 

Exhibit 10.1

 

LOAN AGREEMENT

Dated as of September 27, 2006

Among

ASPEN TECHNOLOGY FUNDING 2006-II LLC,

as the Borrower,

ASPEN TECHNOLOGY, INC.,

as the initial Servicer,

PORTFOLIO FINANCIAL SERVICING COMPANY, INC.

as the Back-up Servicer

and

KEY EQUIPMENT FINANCE INC.

as the Agent

and

KEYBANK NATIONAL ASSOCIATION

as a Liquidity Bank

and

RELATIONSHIP FUNDING COMPANY, LLC

as CP Issuer


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 



 

Page

 

ARTICLE I

 

THE LOANS

 

1

 

 

 

 

 

 

 

Section 1.01

 

Funding Procedures

 

1

 

Section 1.02

 

Borrowing Procedures

 

2

 

Section 1.03

 

Notes

 

3

 

 

 

 

 

 

 

ARTICLE II

 

INTEREST

 

4

 

 

 

 

 

 

 

Section 2.01

 

Interest Rates

 

4

 

Section 2.02

 

Interest

 

4

 

Section 2.03

 

Interest Rates and Fees: Rates, Payments, and Calculations

 

5

 

Section 2.04

 

Computation of Interest and Fees

 

5

 

 

 

 

 

 

 

ARTICLE III

 

DISTRIBUTIONS

 

6

 

 

 

 

 

 

 

Section 3.01

 

Payments

 

6

 

Section 3.02

 

Distribution Procedures

 

6

 

Section 3.03

 

Deemed Collections

 

8

 

Section 3.04

 

Supersede-and-Replace Receivables

 

9

 

Section 3.05

 

Payments and Computations, Etc.; Pro Rata Treatment

 

11

 

Section 3.06

 

Payments to Borrower

 

11

 

Section 3.07

 

Liquidity Reserve Account

 

11

 

 

 

 

 

 

 

ARTICLE IV

 

INCREASED COSTS, FEES

 

12

 

 

 

 

 

 

 

Section 4.01

 

Fees

 

12

 

Section 4.02

 

Increased Cost and Reduced Return

 

12

 

Section 4.03

 

Funding Losses; Breakage Costs

 

13

 

 

 

 

 

 

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

14

 

 

 

 

 

 

 

Section 5.01

 

Conditions to Closing

 

14

 

Section 5.02

 

Conditions Precedent to all Extensions of Loans on each Funding Date

 

15

 

Section 5.03

 

Term

 

16

 

Section 5.04

 

Final Pay-out Date

 

17

 

 

 

 

 

 

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

17

 

 

 

 

 

 

 

Section 6.01

 

Organization and Good Standing

 

17

 

Section 6.02

 

Due Qualification

 

17

 

Section 6.03

 

Power and Authority; Due Authorization

 

17

 

Section 6.04

 

Binding Obligations

 

18

 

Section 6.05

 

No Violation

 

18

 

Section 6.06

 

No Proceedings

 

18

 

 

i


--------------------------------------------------------------------------------




 

 

 

 

Page

 

Section 6.07

 

Bulk Sales Act

 

18

 

Section 6.08

 

Government Approvals

 

18

 

Section 6.09

 

Financial Condition

 

18

 

Section 6.10

 

Litigation

 

19

 

Section 6.11

 

Margin Regulations

 

19

 

Section 6.12

 

Quality of Title

 

19

 

Section 6.13

 

Eligible Receivables

 

20

 

Section 6.14

 

Accuracy of Information

 

20

 

Section 6.15

 

Offices

 

20

 

Section 6.16

 

Capitalization

 

20

 

Section 6.17

 

Trade Names

 

20

 

Section 6.18

 

Subsidiaries

 

20

 

Section 6.19

 

Ownership

 

20

 

Section 6.20

 

Activities

 

20

 

Section 6.21

 

Taxes

 

21

 

Section 6.22

 

Compliance with Applicable Laws; Licenses, etc

 

21

 

Section 6.23

 

Investment Company Act

 

21

 

Section 6.24

 

Credit and Collection Policy

 

21

 

Section 6.25

 

Possession of Licenses and Permits; Compliance with Requirements of Law

 

21

 

Section 6.26

 

Access to Collateral Account

 

22

 

Section 6.27

 

Aspen Software

 

22

 

Section 6.28

 

Solvency

 

22

 

 

 

 

 

 

 

ARTICLE VII

 

GENERAL COVENANTS

 

23

 

 

 

 

 

 

 

Section 7.01

 

Affirmative Covenants

 

23

 

Section 7.02

 

Reporting Requirements

 

28

 

Section 7.03

 

Negative Covenants of the Borrower and the Servicer

 

29

 

 

 

 

 

 

 

ARTICLE VIII

 

ADMINISTRATION AND COLLECTION

 

30

 

 

 

 

 

 

 

Section 8.01

 

Designation of Servicer

 

30

 

Section 8.02

 

Duties and Representations of Servicer

 

31

 

Section 8.03

 

Backup Servicer

 

34

 

Section 8.04

 

Rights of the Agent

 

37

 

Section 8.05

 

Responsibilities of the Borrower and the Servicer

 

38

 

Section 8.06

 

Further Action Evidencing Loan

 

39

 

Section 8.07

 

Application of Collections

 

39

 

Section 8.08

 

Maintenance of the Collateral Account and Liquidity Reserve Account

 

40

 

Section 8.09

 

Bank Secrecy Act

 

40

 

Section 8.10

 

Usage Renewal Keys

 

41

 

Section 8.11

 

Original Documentation

 

41

 

 

ii


--------------------------------------------------------------------------------




 

 

 

 

Page

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

41

 

 

 

 

 

 

 

Section 9.01

 

Events of Default

 

41

 

Section 9.02

 

Remedies

 

43

 

 

 

 

 

 

 

ARTICLE X

 

THE AGENT

 

43

 

 

 

 

 

 

 

Section 10.01

 

Appointment and Authorization

 

43

 

Section 10.02

 

Delegation of Duties

 

44

 

Section 10.03

 

Exculpatory Provisions

 

44

 

Section 10.04

 

Reliance by Agent

 

44

 

Section 10.05

 

Notice of Certain Events

 

44

 

Section 10.06

 

Non-Reliance on Agent

 

45

 

Section 10.07

 

Agent and Affiliates

 

45

 

Section 10.08

 

Indemnification

 

45

 

Section 10.09

 

Successor Agent

 

45

 

Section 10.10

 

Withholding Taxes

 

46

 

Section 10.11

 

Non-Reliance on Agent and Other Lenders

 

46

 

Section 10.12

 

Patriot Act Notice

 

46

 

 

 

 

 

 

 

ARTICLE XI

 

ASSIGNMENT OF LOANS

 

47

 

 

 

 

 

 

 

Section 11.01

 

Restrictions on Assignments

 

47

 

Section 11.02

 

Rights and Obligations of Assignee

 

47

 

Section 11.03

 

Evidence of Assignment

 

47

 

Section 11.04

 

Assignments by Liquidity Banks

 

47

 

Section 11.05

 

Assignment by CP Issuer

 

48

 

 

 

 

 

 

 

ARTICLE XII

 

INDEMNIFICATION

 

48

 

 

 

 

 

 

 

Section 12.01

 

Indemnities by the Borrower

 

48

 

Section 12.02

 

Indemnities by the Servicer

 

50

 

 

 

 

 

 

 

ARTICLE XIII

 

MISCELLANEOUS

 

51

 

 

 

 

 

 

 

Section 13.01

 

Amendments, Etc

 

51

 

Section 13.02

 

Notices, Etc

 

51

 

Section 13.03

 

No Waiver; Remedies

 

52

 

Section 13.04

 

Binding Effect; Survival

 

53

 

Section 13.05

 

Costs, Expenses and Taxes

 

53

 

Section 13.06

 

No Proceedings; Limitation on Payments

 

53

 

Section 13.07

 

Confidentiality of Program Information

 

54

 

Section 13.08

 

Confidentiality of Borrower Information

 

55

 

Section 13.09

 

Captions and Cross References

 

56

 

Section 13.10

 

Integration

 

57

 

 

iii


--------------------------------------------------------------------------------




 

 

 

 

Page

 

Section 13.11

 

Governing Law

 

57

 

Section 13.12

 

Waiver of Jury Trial

 

57

 

Section 13.13

 

Consent To Jurisdiction

 

57

 

Section 13.14

 

Execution in Counterparts

 

57

 

Section 13.15

 

Nonrecourse Nature of Transactions

 

58

 

Section 13.16

 

No Bankruptcy Petition Against CP Issuer

 

58

 

Section 13.17

 

Right of Setoff

 

58

 

 

EXHIBIT I

—

Definitions

EXHIBIT II

—

Credit And Collection Policy

EXHIBIT III

—

Form Of Contract

EXHIBIT IV

—

Form of Borrowing Request

EXHIBIT V

—

Form of CP Issuer Note

EXHIBIT VI

—

Form of Liquidity Bank Note

SCHEDULE A

—

Offices Where Records Are Kept

SCHEDULE B

—

Schedule Of Pool Receivables

SCHEDULE C

—

Authorized Officers

 

iv


--------------------------------------------------------------------------------


 

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is entered into as of September 27, 2006,
among ASPEN TECHNOLOGY FUNDING 2006-II LLC, a Delaware limited liability company
(the “Borrower”), ASPEN TECHNOLOGY, INC., a Delaware corporation (“Aspen”), as
initial servicer (in such capacity, together with its successors and permitted
assigns in such capacity, the “Servicer”), PORTFOLIO FINANCIAL SERVICING
COMPANY, INC., a Delaware corporation, as back-up servicer (in such capacity,
together with its successors and assigns in such capacity, the “Back-up
Servicer”) and KEY EQUIPMENT FINANCE INC., as Agent for the benefit of the
Secured Parties (in such capacity, together with its successors and permitted
assigns in such capacity, the “Agent”), KEYBANK NATIONAL ASSOCIATION, as initial
Liquidity Bank (in such capacity, together with its successors and assigns in
such capacity, the “Liquidity Bank” and, together with such other Liquidity
Banks as may from time to time become party hereto, the “Liquidity Banks”), and
RELATIONSHIP FUNDING COMPANY, LLC, as CP Issuer (in such capacity, together with
its successors and permitted assigns in such capacity, the “CP Issuer”).  Unless
otherwise indicated, capitalized terms used in this Agreement are defined in
Exhibit I.

PRELIMINARY STATEMENTS

WHEREAS, the Borrower has requested the Lenders, and the Lenders have agreed,
subject to the terms and conditions contained in this Agreement, to extend Loans
to the Borrower on the terms and conditions set forth in this Agreement which
shall secured by the Pool Assets of the Borrower.

WHEREAS, the CP Issuer may, in its sole discretion, make secured loans to the
Borrower, and the Liquidity Banks are prepared to make such loans, upon the
terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto, intending to be legally bound hereby,
agree as follows:

ARTICLE I

THE LOANS

SECTION 1.01       Funding Procedures

(a)           Subject to the satisfaction of the conditions precedent set forth
in Article V, the Lenders hereby agree, on the terms and conditions set forth in
this Agreement and at the sole discretion of the Agent and the Lenders, to
advance loans (each a “Loan”) to the Borrower during the Revolving Period in the
aggregate principal amount at any time outstanding not to exceed each Lender’s
Commitment of an amount equal to the lesser of the (i) Commitment Amount or (ii)
the Borrowing Base, provided that, each  Lender shall not be required to make
any Loan to the Borrower under this Agreement unless all of the requirements and
conditions set forth in Article V have been satisfied.  All Loans may be
borrowed, repaid and reborrowed only in accordance with the terms of this
Agreement.  During the Revolving Period, subject to the terms of this Agreement,
the Borrower may reborrow in an amount up to the Availability, subject


--------------------------------------------------------------------------------




 

to mandatory reductions set forth in Sections 3.06 and 3.07 hereof.  The
Revolving Period shall terminate upon the occurrence of a Termination Event. 
Notwithstanding anything to the contrary contained herein, neither the CP Issuer
nor any Liquidity Bank shall have any obligation to make any new Loan on any
Funding Date, and the CP Issuer or a Liquidity Bank, as applicable, may make
additional Loans hereunder solely if it elects in its sole discretion to do so.

(b)           Subject to Section 1.01(a), each Lender shall make its Loan
available in the amount of such Lender’s Pro Rata Share to the Agent at the
Agent’s Office in same day funds upon each borrowing hereunder.  Upon receipt by
the Agent of such funds, the Agent will make such funds available to the
Borrower.

(c)           Amounts borrowed pursuant to this Section 1.01 shall be repaid in
accordance with Article III hereof and, subject to the terms and conditions of
Article V of this Agreement, subsequent Loans will be extended to the Borrower,
provided that, no Termination Event has occurred and is continuing, and the
other conditions set forth in Article V are satisfied.

(d)           After the occurrence of a Termination Event, the Borrower shall no
longer be permitted to borrow under this Article I and the outstanding Loans
shall be repaid based on the amortization of the underlying Pool Receivables in
accordance with Article III.  For the avoidance of doubt, the occurrence of a
Termination Event shall not mean that all of the outstanding Loans are
accelerated and are then immediately due and payable.

(e)           For the avoidance of doubt, if the CP Issuer has sold or otherwise
transferred all or any portion of any Loan pursuant to a Liquidity Agreement,
the portion of such Loan so transferred shall not be considered to be funded by
the CP Issuer for purposes of this Agreement.

SECTION 1.02       Borrowing Procedures

(a)           Borrowing Request.  Borrower may make a Borrowing Request for a
Loan only once each month and, except with respect to the initial Borrowing
Request on the Initial Funding Date, such request may only be for a Loan to be
made on a Payment Date.  Borrower may not make a Borrowing Request for a Loan,
and the Lenders will not extend a Loan, in an amount less than $5,000,000,
unless previously agreed in writing by the Agent and CP Issuer.  Any Borrowing
Request that does not comply with requirements set forth in this Section 1.02
shall be of no effect.

(b)           Monthly Payment Date Procedures.  (i)  In contemplation of each
Payment Date, the Borrower shall provide or cause to be provided to the Agent
(A) a Servicer Report (to be provided by the Reporting Date), and (B) if the
Payment Date is to be a Funding Date, a Borrowing Request (to be provided no
later than Noon (New York City time) on the second Business Day prior to a
Funding Date);

(ii)           not later than 3:00 p.m. (New York City time) on the second
Business Day before a Payment Date, the Agent will provide to the CP Issuer and
each Liquidity Bank;

2


--------------------------------------------------------------------------------




 

(A)          If the Payment Date is a proposed Funding Date, a copy of the final
Borrowing Request, to the extent received by the Agent; and

(B)           Otherwise, a copy of the applicable Servicer Report;

(iii)          not later than 3:00 p.m. (New York City time) on a Payment Date
that is a Funding Date, based on a final approved Borrowing Request and upon
satisfaction prior to such time by the Borrower of the applicable conditions set
forth in Sections 1.01 and 1.02 and Article V and subject to the other terms and
conditions of this Agreement, the CP Issuer will initiate a wire to the account
of the Agent in freely transferable U.S. dollars and in immediately available
funds, an amount equal to each Loan which the CP Issuer has agreed to make on
such date and the Agent, assuming it has received such amount, will on the same
day make such amount, to extent received, available to the Borrower in freely
transferable U.S. dollars and in immediately available funds by wiring the
amount of such Loan to the account of the Borrower;

provided that, Agent shall not request any Lender to make, and no Lender shall
consider making, any Loan if Agent shall have actual knowledge that (1) one or
more of the applicable conditions precedent set forth in Article V will not be
satisfied on the applicable Funding Date for the Loan unless such condition has
been waived, or (2) the requested Loan would exceed the Availability on such
Funding Date.

(c)           Notation.  Agent shall record on its books the principal amount of
the Loans owing to the Lenders from time to time and such records shall, absent
manifest error, conclusively be presumed to be correct and accurate.

SECTION 1.03       Notes.  (a)  All outstanding Loans funded by the CP Issuer
shall be evidenced by the CP Issuer Note. All outstanding Loans funded by each
Liquidity Bank shall be evidenced by a Liquidity Bank Note.  If a Liquidity Bank
makes a Loan to continue a Loan previously funded by the CP Issuer, upon the CP
Issuer’s receipt of funds in accordance with the CP Issuer’s instructions in the
amount of the Liquidity Bank’s Loan, the outstanding principal balance of the CP
Issuer Note will be reduced by the amount of the Loan no longer being funded by
the CP Issuer and the outstanding principal balance of the applicable Liquidity
Bank Note will be increased by the amount of the Loan made by the related
Liquidity Bank for such purpose.  The converse will be true with respect to any
Loan that the CP Issuer makes to continue a Loan previously funded by a
Liquidity Bank.  The Borrower hereby irrevocably authorizes the Agent, on behalf
of the CP Issuer in connection with the CP Issuer Note and on behalf of each
Liquidity Bank in connection with each Liquidity Bank Note to make (or cause to
be made) appropriate notations on the grid attached to such Note (or on any
continuation of such grid, or at their option, in its records), which notations,
if made, shall evidence, inter alia, the date of, the outstanding principal of,
and the interest rate applicable to the Loans evidenced thereby. Such notations
shall be presumptive evidence of the subject matter thereof absent manifest
error; provided, however, that the failure to make any such notations shall not
limit or otherwise affect any obligations of the Borrower hereunder or under the
Notes.

(b)           Although the Notes shall be dated the Closing Date, interest in
respect thereof shall be payable only for the periods during which Loans are
outstanding thereunder.  In addition, although the stated principal amount of
each Note shall be equal to the Commitment

3


--------------------------------------------------------------------------------




 

Amount or a portion thereof, as applicable, each Note shall be enforceable with
respect to the Borrower’s obligation to pay the principal thereof only to the
extent of the unpaid principal amount of the Loans outstanding thereunder at the
time such enforcement shall be sought.

ARTICLE II

INTEREST

SECTION 2.01       Interest Rates.  As further specified in Section 2.03 below,
the Borrower hereby promises to pay on each Payment Date interest on the unpaid
principal amount of the Loans outstanding during the related Interest Period to
the Agent for the benefit of the Lenders throughout the term of this Agreement
until all amounts of interest are paid in full, at a rate equal to the
applicable interest rate in accordance with Section 2.02(a); provided that, at
all times from and after the occurrence of a Termination Event, as further
specified in Section 2.02(d), interest shall accrue at a rate equal to the
Default Rate, payable on demand.

SECTION 2.02       Interest.  (a)  The Borrower hereby promises to pay interest
on the unpaid principal amount of the Loans for each day during each Interest
Period until the Loans are paid in full at a rate per annum equal to:

(i)            if a Loan or a portion of a Loan is at the time funded or
maintained by the CP Issuer, the sum of the CP Index for such day plus the
Spread for such day;

(ii)           if a Loan or a portion of a Loan is at the time funded or
maintained by a Liquidity Bank, the sum of the Alternate Rate for such day plus
the Spread for such day; or

(iii)          notwithstanding the provisions of the preceding clauses (i) and
(ii), if a Termination Event has occurred and is continuing, at the Default
Rate.

(b)           Accrued interest in respect of each Loan shall be payable in
arrears on each Payment Date as more fully described in Article III, at maturity
(whether by acceleration, demand or otherwise) and on the Final Pay-out Date on
demand.

(c)           The Agent shall promptly (but in any event, within two Business
Days) notify the Servicer and the Borrower of the Alternate Rate applicable to
each Loan made by the Liquidity Banks (i) for each Interest Period, and (ii)
whenever the Liquidity Banks make a Loan to continue a Loan previously funded by
the CP Issuer.  All notices to the Borrower pursuant to this paragraph may, so
long as the Servicer is Aspen, be provided to the Servicer, as agent of the
Borrower, provided that, if the Servicer is not Aspen, then such notices shall
be provided to the Borrower.

(d)           Any interest (to the extent permitted by law), fees or other
amounts payable hereunder which are not paid on the due date thereof (including
interest payable pursuant to this clause (d), to the extent permitted by law)
shall accrue interest (after as well as before judgment) at the Default Rate
from time to time in effect from and including the due date thereof to but
excluding the date such amount is actually paid.

4


--------------------------------------------------------------------------------




 

If, by the terms of this Agreement or the Note, the Borrower at any time is
required or obligated to pay interest at a rate in excess of the maximum rate
permitted by applicable law, the applicable rate of interest shall be deemed to
be immediately reduced to such maximum rate and the portion of all prior
interest payments in excess of such maximum rate shall be applied and shall be
deemed to have been payments made in reduction of the principal of the related
Loan and under the Note.

SECTION 2.03       Interest Rates and Fees: Rates, Payments, and Calculations.

(a)           Interest Payment Dates.  Interest accrued on each Loan shall be
payable on each Payment Date and on the Final Payout Date (subject to earlier
maturity upon acceleration upon the occurrence of an Event of Default).

(b)           Payment.  Interest, any Lender Expenses and all fees payable
hereunder or under any of the other Transaction Documents shall be due and
payable, in arrears, on the applicable Payment Date in accordance with Article
III.  Borrower hereby authorizes Agent, from time to time without prior notice
to Borrower, to charge all interest and fees (when due and payable), all Lender
Expenses (as and when incurred), and all other payments as and when due and
payable under any Transaction Document to the account to the Borrower, and any
amounts charged to Borrower that are not paid when due shall thereafter
constitute Loans hereunder and shall accrue interest at the rate then applicable
to Loans hereunder.

SECTION 2.04       Computation of Interest and Fees.

(a)           Except to the extent otherwise expressly provided herein or in the
Transaction Document providing for such calculation, interest and periodic fees
shall be calculated on the basis of a 360 day year and the actual number of days
elapsed.  The CP Issuer shall submit to the Agent and the Borrower five Business
Days prior to each Payment Date (i) notice of an estimate of the applicable CP
Index for the applicable Interest Period ending on each Payment Date, and (ii)
simultaneously with any demand by the CP Issuer therefor, notice of the amount
of any Breakage Costs then payable to the CP Issuer.  If requested by the Agent
or the Borrower, each such notice shall include reasonable detail supporting the
calculations made by the CP Issuer with respect to the foregoing amounts.  The
Agent shall notify each of the Servicer and the Borrower of the determination of
the Cost of Funds Rate(s) to be used in calculating interest for each Interest
Period within the time frames specified in Section 1.02(b); provided that, in
the case of the CP Index, that the CP Issuer has timely provided such
information to the Agent. All notices to the Borrower pursuant to this paragraph
may be provided to the Servicer, as agent of the Borrower unless (i) the Agent
has received written notice from an Authorized Person of the Borrower that the
Servicer is no longer serving as the Borrower’s agent for such purpose, or (ii)
if Aspen is not the Servicer.  The Agent shall promptly deliver any such notice
that it receives to the CP Issuer.

(b)           In the event the applicable interest rate is changed from time to
time hereafter in accordance with Section 2.02, the rates of interest hereunder
based upon the interest rate automatically and immediately shall be increased or
decreased by an amount equal to such change in the applicable interest rate.

5


--------------------------------------------------------------------------------


 

ARTICLE III

DISTRIBUTIONS

SECTION 3.01       Payments.  On each Payment Date, one hundred percent (100%)
of all Collections on deposit in the Collateral Account (together with funds on
deposit in the Liquidity Reserve Account on such date and without giving effect
to any payments to replenish the Liquidity Reserve Account as set forth in
Section 3.02(c)(vi)) shall be applied to the outstanding balance of the Loans as
set forth in Section 3.02.  On the Final Payout Date, the Borrower shall
immediately repay in full (a) any and all of the remaining unpaid principal
amount of the Loans, (b) any and all accrued and unpaid interest and (c) all
other outstanding Obligations (subject to earlier maturity upon acceleration
upon the occurrence of an Event of Default).  On each Payment Date, the
Obligations shall be paid or reduced to the extent available from Collections
distributed to the Agent for the benefit of the Lenders in accordance with the
terms of Section 3.02, 3.03 and 3.04.  The Borrower shall not have the right to
make any prepayment of the outstanding principal amount of the Loans other than
on a Payment Date and as contemplated in the two immediately preceding
sentences.

SECTION 3.02       Distribution Procedures.  The parties hereto will take the
following actions with respect to each Payment Date, or Reporting Date, as
applicable:

(a)           Servicer Report.  On or prior to each Reporting Date, the Servicer
shall deliver to the Agent and the Backup Servicer a Servicer Report in respect
of the calendar month then most recently ended.

(b)           Interest; Other Amounts Due.  On each Reporting Date, the Agent
shall notify the Servicer of (i) the amount of interest that shall have accrued
in respect of the Loans during the immediately prior Interest Period, and
(ii) all fees and other amounts that shall have accrued and be payable by the
Borrower under this Agreement and the other Transaction Documents on such
Payment Date.

(c)           Payment Date Procedure.  On each Payment Date, the Servicer, on
the basis of the express instructions provided by the Agent and based on the
applicable Servicer Report, shall, distribute from amounts then available in the
Collateral Account and the Liquidity Reserve Account, the following amounts in
the following order:

(i)            unless an Event of Default shall have occurred and is continuing,
to the Borrower or the Servicer, as applicable, an amount equal to any
Collections remitted to the Collateral Account during such Collection Period to
the extent such Collections represent recoveries in respect of Deemed
Collections theretofore deposited by the Borrower or the Servicer, as
applicable, in accordance with Section 3.03 (plus, if applicable, the amount of
any such amounts payable on any prior Payment Date to the extent such amount has
not been paid to the Borrower or the Servicer);

(ii)           to the Backup Servicer, an amount equal to the Backup Servicing
Fee accrued during the Collection Period then most recently ended (plus, if
applicable, the

6


--------------------------------------------------------------------------------




 

amount of Backup Servicer Fees payable on any prior Payment Date to the extent
such amount has been paid to the Backup Servicer);

(iii)          to the Servicer, to be distributed to Aspen, an amount equal to
the Collections received during such Collection Period certified by the Servicer
as being due to applicable taxing authorities in connection with state or local
sales taxes (or the equivalent thereof) (plus, if applicable, the amount of such
taxes payable on any prior Payment Date to the extent such amount has not been
paid to the Servicer); provided, that, the Servicer shall provide a
reconciliation in form acceptable to Agent to validate the amount of taxes paid
by the Obligors during such Collection Period;

(iv)          to the Agent, for the benefit of the Lenders, an amount equal to
the interest in respect of the Loans that shall have accrued and then be unpaid
as of such Payment Date including, if applicable, any previously accrued
interest not paid on a prior Payment Date, to be paid by 11:00 a.m. on the
applicable Payment Date;

(v)           to the Agent, for the sole benefit of the Agent, the Agency Fee
and any other fees due from the Borrower under the Fee Letter accrued during the
Collection Period then most recently ended (plus, if applicable, the amount of
Agency Fees payable on any prior Payment Date to the extent such amount has not
been paid to the Agent);

(vi)          to the Liquidity Reserve Account, an amount up to the Required
Liquidity Reserve Amount;

(vii)         to the Servicer, an amount equal to the Servicer’s Fees accrued
during the Collection Period then most recently ended (plus, if applicable, the
amount of the Servicer’s Fees payable on any prior Payment Date to the extent
such amount has not been paid to the Servicer); provided, that, following the
replacement of the initial Servicer in accordance with Section 8.01, the Agent
may in its sole discretion distribute the Servicer Fee then in effect in clause
(ii) above;

(viii)        to the Servicer, to be distributed to the appropriate Persons, an
amount equal to the any cash collections or other cash proceeds (other than
investment income) deposited into the Collateral Account during any Collection
Period ending prior to the Collection Period then most recently ended and not
constituting Collections, to the extent such collections or proceeds were not
previously forwarded by the Servicer to the appropriate Person in accordance
with Section 8.07(b) during the Collection Period in which such items were
deposited into the Collateral Account;

(ix)           to the Agent, for the benefit of the Lenders and the Agent, an
amount equal to all other Obligations (other than principal on the Loans) then
accrued and payable by the Borrower to the Lenders or the Agent under this
Agreement and the other Transaction Documents on such Payment Date;

(x)            to the Borrower, any amounts due in accordance with Section 3.06
with respect to an Administrative Pool of Receivables;

7


--------------------------------------------------------------------------------




 

(xi)           to the Agent, for the benefit of the Lenders, all remaining
amounts in the Collateral Account, which amounts shall be distributed ratably by
the Agent to the Lenders for application to the outstanding principal amount of
the Loans, provided that, to the extent that any such payment would result in an
Excess Principal Payment during the applicable Collection Period, such amount
shall be retained in the Collateral Account and shall be used to make payments
in accordance with this Section 3.02(c) on the next succeeding Payment Date; and

(xii)          to the Borrower, any remaining amounts.

Except as provided above, no amounts on any Payment Date shall be paid to the
Borrower out of Collections deposited in the Collateral Account under this
Section 3.02(c) as long as any Loans remain outstanding on such date.

SECTION 3.03       Deemed Collections.

(a)           Borrower’s Deemed Collections.  Except as otherwise provided in
Section 3.04, if on any day:

(i)            the Outstanding Balance of any Pool Receivable is reduced,
cancelled or terminated as a result of:

(A)          any defective, rejected or returned software, goods or services,
any cash discount, or any incorrect billing or other adjustment by the Borrower,
the Transferor, Aspen or any Affiliate thereof, or

(B)           any failure on the part of the Borrower, the Transferor, Aspen or
any Affiliate thereof to deliver or provide any software, upgrades, supplements,
refinements, goods or maintenance or other services contemplated to be delivered
or provided under or in connection with any related Contract, or

(C)           any setoff in respect of any claim by the Obligor thereof against
the Borrower, the Transferor, Aspen or any Affiliate thereof (whether such claim
arises out of the same or a related or an unrelated transaction) or by reason of
becoming subject to any dispute, offset, counterclaim or defense whatsoever
(except the discharge in bankruptcy of the Obligor thereof or such Obligor’s
financial inability to pay), or

(D)          any obligation of the Borrower, the Transferor, Aspen or any
Affiliate thereof to pay to the related Obligor any rebate or refund, or

(E)           any action taken by the Borrower, the Transferor, Aspen or any of
its Affiliates (i) outside, in the case of Aspen, the scope of any authorized
collection services Aspen may then be providing as Servicer, and (ii) other than
a Supersede-and-Replace transaction authorized under Section 3.04 and in
connection with which an eligible Superseding Receivable replaces the affected
Receivable, or

8


--------------------------------------------------------------------------------




 

(ii)           any of the representations or warranties of the Borrower set
forth in Section 6.13 were not true when made with respect to any Pool
Receivable, or

(iii)          any of the representations or warranties of the Borrower set
forth in Section 6.12 are no longer true with respect to any Pool Receivable
and, with respect to Section 6.12(c), not remedied at the discretion of the
Agent,

then, on such day, the Borrower shall be deemed to have received a Collection of
such Pool Receivable:

(I)            in the case of clause (i) above, in the amount of such reduction,
cancellation or termination; and

(II)           in the case of clause (ii) or clause (iii) above, in the amount
of the full Outstanding Balance of such Pool Receivable.

(b)           Servicer Deemed Collections.  If on any day:

(i)            the Outstanding Balance of any Pool Receivable is reduced,
cancelled or terminated as a result of any failure on the part of the Servicer
to perform its obligations as “Servicer” hereunder in accordance with the terms
hereof; or

(ii)           the aggregate amount available in the Collateral Account
immediately prior to any Payment Date for purposes of the distributions
contemplated in Section 3.02 shall be less than the aggregate amount of
Collections that shall have been remitted by Obligors and received by Aspen on
the Pool Receivables since the immediately preceding Payment Date by reason of
any failure or inability on the part of the Servicer to cause a transfer of such
Collections to the Collateral Account;

then, on such day, the Servicer shall be deemed to have received a Collection of
the related Pool Receivable in the amount of such reduction, cancellation or
termination or in the amount of such remittance, as applicable.

(c)           Deposit of Deemed Collections.  The Borrower or the Servicer, as
applicable, shall deposit into the Collateral Account in cash in immediately
available funds each Deemed Collection promptly following the date it first
becomes aware of any of the circumstances described above and in any event no
later than the immediately following Payment Date.

SECTION 3.04       Supersede-and-Replace Receivables.

(a)           In connection with the expansion of a licensing arrangement with
an Obligor, such Obligor may request for purposes of administrative convenience
that Aspen enter into an amended and restated Contract, the effect of which is
to supersede and replace (a “Supersede-and-Replace”) the then outstanding
receivables under the original Contract with such Obligor.

9


--------------------------------------------------------------------------------




 

(b)           Subject to the following terms and conditions, the Lenders and the
Agent agree to accept from the Borrower, in lieu of the Deemed Collection that
would otherwise be required under Section 3.03 upon any Supersede-and-Replace
relating to a Pool Receivable (a “Replaced Receivable”), the new Pool Receivable
(the “Superseding Receivable”) arising in connection with such
Supersede-and-Replace:

(i)            Not less than two Business Days prior to giving effect to a
Supersede-and-Replace, Borrower shall provide the Agent written notice (a “S&R
Notice”) setting forth (A) the identity of the affected Pool Receivable, (B) the
terms of the Superseding Receivable becoming effective upon causing such Pool
Receivable to become a Replaced Receivable, (C) a certification that the
proposed Supersede-and-Replace is being undertaken at the request of the
applicable Obligor and otherwise in accordance with the customary practice and
procedures of Aspen, (D) a description, in such detail as may be reasonably
requested by the Agent, demonstrating compliance by Borrower with the terms of
this Section 3.04(b), and (E) the date (the applicable “S&R Date”)  on which
such Supersede-and-Replace is scheduled to occur;

(ii)           The Replaced Receivable shall not have been a Delinquent
Receivable at any time;

(iii)          The Outstanding Balance of the Replaced Receivable immediately
prior to the applicable S&R Date, when added to the aggregate Outstanding
Balance of all other Pool Receivables that shall have become Replaced
Receivables under this Section 3.04(b), in each case as determined on its
respective S&R Date, shall not exceed an amount equal to ten percent (10%) of
the aggregate Outstanding Balance of all Pool Receivables as of the first day of
such PSA Year.  For purposes of this clause (iii), “PSA Year” shall mean,
initially, the period commencing on the date hereof and ending twelve months
after the date of its inclusion in the Pool Receivables, and thereafter each
successive period of twelve months commencing on an anniversary of the date
hereof and ending on the immediately following anniversary of the date hereof;

(iv)          The Superseding Receivable shall satisfy each of the following
criteria as of the S&R Date:

(A)          such Superseding Receivable is due from the same Obligor as the
related Replaced Receivable;

(B)           the term of the Contract for the Superseding Receivable equals or
exceeds the term of the Contract for the related Replaced Receivable;

(C)           the periodic payments required under the Contract for the
Superseding Receivable occur no less frequently than the periodic payments
required under the Contract for the related Replaced Receivable;

(D)          each periodic payment required under the Contract for the
Superseding Receivable equals or exceeds the amount of the periodic payment that
would have been due on the corresponding date under the Contract for the related
Replaced Receivable; and

10


--------------------------------------------------------------------------------




 

(E)           the Superseding Receivable satisfies the definition of Eligible
Receivable (except items (vii) and (viii) of the definition thereof) and
otherwise satisfies as of the S&R Date each of the representations and
warranties made by Borrower hereunder with respect to the Pool Receivables as of
the date of its inclusion in the Pool Receivables, provided that, the inclusion
of any maintenance or service components of any Contract during the first year
of such Contract will not cause such Superseding Receivable to fail to qualify
as an Eligible Receivable for purposes of this Section 3.04.

(v)           On the applicable S&R Date, no Event of Default or Unmatured Event
of Default shall have occurred and be continuing.

(vi)          On the applicable S&R Date, (A) the Replaced Receivable shall be
deemed amended, superseded and replaced by the Superseding Receivable and (B)
the Superseding Receivable shall be deemed to constitute proceeds of the
Replaced Receivable.

The issuance by Borrower of an S&R Notice shall constitute a representation and
warranty by Borrower that each of the statements set forth in Section 3.04(b) in
respect of the applicable Superseding Receivable and the applicable Replaced
Receivable is true and correct on the date of such S&R Notice and on the
applicable S&R Date.  From and after an S&R Date, the Superseding Receivable
shall constitute a Pool Receivable for all purposes of this Agreement.

SECTION 3.05       Payments and Computations, Etc.; Pro Rata Treatment.  The
Borrower shall make arrangements with the Agent such that all payments of
principal of, or interest on, the Loans and of all fees, and all amounts to be
paid by or on behalf of the Borrower hereunder, shall be paid to the Agent no
later than 11:00 a.m. (New York City time) in each case on the day when due in
lawful money of the United States of America in same day funds to the Agent. 
Funds received by the Agent after the applicable time specified above on the
date when due, will be deemed to have been received by the Agent on the next
following Business Day and shall accrue interest at the Default Rate until paid
in accordance with Section 2.02. 

SECTION 3.06       Payments to Borrower.  After the time at which an
Administrative Pool of Receivables has been identified by the Servicer, on any
Payment Date on which a Termination Event has not occurred and all of the
conditions to funding set forth in Section 5.02 have been satisfied, to the
extent that the amount of Loans secured by the applicable Pool Receivables
comprising such Administrative Pool of Receivables has been paid in full, the
Collections related to such Pool Receivables may be paid to the Borrower at the
level of priority set forth in Section 3.02(c)(x).  Upon the occurrence and
continuance of a Termination Event on a Payment Date, the provisions of this
Section 3.06 will not be available to the Borrower.

SECTION 3.07       Liquidity Reserve Account.

(a)           On the Initial Funding Date, the Borrower has made a payment of
$317,672 into the Liquidity Reserve Account from funds received by the Borrower
after the Initial Cut-off Date on account of the Pool Receivables.  On each
Payment Date and subject to Section 3.02, the Agent shall withdraw funds from
the Liquidity Reserve Account as such

11


--------------------------------------------------------------------------------




 

amounts are required to make the payments on a Payment Date in accordance with
Section 3.02(c).

(b)           Prior to each Payment Date the Agent shall transfer from the
Liquidity Reserve Account to the Collateral Account the amount specified in the
Servicer Report representing investment earnings from Permitted Investments on
amounts held in the Liquidity Reserve Account as of the related Reporting Date.

(c)           In the event that after giving effect to all the disbursements
required to be made on any Payment Date, the funds in the Liquidity Reserve
Account exceed the Required Liquidity Reserve Amount, the Agent shall deposit,
not later than the end of business on such Payment Date, an amount equal to such
excess into the Collateral Account.

(d)           Upon the Final Payout Date, any balance remaining in the Liquidity
Reserve Account shall be paid to the Borrower.

(e)           For the avoidance of doubt, amounts held in the Liquidity Account
constitute “Loans” for purposes of this Agreement, provided that, such amounts
shall not be computed as part of Advance Rate or Borrowing Base and, provided
further that, such amounts shall bear interest at a rate equal to the CP Index
plus .40%.

ARTICLE IV

INCREASED COSTS, FEES

SECTION 4.01       Fees.  The Borrower shall pay to the Advisor certain fees,
payable on such dates and in such amounts as are set forth in that certain fee
letter dated the date hereof from the Agent to the Borrower (as amended from
time to time, the “Fee Letter”).

SECTION 4.02       Increased Cost and Reduced Return.  If the adoption after the
date hereof of any applicable law, rule or regulation, or accounting principle,
or any change therein after the date hereof, or any change in the interpretation
or administration thereof by any Governmental Authority or Accounting Authority
charged with the interpretation or administration thereof, or compliance by any
Conduit Funding Source, the Agent or any Lender (collectively, the “Funding
Parties”) with any request or directive (whether or not having the force of law)
after the date hereof of any such Governmental Authority or Accounting Authority
(a) subjects any Funding Party to any charge or withholding on or in connection
with a Funding Document or any Receivable, (b) changes the basis of taxation of
payments to any of the Funding Parties of any amounts payable under any of the
Funding Documents (except for taxes imposed on or measured by the overall net
income of such Funding Party), (c) imposes, modifies or deems applicable any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or any credit extended
by, any of the Funding Parties, (d) has the effect of reducing the rate of
return on such Funding Party’s capital to a level below that which such Funding
Party could have achieved but for such adoption, change or compliance (taking
into consideration such Funding Party’s policies concerning capital adequacy as
of the Closing Date) or (e) imposes any other condition, and the result of any
of the foregoing is (x) to impose a cost on, or increase the cost to, any
Funding

12


--------------------------------------------------------------------------------




 

Party of its commitment under any Funding Document or of purchasing, maintaining
or funding any interest acquired under any Funding Document, (y) to reduce the
amount of any sum received or receivable by, or to reduce the rate of return of,
any Funding Party under any Funding Document or (z) to require any payment
calculated by reference to the amount of interests held or amounts received by
it hereunder, then, upon demand by the Agent, the Borrower shall pay to the
Agent for the account of the Person such additional amounts as will compensate
the Agent or such Lender (or, in the case of the CP Issuer, will enable the CP
Issuer to compensate any Conduit Funding Source) for such increased cost or
reduction.

SECTION 4.03       Funding Losses; Breakage Costs.  (a)  The Borrower hereby
agrees that upon demand by any Funding Party (which demand shall be accompanied
by a statement setting forth the basis for the calculations of the amount being
claimed, but may be presented by the Agent on behalf of such Funding Party) the
Borrower will indemnify such Funding Party against any out of pocket net loss or
expense which such Funding Party shall sustain or incur (including any out of
pocket net loss or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Funding Party to fund or maintain
any Loan made any Lender to the Borrower), as reasonably determined by such
Funding Party, as a result of (i) any payment or prepayment (including any
mandatory prepayment) of any Loan on a date other than a Payment Date for such
Loan, (ii) any prepayment of any Loan on a Payment Date which exceeds the sum of
(a) the principal component of the payments due from Obligors under the
Contracts during the current Interest Period as reflected in the Servicer Report
delivered in connection with the immediately preceeding Payment Date that has
been reviewed and approved by the CP Issuer plus (b) an amount, of which the CP
Issuer shall have received two Business Days’ notice of the payment thereof,
equal to $7,500,000, (iii) any failure of the Borrower to borrow any Loan on a
date specified therefor in a related Borrowing Request, or (iv)  any change of
the Cost of Funds Rate applicable to a Loan accruing interest at the Alternate
Rate as provided in the definition of the term “Cost of Funds Rate”.  Such
written statement shall, in the absence of manifest error, be conclusive and
binding for all purposes.  Any amounts described in clauses (i) or (ii) of the
first sentence of this subsection (a) shall be an “Excess Principal Payment”. 
For the avoidance of doubt, any prepayments will be out of Collections deposited
in the Collateral Account and paid on each Payment Date pursuant to Section
3.02(c).

(b)           Without limiting the generality of Section 4.03(a), but without
duplication of amounts payable thereunder, if the CP Issuer receives a payment
in excess of amounts stipulated in item (ii) of Section 4.03(a), the Borrower
shall, on the day on which such payment is made, and in addition to the amount
of any payment in excess of the amount stipulated in item (ii) of Section
4.03(a), pay to the CP Issuer any Breakage Costs and any other breakage costs or
funding losses authorized under Section 4.03(a).

(c)           A certificate as to any amounts referred to in this Section 4.03
payable to a Funding Party, submitted to the Borrower (with a copy to the Agent)
by such Funding Party (or submitted by the Agent to the Borrower on behalf of a
Funding Party), setting forth the calculation thereof in reasonable detail,
shall, in the absence of manifest error, be conclusive and binding for all
purposes.  Failure on the part of any Funding Party to demand compensation for
any amount to this Section 4.03 with respect to any period shall not constitute
a waiver of such Funding Party’s right to demand compensation with respect to
such period.  The foregoing

13


--------------------------------------------------------------------------------




 

certificate shall be provided to the Borrower (with a copy to the Agent) no
later than 90 days from the time at which a Funding Party shall be aware that
the Borrower is obligated to make a payment under Section 4.02 or 4.03 and such
amount payable has been calculated by such Funding Party.  The Agent will
provide the Borrower with notice that the Borrower is obligated to make a
payment under Section 4.02 (i) at the time at which the Agent is aware of such
obligation and such obligation has been calculated by the applicable Funding
Party or (ii) at the later of (A) the time at which the Agent reasonably should
have been aware of such obligation and such calculation, or (B) the end of the
current Interest Period.

ARTICLE V

CONDITIONS PRECEDENT

SECTION 5.01       Conditions to Closing.  The making of the Loans hereunder is
subject to the condition precedent that the Agent shall have received, on or
before the Closing Date, the following, in form and substance satisfactory to
the Agent:

(a)           A copy of the resolutions of the Board of Directors of the
Borrower, the Board of Directors of the Transferor and the Board of Directors of
Aspen, as applicable, approving this Agreement and the other Transaction
Documents, as applicable, to be delivered by each such Person, certified by its
respective Secretary or Assistant Secretary;

(b)           A good standing certificate for each of the Borrower, the
Transferor and Aspen issued by the Secretary of State of its state of
organization and the state where its chief executive office and principal place
of business is located;

(c)           A certificate of the Secretary or Assistant Secretary of each of
the Borrower, the Transferor and Aspen certifying the names and true signatures
of the officers authorized on its behalf to sign this Agreement and the other
Transaction Documents, to be delivered by such Person;

(d)           The articles of incorporation or organizational documents of each
of the Borrower, the Transferor and Aspen, duly certified by the Secretary of
State of its jurisdiction of organization, as of a recent date acceptable to
Agent, together with a copy of its by-laws and/or operating agreement, duly
certified by its Secretary or an Assistant Secretary;

(e)           Evidence that UCC-1 financing statements have been filed (or will
be filed shortly thereafter) in all appropriate recording offices naming Aspen,
the Transferor and the Borrower as debtors and the Agent as the secured party or
assignee secured party, as may be necessary or, in the opinion of the Agent,
desirable under the UCC or any comparable law of all appropriate jurisdictions
to perfect the Agent’s interests in the Pool Assets;

(f)            A search report listing all effective financing statements that
name Aspen, the Transferor or the Borrower as debtor and that are filed in the
jurisdictions in which filings were made pursuant to subsection (e) above and in
such other jurisdictions that the Agent shall reasonably request, together with
copies of such financing statements and copies of all financing statements
necessary to release all security interests and other rights of any Person in
the Pool Assets previously granted by the Transferor, Aspen or the Borrower;

14


--------------------------------------------------------------------------------




 

(g)           Duly executed copies of the Transaction Documents and the
Liquidity Agreement;

(h)           A Receivables Schedule identifying each Pool Receivable, as well
as the payment terms, frequency of payments, maturity date of the relevant
Contract, the Obligor thereon and the Outstanding Balance thereof as of the
Initial Cut-Off Date.  The aggregate Outstanding Balance as of the Initial
Cut-Off Date of the Pool Receivables shall be an amount not less than
$41,600,000;

(i)            The Fee Letter, duly executed by Aspen and the Borrower, and
receipt of payment of all documented fees, expenses, costs (including legal fees
and disbursements of one law firm selected by the Agent and audit fees and
disbursements of one audit firm selected by the Agent) due on or before the
Closing Date pursuant thereto;

(j)            A certificate signed by a the chief executive officer, the
president, the chief financial officer, any vice president, or the treasurer of
each of the Borrower, the Transferor and Aspen, stating in such Person’s
capacity as such officer of such entity that on the Closing Date (i) no Event of
Default or Unmatured Event of Default has occurred and is continuing, (ii) all
of the representations and warranties made by such Person in Article VI of this
Agreement (or, in the case of the Transferor, Article V of the Purchase and
Resale Agreement) are true and correct as of the Closing Date; and

(k)           Such other approvals, opinions or documents as the Agent or the CP
Issuer may reasonably request.

SECTION 5.02       Conditions Precedent to all Extensions of Loans on each
Funding Date.  The extension of Loans on each Funding Date (but not with respect
to the Loans extended on the Initial Funding Date) hereunder by each Lender
shall be subject to the following conditions precedent:

(a)           (i) This Agreement and the other Transaction Documents are still
effective and legally binding on Borrower and the other Persons that are parties
to this Agreement or any of the other Transaction Documents and (ii) the
Liquidity Agreement is still effective and legally binding on the Persons that
are parties thereto;

(b)           the representations and warranties contained in this Agreement and
the other Transaction Documents shall be true and correct in all material
respects on and as of the date of such extension of credit, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date);

(c)           no Termination Event shall have occurred and be continuing on the
date of such extension of credit, nor shall either of these events result from
the making thereof;

(d)           no injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, the extending of such
credit shall have been issued and remain in force by any Governmental Authority
against Borrower, Agent, any Lender, or any of their Affiliates;

15


--------------------------------------------------------------------------------


 

(e)           no Material Adverse Effect shall have occurred;

(f)            The Borrower shall have delivered to the Agent a Borrowing
Request, together with copies of all documentation required in the form of
Borrowing Request, including the applicable Servicer Report.

(g)           Borrower shall not have commenced or be a party to any Insolvency
Event;

(h)           A Receivables Schedule identifying each Pool Receivable (which is
being funded by a Loan on such Funding Date), as well as the payment terms,
frequency of payments, maturity date of the relevant Contract, the Obligor
thereon and the Outstanding Balance thereof as of the applicable Subsequent
Cut-Off Date;

(i)            On such Funding Date, the amount of the aggregate principal
amount of Loans outstanding is less than the amount of the Borrowing Base as of
such Payment Date (after application of the Collection Amount related to such
Payment Date pursuant to Section 3.02);

(j)            The making of the Loans on such Funding Date will not violate any
Requirement of Law applicable to any Secured Party;

(k)           As of the Funding Date, each Receivable included in the
calculation of the Borrowing Base is an Eligible Receivable;

(l)            The Agent shall have received payment of all unpaid fees due to
the Agent and all expenses of the Agent, in each case, for which the Borrower
has been invoiced, including the reasonable fees and disbursements of its
counsel, up to and including the applicable Funding Date; and

(m)          Upon the occurrence and continuance of a Foreign Credit Excess on
such Funding Date, (i) Borrower shall have maintained Additional Pool
Receivables in the amount of the excess of the Outstanding Balance of Pool
Receivables with Obligors located in countries rated below Investment Grade over
10% of the aggregate Outstanding Balance of the Pool Receivables or (ii) the
Agent shall have adjusted the Advance Rate Percentage in accordance with the
proviso to the definition of Advance Rate Percentage (for the avoidance of
doubt, this adjustment will only apply to Loans extended on an applicable
Funding Date and shall not apply to any Loans outstanding prior to such Funding
Date).

SECTION 5.03       Term.  The Revolving Period shall continue for a term ending
on the earlier of (i) the date that is 364 days after the Closing Date or the
date of the most recent extension of Revolving Period pursuant to this Section
5.03, (ii) the date that all the Obligations and all other amounts due and
payable to Agent and Lenders under this Agreement or any of the other
Transaction Documents have been paid in full, (iii) the occurrence of a
Termination Event, and (iv) the third (3rd) anniversary of the Closing Date,
which date may be extended for additional 364 day periods upon the agreement of
the Borrower and the Lenders with the consent of the CP Issuer in its sole and
absolute discretion.  After the occurrence of a Termination Event, the Borrower
shall no longer be permitted to borrow under this Article I and the outstanding
Loans shall be repaid based on the amortization of the underlying Pool

16


--------------------------------------------------------------------------------




 

Receivables in accordance with Article III.  For the avoidance of doubt, the
occurrence of a Termination Event shall not mean that all of the outstanding
Loans are accelerated and are then immediately due and payable.

SECTION 5.04       Final Pay-out Date.  After the Final Pay-out Date, when all
amounts due hereunder or under the other Transaction Documents have been paid in
full, the Agent will, at Borrower’s sole expense, execute and deliver any
termination statements, lien releases, mortgage releases, re-assignments of
trademarks, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to release, as of record, Agent’s Liens and all notices of security
interests and liens previously filed by Agent with respect to such amounts.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants as to itself, and the Servicer
hereby represents and warrants as to itself, as follows (i) the Initial Funding
Date, (ii) on each Payment Date and (iii) with respect to any Superseding
Receivables, on the S&R Date applicable to such Superseding Receivable:

SECTION 6.01       Organization and Good Standing.  Each of the Borrower and the
Servicer has been duly organized and is validly existing as a limited liability
company or corporation, as applicable, in good standing under the laws of its
state of organization, with power and authority to own its properties and to
conduct its business as such properties are presently owned and such business is
presently conducted.  Borrower had at all relevant times, and now has, all
necessary power, authority, and legal right to acquire and own the Receivables
to be owned or transferred by it under the Transaction Documents and perform its
obligations under the Transaction Documents.

SECTION 6.02       Due Qualification.  Each of the Borrower and the Servicer is
duly licensed or qualified to do business as a foreign limited liability company
or corporation, as applicable, in good standing, and has obtained all necessary
licenses and approvals, in all applicable jurisdictions except, with respect to
the Servicer, where the failure to so qualify or obtain such licenses or
approvals could not reasonably be expected to have a Material Adverse Effect.

SECTION 6.03       Power and Authority; Due Authorization.  Each of the Borrower
and the Servicer (i) has all necessary power, authority and legal right to (A)
execute and deliver this Agreement and the other Transaction Documents to which
it is a party, (B) carry out the terms of the Transaction Documents to which it
is a party, and (C) in the case of the Borrower, pledge the Pool Assets and
borrow the Loans on the terms and conditions herein provided and (ii) has duly
authorized by all necessary corporate or limited liability company action (A)
the execution, delivery and performance of this Agreement and the other
Transaction Documents and (B) with respect to the Borrower, the borrowing, and
granting of a security interest in the Pool Assets therefor, on the terms and
conditions herein provided.

17


--------------------------------------------------------------------------------




 

SECTION 6.04       Binding Obligations.  This Agreement and each other
Transaction Document constitutes a legal, valid and binding obligation of the
Borrower or the Servicer (as applicable) enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

SECTION 6.05       No Violation.  The consummation of the transactions
contemplated by this Agreement and the other Transaction Documents and the
fulfillment of the terms hereof or thereof will not (i) conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under, (A) the articles of
incorporation or other organizational documents or by-laws of the Borrower or
the Servicer, (B) with respect to the Servicer, any indenture, receivables
purchase agreement, loan agreement, mortgage, deed of trust, or other material
agreement or instrument to which the Servicer is a party or by which it or any
of its properties is bound or (C) with respect to the Borrower, any indenture,
receivables purchase agreement, loan agreement, mortgage, deed of trust, or
other agreement or instrument to which the Borrower is a party or by which it or
any of its properties is bound, (ii) result in the creation or imposition of any
Adverse Claim upon any of their respective properties pursuant to the terms of
any such indenture, purchase agreement, loan agreement, mortgage, deed of trust,
or other agreement or instrument, other than this Agreement, or (iii) violate
any law or any order, rule, or regulation applicable to the Borrower or the
Servicer of any court or of any federal or state regulatory body, administrative
agency, or other governmental instrumentality having jurisdiction over the
Borrower or the Servicer or any of its properties, except, in the case of the
Servicer, where such violation could not reasonably be expected to have a
Material Adverse Effect.

SECTION 6.06       No Proceedings.  There are no proceedings or investigations
pending, or, to the knowledge of the Borrower or the Servicer, threatened,
before any court, regulatory body, administrative agency, or other tribunal or
governmental instrumentality (i) asserting the invalidity of this Agreement or
any other Transaction Document, (ii) seeking to prevent the assignment of any
Pool Assets or the consummation of any of the other transactions contemplated by
this Agreement or any other Transaction Document, or (iii) seeking any
determination or ruling that is reasonably likely to have a Material Adverse
Effect or seeking to adversely affect the federal income tax attributes of the
Loans hereunder.

SECTION 6.07       Bulk Sales Act.  No transaction contemplated by the
Transaction Documents requires compliance with any bulk sales act or similar
law.

SECTION 6.08       Government Approvals.  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Borrower or the Servicer of this Agreement or any other Transaction
Document, except for the filing of the UCC financing statements referred to in
Article V, all of which, at the time required in Article V, shall have been duly
made and shall be in full force and effect.

SECTION 6.09       Financial Condition.  The audited consolidated balance sheets
of the Servicer, as at June 30, 2006, as reflected in the Form 10-K with respect
to the

18


--------------------------------------------------------------------------------




 

Servicer to be filed on or about September 28, 2006, and the related
consolidated statements of earnings and cash flows, copies of which have been
furnished to the Agent, have been prepared in accordance with generally accepted
accounting principles, consistently applied, and present fairly the consolidated
financial condition of Servicer and its consolidated subsidiaries as at the
dates thereof and the results of their operations for the respective period then
ended.  Since June 30, 2006, no event has occurred that has had or is reasonably
likely to have a Material Adverse Effect, except as identified and disclosed in
the Form 10-K with respect to the Servicer to be filed on or about September 28,
2006.

SECTION 6.10       Litigation.  No injunction, decree or other decision has been
issued or made by any court, governmental agency or instrumentality thereof that
prevents, and, to the knowledge of the Borrower or the Servicer, no threat by
any Person has been made to attempt to obtain any such decision that is
reasonably likely to prevent, the Borrower or the Servicer from conducting a
material part of its business operations.

SECTION 6.11       Margin Regulations.  The use of all funds obtained by the
Borrower under this Agreement will not conflict with or contravene any of
Regulations T, U and X promulgated by the Board of Governors of the Federal
Reserve System from time to time.  No proceeds of any Loan will be used,
directly or indirectly, by the Borrower for the purpose of purchasing or
carrying any Margin Stock or for the purpose of reducing or retiring any Debt
which was originally incurred to purchase or carry Margin Stock.

SECTION 6.12       Quality of Title.

(a)           Each Pool Asset is owned by the Borrower free and clear of any
Adverse Claim (other than any Adverse Claim in favor of the Agent); the Security
Agreement creates a valid and perfected first priority security interest (as
defined in UCC Section 1-201) in favor of the Agent (for the benefit of the
Secured Parties) in each Pool Asset, free and clear of any Adverse Claim (other
than any Adverse Claim in favor of the Agent) as security for the Obligations;
and no financing statement or other instrument similar in effect covering any
Pool Receivable, any other Pool Asset or any other asset or property of the
Borrower is on file in any recording office except such as may be filed in favor
of Agent in accordance with this Agreement.

(b)           The Borrower has caused the filing of all appropriate financing
statements in the proper filing offices in the appropriate jurisdictions under
applicable law in order to perfect the security interest of the Agent, for the
benefit of the Lenders, in the Pool Assets, to the extent that such security
interest can be perfected by filing.

(c)           Other than the grant of the security interest in the Pool Assets
to the Agent, for the benefit of the Lenders under the Security Agreement, the
Borrower has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Pool Assets or any of its other assets or
properties to any other Person.  The Borrower has not authorized the filing of
any financing statement by any other Person other than the Agent.

(d)           The rights granted hereunder and under the Security Agreement to
the Agent and the Secured Parties are sufficient to enable the Agent and the
Secured Parties, on the

19


--------------------------------------------------------------------------------




 

exercise of their secured creditor remedies in respect of the Pool Assets in
accordance with the Transaction Documents and applicable law, to transfer good
and marketable title to the Pool Assets without the necessity of the Agent or
the Secured Parties holding any interest in the Aspen Software in order to give
effect thereto.

(e)           All representations and warranties of the Borrower in the Security
Agreement are true and correct.

SECTION 6.13       Eligible Receivables.  Each Pool Receivable is an Eligible
Receivable on the date the same is stated to be transferred to the Borrower
under the Purchase and Resale Agreement.

SECTION 6.14       Accuracy of Information.  All information set forth on the
Receivables Schedule, including the Outstanding Balance, payment status and
payment terms of each Receivable identified thereon, is true and correct in all
material respects.  Except to the extent modified by the Form 10-K with respect
to the Servicer to be filed on or about September 28, 2006, no written
information, exhibit, financial statement, document, book, record or report
furnished or to be furnished by or on behalf of the Borrower, the Transferor,
the Servicer, Aspen or any of its Affiliates to the Lenders or the Agent in
connection with this Agreement or any other Transaction Document was inaccurate
in any material respect as of the date it was dated or (except as otherwise
disclosed to the Lenders, and the Agent at such time) as of the date so
furnished, or contained or will contain any material misstatement of fact or
omitted to state a material fact or any fact necessary, in light of the
circumstances under which such statements were made, to make the statements
contained therein not materially misleading.

SECTION 6.15       Offices.  The chief place of business and chief executive
office of the Borrower and the Servicer are located at the addresses referred to
in Section 13.02, and the offices where each of the Borrower and the Servicer
keeps all its books, records and documents evidencing Pool Receivables and
Contracts and all other agreements related to such Pool Receivables are located
at the addresses specified in Schedule A (or at such other locations, notified
to the Agent in accordance with Section 7.01(f), in jurisdictions where all
action required by Section 8.05 has been taken and completed).

SECTION 6.16       Capitalization.  All of the membership or other equity
interests of the Borrower are owned (beneficially and of record), free and clear
of any Adverse Claim, by the Transferor.

SECTION 6.17       Trade Names.  The Borrower does not use, and has not at any
time used, any trade name, fictitious name, assumed name or “doing business as”
name or other name under which it has or is doing business other than its actual
corporate name.

SECTION 6.18       Subsidiaries.  The Borrower has no Subsidiaries.

SECTION 6.19       Ownership.  Aspen owns 100% of the equity of the Transferor. 
The Transferor owns 100% of the equity of the Borrower.

SECTION 6.20       Activities.  The Borrower is not engaged in any transactions
other than the transactions contemplated by this Agreement and the other

20


--------------------------------------------------------------------------------




 

Transaction Documents to which it is a party.  The Transferor is not engaged in
any transactions other than the transactions contemplated by the Transaction
Documents to which it is a party.

SECTION 6.21       Taxes.  Each of the Borrower and the Servicer has filed all
tax returns and reports required by law to have been filed by it and has paid
all taxes and governmental charges thereby shown to be owing, except, with
respect to the Servicer, any such taxes or charges that are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its respective
books.

SECTION 6.22       Compliance with Applicable Laws; Licenses, etc.  Each of the
Borrower and the Servicer is in compliance in all material respects with the
requirements of all applicable laws, rules, regulations, and orders of all
governmental authorities (including, without limitation, the Federal Consumer
Credit Protection Act, as amended, Regulation Z of the Board of Governors of the
Federal Reserve System, as amended, laws, rules and regulations relating to
usury, truth-in-lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy and all other
consumer laws, rules and regulations applicable to the Receivables and other
Pool Assets), except, with respect to the Servicer, where failure to comply is
not reasonably likely to have a Material Adverse Effect.  Neither the Borrower
nor the Servicer has failed to obtain any licenses, permits, franchises or other
governmental authorizations necessary to the ownership of its properties or to
the conduct of its business, except, with respect to the Servicer, where the
violation or failure to obtain could not be reasonably likely to have a Material
Adverse Effect.

SECTION 6.23       Investment Company Act.  Neither the Borrower nor the
Servicer is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.

SECTION 6.24       Credit and Collection Policy.  The Credit and Collection
Policy, attached hereto as Exhibit II, is in full force and effect as of the
date of this Agreement and has not been modified or amended, except, as of any
date after the date hereof, in accordance with Section 7.03(c) and the Servicer
is in compliance in all material respects with the policies and procedures
therein.

SECTION 6.25       Possession of Licenses and Permits; Compliance with
Requirements of Law.  The Borrower possesses all Governmental Licenses required
to be possessed by the Borrower, and has made all necessary registrations and
filings required to be made by the Borrower with, each Governmental Authority
and each other Person necessary to conduct the business now operated by it or
required in connection with the execution, delivery and performance of the
Transaction Documents to which it is a party or by which it may be bound except
for such registrations and filings would not reasonably be expected to result in
a Material Adverse Effect.  All of such necessary Governmental Licenses are
valid and in full force and effect.  The Borrower has not received any notice of
proceedings related to the revocation or modification in a manner materially
adverse to it of any such Governmental License.  The Borrower is in compliance
with all applicable Requirements of Law except for such requirements as would
not reasonably be expected to result in a Material Adverse Effect.

21


--------------------------------------------------------------------------------




 

SECTION 6.26       Access to Collateral Account.

Neither Borrower nor Servicer has granted any Person, other than the Agent as
contemplated by this Agreement, dominion and control of the Collateral Account,
or the right to take dominion and control of the related lock-box or the
Collateral Account at a future time or upon the occurrence of a future event.

SECTION 6.27       Aspen Software.  In the case of any software of the type
described in clause (i)(b) or (i)(c) of the definition herein of “Aspen
Software”, the obligation of Aspen to compensate or otherwise pay the owner or
licensor to Aspen of such software, whether in the nature of royalties or
otherwise, is not secured by any Adverse Claim on any of the Pool Receivables,
and such owner or licensor does not otherwise have any property interest in any
Pool Receivable.

SECTION 6.28       Solvency.  On the Initial Funding Date, on each Funding Date
and on each S&R Date, immediately prior to and after giving effect to the grant
of a security interest in the applicable Receivables occurring on such date:

(a)           the fair value and present fair saleable value of Borrower’s total
assets is greater than the Borrower’s total liabilities (including contingent
and unliquidated liabilities) at such time;

(b)           the fair value and present fair saleable value of the Borrower’s
assets is greater than the amount that will be required to pay the Borrower’s
probable liability on its existing debts as they become absolute and matured
(“debts,” for this purpose, includes all legal liabilities, whether matured or
unmatured, liquidated or unliquidated, absolute, fixed, or contingent);

(c)           The Borrower is able to pay all of its liabilities as such
liabilities mature; and

(d)           The Borrower does not have unreasonably small capital with which
to engage in its current and in its anticipated business.

For purposes of this Section 6.27:

(i)            the amount of the Borrower’s contingent or unliquidated
liabilities at any time shall be that amount which, in light of all the facts
and circumstances then existing, represents the amount which can reasonably be
expected to become an actual or matured liability;

(ii)           the “fair value” of an asset shall be the amount which may be
realized within a reasonable time either through collection or sale of such
asset at its regular market value;

(iii)          the “regular market value” of an asset shall be the amount which
a capable and diligent business person could obtain for such asset from an
interested buyer who is willing to purchase such asset under ordinary selling
conditions; and

22


--------------------------------------------------------------------------------


 

(iv)          the “present fair saleable value” of an asset means the amount
which can be obtained if such asset is sold with reasonable promptness in an
arm’s-length transaction in an existing and not theoretical market.

ARTICLE VII

GENERAL COVENANTS

SECTION 7.01       Affirmative Covenants.  From the Initial Funding Date hereof
until the Final Payout Date, the Borrower hereby covenants and agrees as to
itself, and the Servicer covenants and agrees as to itself, unless the Agent
shall otherwise consent in writing, that it shall:

(a)           Compliance with Laws, Etc.  Comply, and, in the case the Servicer,
not take or omit to take any action, on behalf of the Borrower, that would cause
the Borrower to fail to comply, in all material respects with all applicable
laws, rules, regulations and orders of all governmental authorities (including
those which relate to the Pool Receivables and the Contracts).

(b)           Preservation of Corporate Existence.  Preserve and maintain its
corporate existence, rights, franchises and privileges in the jurisdiction of
its organization, and qualify and remain qualified in good standing as a foreign
limited liability company or corporation, as applicable, in each jurisdiction in
which its business is conducted except, with respect to the Servicer, where the
failure to preserve and maintain such existence, rights, franchises, privileges
and qualification could not reasonably be expected to have a Material Adverse
Effect.

(c)           Audits.  (i) At any time and from time to time during regular
business hours, permit the Agent or any of their agents or representatives, upon
at least five Business Days’ prior notice (provided that no such notice shall be
required if an Event of Default or Unmatured Event of Default shall have
occurred and be continuing) (A) to examine and make copies of and abstracts from
all books, records and documents (including, without limitation, computer tapes
and disks) in the possession or under the control of the Borrower or the
Servicer relating to Pool Assets, including, without limitation, the Contracts
and other agreements, and (B) to visit the offices and properties of the
Borrower or the Servicer for the purpose of examining such materials described
in clause (i)(A) above, and to discuss matters relating to Pool Assets or the
Borrower’s or the Servicer’s performance hereunder with any of the officers or
employees of the Borrower or the Servicer having knowledge of such matters; and
(ii) without limiting the provisions of clause (i) next above, from time to time
on request of the Agent, permit auditors or employees or agents of the Agent to
conduct, at the Borrower’s or the Servicer’s expense, a review of the Borrower’s
or the Servicer’s books and records; provided, however, neither the Servicer nor
the Borrower shall be required to pay the expenses associated with more than two
audits of such Person’s books and records in any calendar year and the aggregate
amount in respect of any single audit of the Servicer and the Borrower, on a
combined basis, shall not exceed $25,000.

(d)           Keeping of Records and Books of Account.  Maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate

23


--------------------------------------------------------------------------------




 

records evidencing the Pool Receivables in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Pool Receivables (including, without limitation, records adequate to permit the
daily identification of each Pool Receivable and all Collections of and
adjustments to each Pool Receivable).

(e)           Performance and Compliance with Receivables, Contracts and
Transaction Documents.  At its expense, timely and fully perform and comply in
all material respects with all provisions, covenants and other promises required
to be observed by it under the Contracts related to the Pool Receivables, all
other agreements related to such Pool Receivables and each Transaction Document.

(f)            Location of Records.  Keep its chief place of business and chief
executive office, and the offices where it keeps its records concerning the Pool
Receivables and Contracts and all other agreements related to such Pool
Receivables (and, to the extent that the Servicer retains originals thereof, all
original documents relating thereto), at the addresses referred to in Schedule A
or, upon 30 days’ prior written notice to the Agent, at such other locations in
jurisdictions where all action required by Section 8.05 shall have been taken
and completed.

(g)           Credit and Collection Policies.  Comply in all material respects
with the Credit and Collection Policy in regard to each Pool Receivable and the
related Contract.

(h)           Collections.

(i)            Following the Initial Funding Date, shall instruct each Obligor
to remit all payments in connection with the Pool Receivables directly to the
Collateral Account.  In the event that any Obligor payments are not remitted
directly to the Collateral Account, but are instead paid to a Collection Account
or are received directly by the Borrower or the Servicer, the Borrower will
identify the funds constituting Collections and either transfer and deposit, or
cause the applicable bank maintaining the Collection Account to transfer and
deposit, promptly, but, in any event, within two Business Days, such Collections
into the Collateral Account, provided that, with respect to funds with regard to
which the Borrower and the Servicer do not have sufficient information to
immediately identify such funds as Collections, such Collections shall be
identified, transferred to, and deposited in, the Collateral Account within five
Business Days, provided further that, such five Business Day requirement in the
previous proviso may be waived by the Agent in its sole and absolute
discretion.  At  all times prior to such deposit, the Borrower or the Servicer,
as applicable, will itself hold such payments in trust for the exclusive benefit
of the Agent and the Lenders  Neither the Borrower nor the Servicer shall grant
any Adverse Claim on, or the right to take dominion and control of, the
Collateral Account to any Person at any time, whether presently or at a future
time or upon the occurrence of a future event, except to the Agent as
contemplated by this Agreement.  Each of the Servicer and the Borrower shall
properly maintain the Collateral Account and take all such actions as are
reasonably necessary to preserve its existence.  Neither the Borrower nor the
Servicer shall permit any funds to be remitted to the Collateral Account other
than Collections.

(ii)           Following the Initial Funding Date, Borrower will cause the
Collateral Account to be subject at all times to an account control agreement in
form and

24


--------------------------------------------------------------------------------




 

substance acceptable to the Agent that is in full force and effect.  The
Borrower will maintain exclusive ownership, dominion and control (subject to the
terms of this Agreement) of the Collateral Account and shall not grant any
Adverse Claim on, or the right to take dominion and control of the Collateral
Account or the related lockbox to any Person at any time, whether presently or
at a future time or upon the occurrence of a future event, except to the Agent
as contemplated by this Agreement.

(iii)          (a) Borrower will, within two Business Days after the Initial
Funding Date hereof, cause to be remitted to the Collateral Account all
Collections remitted by any Obligor on the Pool Receivables during the period
from the Initial Cut-Off Date with respect to Initial Pool Receivables, and (b)
Borrower will, within two Business Days after the Funding Date with respect to
any Pool Receivables, cause to be remitted to the Collateral Account all
Collections remitted by any Obligor on such subsequent Pool Receivables during
the period from the Subsequent cut-Off Date with respect to subsequent Pool
Receivables to the Funding Date for such subsequent Pool Receivables.

(iv)          Servicer will maintain specific collection and billing procedures
for each relevant country with respect to the Pool Receivables other than the
U.S. and will provide a copy of such procedures and any updated versions of such
procedures to the Agent and Backup Servicer and shall provide the Agent and
Back-up Servicer with a description of any modifications to such procedures.

(i)            Separate Corporate Existence.  The Servicer and Borrower hereby
acknowledge that the Lenders and the Agent are entering into the transactions
contemplated by this Agreement and the other Transaction Documents in reliance
upon each of the Borrower’s and the Transferor’s identity being that of a
discrete legal entity, separate from Aspen.  Therefore, from and after the date
hereof, the Borrower and the Servicer shall take all steps required to maintain
and continue the Borrower’s identity as a separate legal entity and to make it
apparent to third Persons that the Borrower is an entity with assets and
liabilities distinct from those of Aspen, the Transferor and any other Person,
and is not a division of Aspen, the Transferor or any other Person.  Without
limiting the generality of the foregoing, the Borrower and the Servicer shall
take such actions as shall be required in order that:

(i)            The Borrower will be a special-purpose limited liability company
whose activities are restricted in its limited liability company agreement to
owning the Pool Assets, entering into the Transaction Documents to which it is a
party, borrowing under this Agreement and conducting such other activities as it
deems necessary or appropriate to carry out its primary activities;

(ii)           Not less than one member of the Borrower’s Board of Directors
(the “Independent Director”) shall be an individual who is not, and has not been
for the five years preceding the Closing Date, (i) a direct, indirect or
beneficial stockholder, officer, director (other than as a director of the
Borrower and the Transferor), employee, affiliate or associate of the Borrower,
the Transferor or Aspen or any of their Affiliates, (ii) a customer or supplier
of the Borrower, the Transferor or Aspen or any of their Affiliates (other than
a supplier to which the Borrower, the Transferor or Aspen and their Affiliates
has paid no more than $50,000 in Aspen’s and its Affiliates’ then-current fiscal
year or any of the three immediately preceding fiscal years);

25


--------------------------------------------------------------------------------




 

or (iii) a customer or supplier of the Borrower, the Transferor, Aspen or any of
their Affiliates whose (A) sales to the Borrower, the Transferor, Aspen or any
of their Affiliates, in the case of a supplier, represent a material portion of
such supplier’s gross sales; or (B) accounts receivable owing to the Borrower,
the Transferor, Aspen or any of their Affiliates, in the case of a customer,
represent a material portion of such customer’s total accounts receivable.  The
limited liability company agreement of the Borrower shall provide that
(i) Borrower’s Board of Directors shall not approve, or take any other action to
cause the filing of, a voluntary bankruptcy petition with respect to the
Borrower unless the Independent Director shall approve the taking of such action
in writing prior to the taking of such action, and (ii) such provision cannot be
amended without the prior written consent of the Independent Director;

(iii)          The Independent Director shall not at any time serve as a trustee
in bankruptcy for the Borrower, the Transferor, Aspen or any Affiliate thereof;

(iv)          Any employee, consultant or agent of the Borrower will be
compensated from funds of the Borrower, as appropriate, for services provided to
the Borrower.  Except as otherwise provided herein, the Borrower will engage no
agents other than a Servicer for the Pool Receivables, which Servicer will be
fully compensated for services rendered to the Borrower by payment of the
Servicer’s Fee;

(v)           The Borrower will contract with the Servicer to perform all
operations required on a daily basis to service its Pool Receivables.  The
Borrower will pay the Servicer a monthly fee based on the level of Pool
Receivables being serviced by Servicer reasonably equivalent to the fee which
would be required by an independent third-party servicer;

(vi)          The Borrower will not incur any material indirect or overhead
expenses for items shared among the Borrower, the Transferor and Aspen (or any
other Affiliate thereof).  To the extent, if any, that the Borrower, the
Transferor and Aspen (or any other Affiliate thereof) share items of expenses
such as legal, auditing and other professional services, such expenses will be
allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the value of services rendered, it being understood that Aspen shall pay all
expenses relating to the preparation, negotiation, execution and delivery of the
Transaction Documents, including, without limitation, legal fees;

(vii)         The Borrower’s operating expenses will not be paid by the
Transferor, Aspen or any other Affiliate thereof except as permitted under the
terms of this Agreement or otherwise consented to by the Agent;

(viii)        The Borrower will have its own separate phone extension and
stationery;

(ix)           The Borrower’s books and records will be maintained separately
from those of the Transferor, Aspen and any other Affiliate thereof;

(x)            All audited financial statements of the Transferor, Aspen or any
Affiliate thereof that are consolidated to include the Borrower will contain
detailed notes clearly stating that (A) all of the Borrower’s assets are owned
by the Borrower, (B) all of the

26


--------------------------------------------------------------------------------




 

Transferor’s assets are owned by the Transferor, (C) the Borrower is a separate
legal entity and (D) the Transferor is a separate legal entity;

(xi)           The Borrower’s assets will be maintained in a manner that
facilitates their identification and segregation from those of Aspen, the
Transferor or any Affiliate thereof;

(xii)          The Borrower will strictly observe corporate formalities in its
dealings with the Transferor, Aspen or any Affiliate thereof, and funds or other
assets of the Borrower will not be commingled with those of the Transferor,
Aspen or any Affiliate thereof.  The Borrower shall not maintain joint bank
accounts or other depository accounts to which the Transferor, Aspen or any
Affiliate thereof (other than Aspen in its capacity as Servicer) has independent
access.  Other than to the extent on deposit in any collection accounts or as
otherwise contemplated hereunder, none of the Borrower’s funds will at any time
be pooled with any funds of Aspen or any Affiliate thereof; and

(xiii)         The Borrower will maintain arm’s-length relationships with the
Transferor, Aspen and any Affiliate thereof.  Any Person that renders or
otherwise furnishes services to the Borrower will be compensated thereby at
market rates for such services it renders or otherwise furnishes thereto except
as otherwise provided in this Agreement.  Except as contemplated in the
Transaction Documents, neither the Borrower nor Aspen will be or will hold
itself out to be responsible for the debts of the other or the decisions or
actions respecting the daily business and affairs of the other.

(j)            Maintain Security Interests.  Take all reasonably necessary or
desirable actions requested by the Agent to maintain the first priority
perfected security interest of the Agent in the Pool Assets.

(k)           Payment of Taxes and Other Obligations.  Pay all taxes,
assessments, and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, and all other
monetary obligations, prior to the date on which penalties attach thereto, and
all lawful claims which, if unpaid, might become a lien or charge upon any of
its property; provided that it shall not be required to pay any such tax,
assessment, charge, levy, claim or monetary obligation which is being contested
in good faith and by appropriate proceedings which shall operate to stay the
enforcement thereof.

(l)            Performance and Enforcement of Transaction Documents.  The
Borrower will, and will require the Transferor to, perform each of their
respective obligations and undertakings under and pursuant to the Purchase and
Resale Agreement and each of the other Transaction Documents to which it is
party, will purchase Pool Assets thereunder in strict compliance with the terms
thereof and will use its best efforts to enforce the rights and remedies
accorded to it under the Purchase and Resale Agreement and the other Transaction
Documents.  The Borrower will take all actions to perfect and enforce its rights
and interests (and the rights and interests of the Agent and the Lenders as
pledgees of the Borrower) under the Purchase and Resale Agreement and the other
Transaction Documents as the Agent may from time to time reasonably request,
including, without limitation, making claims to which it may be entitled

27


--------------------------------------------------------------------------------




 

under any indemnity, reimbursement or similar provision contained in the
Transaction Documents.

SECTION 7.02       Reporting Requirements.  From the date hereof until the Final
Payout Date, each of the Borrower and the Servicer shall, unless the Agent shall
otherwise consent in writing, furnish to the Agent:

(a)           Adverse Claims.  As soon as possible and in any event within three
Business Days of the Borrower or the Servicer having knowledge thereof, notice
of the assertion on the part of any Person of the existence of an Adverse Claim
against the Pool Assets, other than any Adverse Claim permitted under the
Transaction Documents.

(b)           Quarterly Financial Statements.  As soon as available and in any
event within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Servicer, copies of the unaudited financial statements
of the Servicer and its Subsidiaries prepared on a consolidated basis in
conformity with GAAP, duly certified by the chief financial officer or chief
accounting officer of the Servicer;

(c)           Annual Financial Statements.  As soon as available and in any
event within 90 days after the end of each fiscal year of the Servicer, copies
of the audited financial statements of Servicer and its Subsidiaries prepared on
a consolidated basis in conformity with GAAP and duly certified by independent
certified public accountants of recognized standing reasonably satisfactory to
the Agent;

(d)           Reports to Holders and Exchanges.  Promptly upon the Agent’s
request, copies of any notice, request for consent, financial statements,
certification, or other communication under or in connection with any
Transaction Document and copies of any reports which the Servicer, the
Transferor or the Borrower sends to any of its securityholders (in such
capacity), and any reports or registration statements that Aspen, the Transferor
or the Borrower files with the Securities and Exchange Commission or any
national securities exchange other than registration statements relating to
employee benefit plans and to registrations of securities for selling
securities;

(e)           Events of Default.  As soon as possible and in any event within
one Business Day after the occurrence of each Event of Default and each
Unmatured Event of Default, a written statement setting forth details of such
event and the action that it proposes to take with respect thereto;

(f)            Litigation.  As soon as possible and in any event within three
Business Days of the Borrower or the Servicer having knowledge thereof, notice
of (i) any litigation, investigation or proceeding commenced against the
Borrower, (ii) any litigation, investigation or proceeding commenced against the
Servicer which is reasonably likely to have a Material Adverse Effect, (iii) any
material adverse development in previously disclosed litigation and (iv) any
judgment, award, fine or assessment against the Borrower or, if in excess of
$1,000,000, against the Servicer;

28


--------------------------------------------------------------------------------




 

(g)           Material Events.  Prior to its effective date, notice of any
material change in the character of the Borrower’s or the Servicer’s business or
any event or circumstance which has or is reasonably likely to have a Material
Adverse Effect; and

(h)           Other.  Promptly, from time to time, such other information,
documents, records or reports respecting the Pool Assets or the condition or
operations, financial or otherwise, of the Borrower or the Servicer as the Agent
may from time to time reasonably request.

SECTION 7.03       Negative Covenants of the Borrower and the Servicer.  From
the Initial Funding Date until the Final Payout Date, the Borrower and the
Servicer each severally agrees, as to itself, without the prior written consent
of the Agent:

(a)           Sales, Liens, Etc.  (i) The Borrower will not, except as otherwise
provided herein or in the Security Agreement, sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to any of its assets or properties, including,
without limitation, any Pool Asset, any interest therein, the Collateral
Account, or any right to receive income or proceeds from or in respect of any of
the foregoing and (ii) the Servicer will not assert any interest in the Pool
Assets.

(b)           Extension or Amendment of Pool Receivables.  Neither the Borrower
nor the Servicer will, except as otherwise permitted in Section 3.04(b) or
Section 8.02(c), extend, amend or otherwise modify the terms of any Pool
Receivable, or amend, modify or waive any term or condition of any Contract
related thereto.

(c)           Change in Business or Credit and Collection Policy.  Neither the
Borrower nor the Servicer will make any material change in the character of its
business or in the Credit and Collection Policy, in each case without the prior
written consent of the Agent, which consent shall not be unreasonably withheld
if such change is not reasonably likely to have a Material Adverse Effect.

(d)           Change in Payment Instructions to Obligors and Bank.  Neither the
Borrower nor the Servicer will terminate the bank that maintains any collection
account or the Collateral Account Bank or make any change in its instructions to
Obligors regarding payments to be made on the Pool Receivables or Related
Security to the Collateral Account or payments to be made to the Collateral
Account Bank.  Neither the Borrower nor the Servicer will make any change in its
instructions to the bank that maintains any collection account regarding
payments to be made to the Collateral Account required pursuant to
Section 7.01(h) hereof.

(e)           Deposits to Collateral Account.  Neither the Borrower nor the
Servicer shall deposit or otherwise credit, or cause or permit to be so
deposited or credited, to the Collateral Account cash or cash proceeds other
than Collections.  To the extent that any funds not constituting Collections are
nonetheless deposited therein, the Servicer shall promptly identify the same and
cause such funds to be remitted to the appropriate Person.

(f)            Restricted Payments by the Borrower.  The Borrower will not (i)
purchase or redeem any of its equity interests or (ii) declare or pay any
dividends thereon, or make any distribution to its members or set aside any
funds for any such purpose, except that the Borrower

29


--------------------------------------------------------------------------------




 

may pay dividends to its members or set aside funds for such purpose as provided
by law, so long as (A) such funds are the proceeds or payments which the
Borrower has received under Section 3.02(c)(i), 3.02(c)(x) or 3.02(c)(xii), (B)
such funds are not required to be distributed to any other Person in accordance
with Section 3.02, (C) no Event of Default has occurred and (D) is continuing,
and after giving effect thereto, the Borrower’s net worth is positive at such
time.

(g)           Borrower Debt.  The Borrower will not incur or permit to exist any
Debt, except (A) Debt of the Borrower to the Transferor incurred in accordance
with the Purchase and Resale Agreement, (B) as contemplated by the Transaction
Documents and (C) other current accounts specifically payable in the ordinary
course of business and not overdue in an aggregate amount of any time
outstanding not to exceed $25,000.

(h)           Negative Pledges.  The Borrower will not enter into or assume any
agreement (other than this Agreement and the other Transaction Documents)
prohibiting the creation or assumption of any Adverse Claim upon any Pool Assets
or any of its other assets or property, whether now owned or hereafter acquired,
except as contemplated by the Transaction Documents, or otherwise prohibiting or
restricting any transaction contemplated hereby or by the other Transaction
Documents.

(i)            Corporate Changes.  The Borrower will not change its name, state
of incorporation or organization, or its “location” (as defined in 9-307 of the
UCC) in which it keeps its records, unless it has given the Agent at least 30
days’ prior written notice thereof and has taken all steps necessary to continue
the perfection of the Agent’s security interest, including the filing of
amendments to the UCC financing statements.

(j)            Merger, Acquisitions, Sales, Etc.  The Borrower will not be a
party to any merger or consolidation, or purchase or otherwise acquire all or
substantially all of the assets or any stock of any class of, or any partnership
or joint venture interest in, any other Person, or, except in the ordinary
course of its business, sell, transfer, convey or lease all or any substantial
part of its assets (other than pursuant to this Agreement and the other
Transaction Documents).

(k)           Amendments to the Transaction Documents.  Without the prior
written consent of the Agent, the Borrower will not consent to or enter into any
amendment or modification of, or supplement to any Transaction Document.

ARTICLE VIII

ADMINISTRATION AND COLLECTION

SECTION 8.01       Designation of Servicer.

(a)           Aspen as Initial Servicer.  The servicing, administering and
collection of the Pool Receivables and other Pool Assets shall be conducted by
the Person designated as Servicer hereunder from time to time in accordance with
this Section 8.01.  Until the Agent gives to Aspen a Successor Servicer Notice,
Aspen is hereby designated as, and hereby agrees to perform the duties and
obligations of, Servicer pursuant to the terms hereof.  Aspen agrees that it
will not voluntarily resign as Servicer without the consent of the Agent.

30


--------------------------------------------------------------------------------


 

(b)           Successor Notice; Servicer Termination Event.  Upon Aspen’s
receipt of a notice from the Agent of the Agent’s designation of a new Servicer
at any time following the occurrence and during the continuance of a Servicer
Termination Event (a “Successor Servicer Notice”), Aspen agrees that it will
terminate its activities as Servicer hereunder in a manner that the Agent
reasonably believes will facilitate the transition of the performance of such
activities to the Backup Servicer or, if the Backup Servicer is unable to serve
as Servicer, to another entity designated by the Agent and, at the direction of
the Agent, such successor shall assume Aspen’s obligations to service and
administer the Pool Assets, on the terms and subject to the conditions herein
set forth, and Aspen shall use its best efforts to assist the Backup Servicer or
such designee of the Agent in assuming such obligations.  Such cooperation shall
include access to and transfer of related records (including all Contracts)
necessary or desirable to collect the Pool Receivables and the Related Security.

(c)           Merger or Consolidation of, or Assumption of the Obligations of,
Servicer.  Any Person (a) into which Servicer may be merged or consolidated, (b)
which may result from any merger or consolidation to which Servicer shall be a
party, or (c) which may succeed to the properties and assets of Servicer
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of Servicer hereunder, shall
be the successor to Servicer under this Agreement without further act on the
part of any of the parties to this Agreement.

SECTION 8.02       Duties and Representations of Servicer.

(a)           Appointment; Duties in General.  Each of the Borrower, the Lenders
and the Agent hereby appoints the Servicer as its agent, as from time to time
designated pursuant to Section 8.01, to enforce their respective rights and
interests in and under the Pool Assets, the Pool Receivables, the Related
Security and the rights under the Contracts related to the Pool Receivables. 
The Borrower additionally appoints the Servicer, to the extent that the Servicer
is Aspen, as its agent for purposes of Article I.  The Servicer shall take or
cause to be taken all such actions as may be necessary or advisable to collect
each Pool Asset from time to time, all in accordance with applicable laws, rules
and regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy.

(b)           Collections.  (i)  Following the Initial Funding Date, Servicer
shall instruct all Obligors to cause all Collections of Pool Receivables to be
deposited directly into the Collateral Account.  In the event that any
Collections are not remitted directly to the Collateral Account, but are instead
paid to a Collection Account or are received directly by the Borrower or the
Servicer, the Servicer will identify the funds constituting Collections and
either transfer and deposit, or cause the applicable bank maintaining the
Collection Account to transfer and deposit, promptly, but, in any event, within
two Business Days, such Collections into the Collateral Account, provided that,
with respect to funds with regard to which the Servicer does not have sufficient
information to immediately identify such funds as Collections, such Collections
shall be identified, transferred to, and deposited in, the Collateral Account
within five Business Days, provided further that, such five Business Day
requirement in the previous proviso may be waived by the Agent in its sole and
absolute discretion.  From and after the occurrence and continuation of a
Servicer Termination Event, the Agent may request that the Servicer, and the
Servicer thereupon promptly shall, instruct all Obligors with respect to the
Pool Receivables to remit all

31


--------------------------------------------------------------------------------




 

payments thereon to a different depositary account specified by the Agent and,
at all times thereafter, Borrower and the Servicer shall not deposit or
otherwise credit, and shall not permit any other Person to deposit or otherwise
credit to the Collateral Account or such new depositary account any cash or
payment item other than Collections.

(ii)           If, notwithstanding subparagraph (i) above, Servicer (or any
Affiliate of Servicer) receives Collections related to the Pool Receivables
(including any scheduled payments or prepayments thereof, any guaranty amounts,
insurance proceeds or other recoveries and/or any other amounts constituting
proceeds derived from or with respect to the Contracts related to the Pool
Receivables), Servicer (or such Affiliate) shall remit such amounts to Agent for
deposit into the Collateral Account within two (2) Business Days of
identification thereof.

(iii)          Servicer shall hold in trust for the benefit of Agent and Lenders
any Collections it receives related to the Pool Receivables pending remittance
to the Collateral Account with the above provisions other than payments of
amounts of Deemed Collections or with respect to an Administrative Pool of
Receivables.

(c)           Modification of Receivables.  So long as no Termination Event
shall have occurred and be continuing, the Servicer, may, solely in accordance
with the Credit and Collection Policy and, if applicable, Section 3.04, extend
the maturity or adjust the Outstanding Balance of, or defer payment of, or
otherwise modify the terms of any Pool Receivable as the Servicer may determine
to be appropriate to maximize Collections thereof, provided, that (i) such
extension, adjustment or modification would not impair the collectibility of
such Pool Receivable and (ii) that such extension, adjustment or modification
shall not alter the status of such Pool Receivable as a Delinquent Receivable or
Charged-Off Receivable or limit the rights of the Agent or the Lenders under
this Agreement.  Notwithstanding anything to the contrary contained herein, at
any time after the occurrence and during the continuance of a Termination Event,
the Agent shall have the absolute and unlimited right to direct the Servicer to
commence or settle any legal action with respect to any Receivable or to
foreclose upon or repossess any other Pool Assets.

(d)           Reports.  In addition to the Servicer Reports required in
accordance with Section 3.02(a), the Servicer shall prepare and forward to the
Agent such reports in respect of the Pool Receivables and Collections as the
Agent may from time to time reasonably request.

(e)           Documents and Records.  The Borrower shall deliver to Servicer,
and the Servicer shall hold in trust for the Borrower and Agent in accordance
with their respective interests, copies of all material documents, instruments
and records (including, without limitation, computer tapes or disks) that
evidence or relate to the Pool Assets to the extent necessary to perform its
servicing responsibilities hereunder.

(f)            Termination.  The Servicer’s authorization under this Agreement
shall terminate upon the Final Payout Date.

(g)           Power of Attorney.  The Borrower hereby grants to Servicer an
irrevocable power of attorney, with full power of substitution, coupled with an
interest, to take in

32


--------------------------------------------------------------------------------




 

the name of the Borrower all steps which are necessary or advisable to endorse,
negotiate or otherwise realize on any writing or other right of any kind held or
transmitted by the Borrower in connection with any Receivable.  Such power of
attorney shall continue in full force and effect until the earlier to occur of
the delivery of a Successor Servicing Notice to such Servicer and the Final
Payout Date, at which time such power of attorney shall be of no further force
and effect.

(h)           Monitoring of Receivables.  If requested by the Agent, the
Servicer shall implement operating procedures to enable the daily identification
of each Pool Receivable, the Outstanding Balance thereof, and the date when
payment is due thereon and all Collections of and adjustments to each Pool
Receivable.

(i)            Collections on Non-USD Receivables.  In the case of any
Collections remitted in a currency other than U.S. Dollars (“Non-USD
Collections”), the Servicer shall, unless the Agent otherwise directs, advise
Aspen of its receipt of such Non-USD Collections and its intention to exercise
the FX Rights with a view toward effecting an exchange of such Non-USD
Collections for the applicable “Exchange Amount” with respect thereto determined
in accordance with Section 1.6 of the Purchase and Sale Agreement.  On receiving
assurances satisfactory to the Servicer that Aspen will forthwith remit the
applicable Exchange Amount to the Servicer in exchange for such Non-USD
Collections, the Servicer shall deliver such Non-USD Collections to Aspen.  In
the event the Servicer is advised or otherwise determines that Aspen shall not
be able or willing to cause the exchange of any Non-USD Collections for the
related Exchange Amount to occur on a same-day basis, the Servicer shall so
advise the Agent and until such time as it receives instructions from the Agent
as to the timing and disposition of such Non-USD Collections, the Servicer shall
cause such Non-USD Collections to remain in the Collateral Account.

(j)            Payment Instructions to Obligors.  The Servicer shall use its
commercially reasonable best efforts to cause each Obligor to remit all
Collections on Pool Receivables and other proceeds in respect of the Pool Assets
directly to the Collateral Account (as opposed to any collection account or any
other location).

(k)           Bank Secrecy Act.  To the best of its knowledge, Servicer (i) is
in compliance with all provisions of the United States Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (including its implementing
regulations) applicable to it, (ii) the US Money Laundering Control Act of 1986
and (iii) has not violated any United States Department of the Treasury, Office
of Foreign Asset Control (“OFAC”) regulations or any enabling statute or
executive order related thereto, or any OFAC sanction (including engaging in any
transactions with any Person listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by OFAC and/or the United
States Department of the Treasury, or identified in any related executive orders
issued by the President of the Untied States (each such Person, a “Restricted
Person”)).

33


--------------------------------------------------------------------------------




 

SECTION 8.03       Backup Servicer.

(a)           Representations of Backup Servicer.  Backup Servicer makes the
following representations and warranties:

(i)            Backup Servicer has been duly organized and is validly existing
as a corporation duly organized and validly existing in good standing under the
laws of the State of Delaware, with power and authority to own its properties
and to conduct its business as such properties shall be currently owned and such
business is presently conducted.

(ii)           Backup Servicer has the power and authority to execute and
deliver this Agreement and to carry out its respective terms, and the execution,
delivery, and performance of this Agreement shall have been duly authorized by
Backup Servicer by all necessary corporate action.

(iii)          This Agreement constitutes a legal, valid, and binding obligation
of Backup Servicer enforceable in accordance with its respective terms, except
as enforceability may be limited by bankruptcy, insolvency, reorganization, or
other similar laws affecting the enforcement of creditors’ rights in general and
by general principles of equity, regardless of whether such enforceability shall
be considered in a proceeding in equity or at law.

(iv)          The entering into of this Agreement and the performance by Backup
Servicer of its obligations under such agreements and the consummation of the
transactions herein and therein contemplated will not (i) conflict with the
organizational documents of Backup Servicer or result in a breach of any of the
terms or provisions of, or constitute a default under, any agreement, mortgage,
deed of trust or other such instrument to which Backup Servicer is a party or by
which it is bound; (ii) result in the creation or imposition of any lien, charge
or encumbrance upon any of the property or assets of Backup Servicer pursuant to
the terms of any material agreement, mortgage, deed of trust or other agreement
or instrument to which it is a party or by which it is bound or to which any of
its property or assets is subject; or (iii) result in any violation of any
statute or any order, rule or regulation of any court or any regulatory
authority or other governmental agency or body having jurisdiction over it or
any of its properties.

(v)           There are no proceedings or investigations pending or, to Backup
Servicer’s best knowledge, threatened before any court, regulatory body,
administrative agency, or other governmental instrumentality having jurisdiction
over Backup Servicer or its properties (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement, or (iii) seeking any determination or ruling
that might materially and adversely affect the performance by Backup Servicer of
its obligations under, or the validity or enforceability of, this Agreement.

(vi)          Backup Servicer has and shall preserve its qualification to do
business as a foreign corporation in each jurisdiction in which such
qualification is or shall be

34


--------------------------------------------------------------------------------




 

necessary or desirable to enable it to perform its duties as Backup Servicer and
successor Servicer under this Agreement, except where the failure to so qualify
would not have a Material Adverse Effect.

(vii)         Backup Servicer has operated its business in accordance with all
applicable laws and regulations and it is not in violation of any such laws or
regulations other than such violations which singly or in the aggregate do not,
and, with the passage of time will not, have a material adverse affect on its
business or assets, or its ability to perform its obligations under this
Agreement.

(b)           Merger or Consolidation of, or Assumption of the Obligations of,
Backup Servicer.  Any Person (a) into which Backup Servicer may be merged or
consolidated, (b) which may result from any merger or consolidation to which
Backup Servicer shall be a party, or (c) which may succeed to the properties and
assets of Backup Servicer substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of Backup Servicer hereunder, shall be the successor to Backup Servicer under
this Agreement without further act on the part of any of the parties to this
Agreement.

(c)           Backup Servicer Resignation and Removal.

(i)            Backup Servicer shall not resign from its obligations and duties
under this Agreement except (a) as required in this Section 8.03, (b) upon
determination that the performance of its duties shall no longer be permissible
under Applicable Law (any such determination permitting the resignation of
Backup Servicer shall be evidenced by an Opinion of Counsel to such effect
delivered to Agent), or (c) with the prior written consent of Agent, but only
if, in any such case, a replacement Backup Servicer is found that (i) is
experienced in the business of acting as servicer with respect to financial
agreements of the type comprising the Transferred Receivables and (ii) will
provide backup servicing and agree to become the successor Servicer on the same
terms as then in effect under this Agreement.

(ii)           Servicer may, with the prior written consent of Agent, terminate
Backup Servicer for cause.

(iii)          Upon Backup Servicer’s resignation or termination pursuant to
this Section 8.03, notice thereof shall be provided to Agent and the Secured
Parties, and Backup Servicer shall comply with the provisions of this Agreement
until the acceptance of a successor Backup Servicer acceptable to Agent.

(d)           Obligations of Backup Servicer.

(i)            Backup Servicer shall serve in a reserve capacity to Servicer,
and shall be willing to assume the duties of Servicer on direction from Agent. 
In its capacity as Backup Servicer, Backup Servicer shall perform the following
duties:

(A)          receive from Servicer a tape or other electronic transmission of
the initial Pool Receivables sold to Borrower;

35


--------------------------------------------------------------------------------




 

(B)           utilize such information to create Obligor account files on Backup
Servicer’s primary contract accounting system;

(C)           on a monthly basis, receive from Servicer a tape or other
electronic transmission which provides detailed information for all Pool
Receivables purchased by Borrower during the preceding month and update its
primary contract accounting system for any new Transferred Receivables;

(D)          on a monthly basis, receive from Servicer a tape or other
electronic transmissions which includes all updated information for all of the
Pool Receivables owned by Borrower;

(E)           on a monthly basis, receive from Servicer a detailed summary of
all Collections received in respect of the Pool Receivables owned by Borrower;

(F)           compare the Receivables Pool and the amount of Collections from
the tape or other electronic transmission received from Servicer to the
information on Backup Servicer’s contract accounting system and reconcile any
differences with Servicer; and

(G)           if a Servicer Termination Event has occurred and is continuing,
Backup Servicer shall be required to prepare and deliver the Servicer Report to
Agent.

(ii)           Other than as specifically set forth elsewhere in this Agreement
or in any other Transaction Document, Backup Servicer shall have no obligation
to supervise, verify, monitor or administer the performance of Servicer and
shall have no liability for any action taken or omitted by Servicer.

(iii)          Backup Servicer shall consult fully with Servicer as may be
necessary from time to time to perform or carry out Backup Servicer’s
obligations hereunder, including the obligation to succeed at any time to the
duties and obligations of Servicer as servicer under Section 8.02.

(e)           Backup Servicer Compensation.  As compensation for the performance
of its obligations as Backup Servicer under this Agreement and the other
Transaction Documents to which it is a party, Backup Servicer shall be entitled
to receive Backup Servicer Fee.  In the event the Backup Servicer takes over as
Servicer pursuant to Section 8.01, the Backup Servicer shall receive the
Servicer’s Fee.

(f)            Duties and Responsibilities.

(i)            Backup Servicer shall perform such duties and only such duties as
are specifically set forth in this Agreement and the other Transaction Document
to which it is a party, and no implied covenants or obligations shall be read
into this Agreement against Backup Servicer.

36


--------------------------------------------------------------------------------




 

(ii)           In the absence of bad faith or negligence on its part, Backup
Servicer may conclusively rely as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to Backup Servicer and conforming to the requirements of this
Agreement; but in the case of any such certificates or opinions, which by any
provision hereof are specifically required to be furnished to Backup Servicer,
Backup Servicer shall be under a duty to examine the same and to determine
whether or not they conform to the requirements of this Agreement.  Neither
Backup Servicer nor any of its officers, employees or agents shall be liable to
Servicer, Borrower, Agent or the Secured Parties for any action taken or for
refraining from the taking of any action in accordance with customary industry
standards for servicing leases and loans of the type which comprise the Pool
Receivables, or for mistakes or errors in judgment; provided, however, that (i)
this provision shall not protect Backup Servicer from liability to Servicer,
Borrower, Agent or the Secured Parties for any losses, claims, liabilities, or
damages incurred by such party by reason of willful misconduct or gross
negligence of Backup Servicer in the performance of its duties and obligations
hereunder, and (ii) in the event that Backup Servicer becomes the successor
Servicer hereunder, Backup Servicer’s duties and responsibilities as Servicer
will be as set forth elsewhere in this Agreement and it will no longer be
subject to the terms of this Section 8.03.  Subject to the preceding sentence,
in no event will Backup Servicer be liable to Servicer, Borrower, Agent or the
Secured Parties for any losses, claims, liabilities or damages incurred by such
party arising out of or relating to the acts or omissions of Backup Servicer in
reliance in good faith on any document which is prepared or furnished to it by
Servicer or by such other party.  No damages shall be assessed or charged
against Backup Servicer when any delay or breach on its part is caused by the
failure of Servicer, Borrower, Agent or the Secured Parties to furnish input or
information required of such party, the failure of any utility or communications
company to furnish services or for any other reasons beyond the control of
Backup Servicer.

(iii)          Notwithstanding anything contained in this Agreement to the
contrary, Backup Servicer shall only be required to perform its obligations in
the time and manner set forth in this Agreement if, and to the extent, any
information which is required to be delivered to Backup Servicer or any
information on which Backup Servicer is authorized to rely on, is delivered to
Backup Servicer in accordance with provisions of this Agreement or is provided
to Backup Servicer in a format that is reasonably acceptable to Backup Servicer,
as applicable; provided, however, that nothing in this paragraph shall be
construed to relieve Backup Servicer of its obligations under this Agreement if
the failure to appropriately deliver or provide any such information to Backup
Servicer is remedied or is otherwise reasonably available to Backup Servicer
without undue cost or time.

(iv)          The terms of this Section 8.03 shall survive the termination of
Backup Servicer’s obligations hereunder.

SECTION 8.04       Rights of the Agent.

(a)           Notice to Collateral Account Bank. At any time following the
occurrence and during the continuance of an Event of Default, the Agent is
hereby authorized to give notice

37


--------------------------------------------------------------------------------




 

to the Collateral Account Bank that the Servicer and the Borrower shall no
longer be permitted access to the Collateral Account.

(b)           Rights on Servicer Transfer Event.  At any time following the
designation of a Servicer other than Aspen pursuant to Section 8.01:

(i)            The Agent may direct the Obligors of Pool Receivables, or any of
them, to pay all amounts payable under any Pool Receivable directly to the new
Servicer or such other address specified by the Agent.

(ii)           Aspen and the Borrower shall, at the Agent’s request, (A)
assemble all of the documents, instruments and other records (including, without
limitation, computer tapes and disks) which evidence the Pool Receivables, and
copies of the Contracts and Related Security, or which are otherwise reasonably
necessary or desirable to service such Pool Assets, and make the same available
to the successor Servicer at a place selected by the Agent, and (B) segregate
all cash, checks and other instruments received by it from time to time
constituting Collections of Pool Assets in a manner reasonably acceptable to the
Agent and, promptly upon receipt, remit all such cash, checks and instruments,
duly endorsed or with duly executed instruments of transfer, to the successor
Servicer.

(iii)          Each of the Borrower, Aspen and the Secured Parties hereby
authorize the Agent, and grant to the Agent an irrevocable power of attorney to
take any and all steps in the Borrower’s or Aspen’s name and on behalf of the
Borrower, Aspen and the Secured Parties which are reasonably necessary or
desirable, in the determination of the Agent to collect all amounts due under
any and all Pool Assets, including, without limitation, endorsing the Borrower’s
or Aspen’s name on checks and other instruments representing Collections and
enforcing such Pool Assets; provided that the Agent shall not exercise its
rights under such power of attorney unless an Event of Default shall have
occurred and not been otherwise waived.  Such power of attorney shall continue
in full force and effect until the Final Payout Date, at which time such power
of attorney shall be of no further force and effect.

SECTION 8.05       Responsibilities of the Borrower and the Servicer.  Anything
herein to the contrary notwithstanding:

(a)           Pool Assets.  Each of the Servicer and the Borrower shall perform
all of its obligations under the Pool Assets and under the related agreements,
to the same extent as if the Pool Assets had not been pledged to the Agent under
the Security Agreement, and the exercise by the Agent or its designee of its
rights under the Transaction Documents shall not relieve the Servicer, Aspen,
the Transferor or the Borrower from such obligations.

(b)           Limitation of Liability.  Neither the Agent nor any of the Secured
Parties shall have any obligation or liability to perform or otherwise in
respect of any of the obligations of the Borrower, the Servicer, Aspen or the
Transferor with respect to any Aspen Software or any Pool Assets.

38


--------------------------------------------------------------------------------


 

SECTION 8.06       Further Action Evidencing Loan.

(a)           Further Assurances.  Each of the Servicer and the Borrower agrees
to mark its master data processing records evidencing the Pool Receivables with
a legend, acceptable to the Agent, evidencing that the Pool Assets have been
pledged in accordance with the Security Agreement.  Each of the Servicer and the
Borrower agrees that from time to time, at its expense, it will promptly execute
and deliver all further instruments and documents, and take all further action
that the Agent or its designee may reasonably request in order to perfect,
protect or more fully evidence the Loans hereunder, or to enable Secured Parties
or the Agent or its designee to exercise or enforce any of their respective
rights hereunder or under any Transaction Document.  Without limiting the
generality of the foregoing, the Borrower will (i) upon the request of the Agent
or its designee execute and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate in the reasonable judgment of the
Agent; (ii) mark its data processing records to show that the Pool Receivables
have been pledged to the Agent; and (iii) at any time, upon the occurrence and
during the continuation of an Event of Default, a Servicer Termination Event or
a Termination Event, mark invoices relating to the Pool Receivables to show that
the Pool Receivables have been pledged to the Agent.

(b)           Additional Financing Statements; Performance by Agent.  The
Borrower hereby authorizes the Agent or its designee to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Pool Assets now existing or hereafter
arising in the name of the Borrower.  If the Borrower fails to perform any of
its agreements or obligations under this Agreement, the Agent or its designee
may (but shall not be required to) itself perform, or cause performance of, such
agreement or obligation, and the reasonable expenses of the Agent or its
designee incurred in connection therewith shall be payable by the Borrower as
provided in Section 13.05.

SECTION 8.07       Application of Collections.

(a)           Any payment by an Obligor in respect of any indebtedness owed by
it to the Borrower shall, except as otherwise required by the underlying
Contract or law, be applied, first, as a Collection of any billed payments owed
on any Pool Receivable or Receivables then outstanding of such Obligor in the
order of the age of such payments, starting with the oldest, second, as a
Collection of any other principal outstanding on any Pool Receivable or
Receivables then outstanding of such Obligor in the order of the age of such
Pool Receivables, starting with the oldest of such Pool Receivables and, third,
to any other indebtedness of such Obligor; provided, that any payment by an
Obligor in respect of Pool Receivables which were previously charged-off as
uncollectible shall be applied, first, to principal of such Pool Receivable or
Receivables, in the order of the age of such Pool Receivables, starting with the
oldest of such Pool Receivables and, second, as a Collection of any Finance
Charges of such Obligor, again in the order of the age of such Finance Charges,
starting with the oldest of such Finance Charges.

(b)           The Servicer shall, as soon as practicable following receipt
thereof, turn over to the appropriate Person any cash collections or other cash
proceeds (other than investment income) received in the Collateral Account not
constituting Collections; provided that, if a Payment Date shall occur between
the date any such collections or proceeds are remitted to the

39


--------------------------------------------------------------------------------




 

Collateral Account and the date the Servicer shall first become aware of the
receipt of such collections or proceeds, the Servicer shall only effect a turn
over thereof when as permitted under Section 3.02(c).

SECTION 8.08       Maintenance of the Collateral Account and Liquidity Reserve
Account.

(a)           With the consent of the Agent, the Servicer may, so long as no
Event of Default or Unmatured Event of Default shall have occurred and then be
continuing, from time to time invest funds on deposit in the Collateral Account
and the Liquidity Reserve Account, reinvest proceeds of any such investments
which may mature, and invest interest or other income received from any such
investments, in each case in such Permitted Investments as the Servicer may
select and notify to the Agent.  In the event the bank maintaining the
Collateral Account or the Liquidity Reserve Account shall require that a
separate account (the “Investment Account”) be maintained for purposes of giving
effect to any investments contemplated herein, it shall be a condition precedent
to such investment that such bank shall have entered into an agreement with the
Agent acknowledging the control by the Agent over, and the security interest of
the Agent in, such Investment Account and the Borrower and the Servicer shall
otherwise take such actions as may be reasonably requested by the Agent to
perfect the security interest of the Agent therein.  None of the Agent, the
Servicer, the Backup Servicer or any Secured Party shall be liable to the
Borrower for, or with respect to, any decline in value of amounts on deposit in
the Collateral Account or the Liquidity Reserve Account which shall have been
invested, pursuant to this Section 8.08.

(b)           The Borrower hereby pledges, and grants to the Agent, for the
benefit of the Secured Parties, a security interest in all funds at any time
held in the Collateral Account, the Liquidity Reserve Account and any Investment
Account existing in connection therewith (including any Permitted Investments)
from time to time and all proceeds thereof, as security for the payment of the
Obligations.

(c)           Neither the Borrower nor any Person or entity claiming on behalf
of or through the Borrower shall have any right to withdraw any of the funds or
investments held in the Collateral Account, the Liquidity Reserve Account or the
Investment Account.  At the direction of the Agent, the Servicer shall cause
withdrawals to be made from the Collateral Account, the Liquidity Reserve
Account and the Investment Account on each Payment Date to give effect to the
disbursements then required to be made in accordance with Section 3.02(c).

(d)           The Borrower agrees that it will not (i) sell or otherwise dispose
of any interest in the Collateral Account, the Liquidity Reserve Account, the
Investment Account or any funds or investments held therein, or (ii) create or
permit to exist any Adverse Claim upon or with respect to the Collateral
Account, the Liquidity Reserve Account, the Investment Account or any funds or
investments held therein, except as contemplated in the Transaction Documents.

SECTION 8.09       Bank Secrecy Act.  Servicer shall not knowingly (i) in a
manner which would violate the laws of the United States (other than pursuant to
a license issued by OFAC) lease, or consent to any sublease of, any equipment or
other goods to any Person that

40


--------------------------------------------------------------------------------




 

is a Restricted Person; or (ii) derive more than a de minimis amount of its
assets or operating income from investments in or transactions with any such
Restricted Person.

SECTION 8.10       Usage Renewal Keys.  To the extent that any of the Contracts
contain “usage renewal keys” and any such Contracts become Delinquent Accounts,
the “usage renewal keys” with respect to such Contracts will not be issued by
the Servicer to any Obligor or any other Person without the prior consent of the
Agent.

SECTION 8.11       Original Documentation.  Upon the occurrence of a Servicer
Termination Event, at the direction of the Agent, the Servicer at its expense
shall transfer the original Contracts related to the Pool Receivables for
custody with a custodian that is acceptable to the Agent in its sole discretion
and Servicer shall maintain the Contracts with such custodian required pursuant
to this Section 8.11 until the Final Payout Date and all fees for such custodian
shall be paid by Servicer.

ARTICLE IX

EVENTS OF DEFAULT

SECTION 9.01       Events of Default.  The following events shall be “Events of
Default” hereunder:

(a)           (i) Any of the Borrower or the Servicer (if the Servicer is then
Aspen or one of its Affiliates) shall fail (A) to make any payment or deposit
required hereunder when due or (B) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i)(A) or (ii) of this
paragraph (a) and Section 9.01(c)) and such failure continues for three (3)
consecutive Business Days or (ii) the funds available on any Payment Date for
distribution in accordance with Section 3.02(c) shall be insufficient to pay all
interest accrued through such Payment Date; or

(b)           Any representation or warranty made or deemed to be made by the
Borrower, the Transferor, Aspen or the Servicer under or in connection with this
Agreement, the Receivables Schedule, any Servicer Report, or any other
Transaction Documents shall prove to have been false or incorrect in any
material respect when made or deemed made or delivered; or

(c)           The Borrower, the Transferor, Aspen or the Servicer shall fail to
perform or observe in any material respect any other term, covenant or agreement
contained in any of the other Transaction Documents required to be performed or
observed by it and such failure continues for five (5) consecutive Business
Days; or

(d)           The Borrower or the Transferor shall fail to pay any Debt when due
or any default shall occur and be continuing under any instrument or agreement
evidencing, securing or providing for the issuance of Debt of the Borrower or
the Transferor;

(e)           Aspen or any of its subsidiaries shall fail to make any payment on
any Debt, which Debt is outstanding in an aggregate principal amount of
$5,000,000 (a “Material Aspen Debt”), when such payment shall have become due
and payable by Aspen or such Subsidiary; or a default shall occur and be
continuing under any instrument or agreement

41


--------------------------------------------------------------------------------




 

evidencing, securing or providing for the issuance of a Material Aspen Debt the
effect of which is to accelerate or to permit the acceleration of the maturity
of such Material Aspen Debt; or

(f)            An Insolvency Event shall have occurred with respect to the
Borrower, the Transferor or Aspen; or

(g)           (A) (i) Any litigation (including, without limitation, derivative
actions), arbitration proceedings or governmental proceedings is commenced
against the Transferor or the Borrower, or (ii) any material development has
occurred in any litigation (including, without limitation, derivative actions),
arbitration proceedings or governmental proceedings against Aspen which has a
reasonable likelihood of having a Material Adverse Effect or (B) the rendering
against Aspen, the Transferor, the Borrower or any of their Affiliates of one or
more judgments, fines, decrees or orders for the payment of money in excess of
$1,000,000, in the aggregate, and the continuance of such judgment, decree or
order unsatisfied and in effect for any period of more than thirty (30) days
without a stay of execution; or

(h)           The occurrence of any Material Adverse Effect; or

(i)            (i) The Borrower, the Transferor or Aspen is subject to a Change
in Control; or

(j)            The Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Internal Revenue Code with regard to any of the Pool
Assets and such lien shall not have been released within 15 Business Days, or
the Pension Benefit Guaranty Corporation shall file notice of a lien pursuant to
Section 4068 of ERISA with regard to any of the Pool Assets and such lien shall
not have been released within 15 Business Days; or

(k)           Any transfer of Pool Assets from Aspen to the Transferor under the
Purchase and Sale Agreement or from the Transferor to the Borrower under the
Purchase and Resale Agreement shall for any reason be challenged in any formal
process or fail to be characterized as being a “true sale;” or any Transaction
Document shall terminate or cease to be the valid, legal and binding obligation
of the Borrower, the Servicer, the Transferor or Aspen for any reason; or

(l)            Any Servicer Termination Event and the Agent shall for any reason
be unable to engage on a timely basis a replacement Servicer on terms
satisfactory to the Agent; or

(m)          as of any date of determination the Delinquency Ratio exceeds 25%;
or

(n)           The Agent shall for any reason fail or cease to have a valid and
perfected first priority security interest in the Pool Assets;

provided that, in the case of any of clauses (d), (e), (f), (g), (h) or (i)
above, if the event or circumstance described therein relates solely to a
default on Debt, Insolvency Event, litigation, arbitration proceedings or
governmental proceedings, change in financial condition or operations or Change
in Control by or in respect of Aspen or the Transferor, such event or
circumstance shall not constitute an “Event of Default” hereunder unless and
until the Agent shall determine in the exercise of its sole and reasonable
credit judgment that such event or circumstance could

42


--------------------------------------------------------------------------------




 

result in either (A) a Material Adverse Effect (excluding for this purpose
clause (i) of the definition thereof to the extent it relates to Aspen or the
Transferor), (B) a material adverse effect on the rights of the Agent or any
Secured Party under this Agreement or any other Transaction Document or (C) a
material adverse change in the value of the Pool Assets or any material part
thereof.

SECTION 9.02       Remedies.

(a)           Optional Liquidation.  Upon the occurrence and during the
continuance of an Event of Default (other than an Event of Default described in
subsection (f) of Section 9.01), the Agent shall, at the request, or may with
the consent, of the Lenders, by notice to the Borrower declare all or any
portion of the outstanding principal amount of the Loans and other Obligations
to be due and payable, whereupon the full unpaid amount of such Loans and other
Obligations which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment.

(b)           Automatic Liquidation.  Upon the occurrence of an Event of Default
described in subsection (f) of Section 9.01, all outstanding Loans and all other
Obligations shall automatically become immediately and automatically due and
payable, all without presentment, demand, protest, or notice of any kind.

(c)           Additional Remedies.  Upon the occurrence of an Event of Default,
the Lenders and Agent shall have, in addition to all other rights and remedies
under this Agreement or otherwise, all other rights and remedies provided under
the UCC of each applicable jurisdiction and other applicable laws, which rights
shall be cumulative.

ARTICLE X

THE AGENT

SECTION 10.01     Appointment and Authorization.  (a)  Each  Lender hereby
designates and appoints Key Equipment Finance Inc., as the “Agent” hereunder and
authorizes the Agent to take such actions and to exercise such powers as are
delegated to the Agent hereby and to exercise such other powers as are
reasonably incidental thereto.  The Agent shall not have any duties other than
those expressly set forth herein or any fiduciary relationship with the Lenders,
and no implied obligations or liabilities shall be read into this Agreement, or
otherwise exist, against the Agent.  The Agent does not assume, nor shall it be
deemed to have assumed, any obligation to, or relationship of trust or agency
with, the Borrower or the Servicer.  Notwithstanding any provision of this
Agreement or any other Transaction Document to the contrary, in no event shall
the Agent ever be required to take any action which exposes the Agent to
personal liability or which is contrary to the provision of any Transaction
Document or applicable law.  The Agent hereby agrees, for the benefit of the
Lenders, not to consent to any material amendment hereunder without the consent
of the Lenders.

(b)           Except as otherwise specifically provided in this Agreement, the
provisions of this Article X are solely for the benefit of the Secured Parties,
and neither the Borrower nor the Servicer shall have any rights as a third party
beneficiary or otherwise under

43


--------------------------------------------------------------------------------




 

any of the provisions of this Article X, except that this Article X shall not
affect any obligations which any Secured Party may have to the Borrower or the
Servicer under the other provisions of this Agreement.

(c)           In performing its functions and duties hereunder, the Agent shall
act solely as the agent of the Lenders and does not assume nor shall be deemed
to have assumed any obligation or relationship of trust or agency with or for
the Borrower or the Servicer or any of their successors and assigns.

SECTION 10.02     Delegation of Duties.  The Agent may execute any of its duties
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

SECTION 10.03     Exculpatory Provisions.  None of the Agent or any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted (i) with the consent or at the direction of the Lenders or (ii) in the
absence of such Person’s gross negligence or willful misconduct.  The Agent
shall not be responsible to any Person for (i) any recitals, representations,
warranties or other statements made by the Borrower, the Servicer, or any of
their Affiliates, (ii) the value, validity, effectiveness, genuineness,
enforceability or sufficiency of any Transaction Document, (iii) any failure of
the Borrower, the Servicer or any of their Affiliates to perform any obligation
or (iv) the satisfaction of any condition specified in Article V.  The Agent
shall not have any obligation to any Secured Party to ascertain or inquire about
the observance or performance of any agreement contained in any Transaction
Document or to inspect the properties, books or records of the Borrower, the
Servicer or any of their Affiliates.

SECTION 10.04     Reliance by Agent.  (a)  The Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
other writing or conversation reasonably believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person and upon
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by it.  The Agent shall in
all cases be fully justified in failing or refusing to take any action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Lenders and assurance of its indemnification, as it deems appropriate.

(b)           The Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all Secured Parties.

SECTION 10.05     Notice of Certain Events.  The Agent shall not be deemed to
have knowledge or notice of the occurrence of any Termination Event, Event of
Default or Unmatured Event of Default unless it has received notice from any
Lenders, the Servicer or the Borrower stating that a Termination Event, Event of
Default or Unmatured Event of Default has occurred hereunder and describing such
Termination Event, Event of Default or Unmatured Event of Default.  In the event
that the Agent receives such a notice, it shall promptly give notice

44


--------------------------------------------------------------------------------




 

thereof to each Lender.  In the event that any Lender receives such a notice
(other than from the Agent), it shall promptly give notice thereof to the Agent.

SECTION 10.06     Non-Reliance on Agent.  Each Lender expressly acknowledge that
none of the Agent, or any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Agent hereafter taken, including any
review of the affairs of the Borrower or the Servicer, shall be deemed to
constitute any representation or warranty by such other Lender or the Agent, as
applicable.  Each Lender represents and warrants to the Agent that,
independently and without reliance upon the Agent and based on such documents
and information as it has deemed appropriate, it has made and will continue to
make its own appraisal of and investigation into the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Borrower, the Servicer and the Receivables and its own decision to enter into
this Agreement and to take, or omit, action under any Transaction Document. 
Except for items specifically required to be delivered hereunder, the Agent
shall not have any duty or responsibility to provide the Lenders with any
information concerning the Borrower or the Servicer or any of their Affiliates
that comes into the possession of the Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

SECTION 10.07     Agent and Affiliates.  The  Lenders, the Agent and their
Affiliates may extend credit to, accept deposits from and generally engage in
any kind of banking, trust, debt, entity or other business with the Borrower, or
the Servicer or any of their Affiliates.

SECTION 10.08     Indemnification.  The Lenders (other than the CP Issuer) shall
indemnify and hold harmless the Agent and its officers, directors, employees,
representatives and agents (to the extent not reimbursed by the Borrower or the
Servicer and without limiting the obligation of the Borrower or the Servicer to
do so), from and against any and all liabilities, obligations, losses, damages,
penalties, judgments, settlements, costs, expenses and disbursements of any kind
whatsoever (including in connection with any investigative or threatened
proceeding, whether or not the Agent or such Person shall be designated a party
thereto) that may at any time be imposed on, incurred by or asserted against the
Agent or such Person as a result of, or related to, any of the transactions
contemplated by the Transaction Documents or the execution, delivery or
performance of the Transaction Documents or any other document furnished in
connection therewith (but excluding any such liabilities, obligations, losses,
damages, penalties, judgments, settlements, costs, expenses or disbursements
resulting solely from the gross negligence or willful misconduct of the Agent or
such Person as finally determined by a court of competent jurisdiction).

SECTION 10.09     Successor Agent.  The Agent may, upon at least thirty
(30) days notice to the Borrower and the Lenders, resign as Agent.  Such
resignation shall not become effective until a successor agent reasonably
acceptable to Borrower is appointed by the Lenders and has accepted such
appointment.  Upon such acceptance of its appointment as Agent hereunder by a
successor Agent, such successor Agent shall succeed to and become vested with
all the rights and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under the Transaction Documents. 
After any retiring Agent’s resignation

45


--------------------------------------------------------------------------------




 

hereunder, the provisions of Article XII and this Article X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Agent.

SECTION 10.10     Withholding Taxes.  All payments made by the Borrower
hereunder shall be made without withholding for or on account of any present or
future taxes (other than taxes imposed on or based on overall net income on the
recipient or any franchise tax, branch profits or similar tax).  If any such
withholding is so required, the Borrower shall make the withholding, pay the
amount withheld to the appropriate authority before penalties attach thereto or
interest accrues thereon and pay such additional amount as may be necessary to
ensure that the net amount actually received by each Lender and the Agent free
and clear of such taxes (including such taxes on such additional amount) is
equal to the amount that Lenders or the Agent (as the case may be) would have
received had such withholding not been made.  If the Agent or any Lender pays
any such taxes, penalties or interest the Borrower shall reimburse the Agent or
such Lenders for that payment on demand.  If the Borrower pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Lenders or Agent on whose account
such withholding was made (with a copy to the Agent if not the recipient of the
original) on or before the thirtieth day after payment.

SECTION 10.11     Non-Reliance on Agent and Other Lenders.  Each Lender
expressly acknowledges that neither Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates had made any representations
or warranties to it and that no act by Agent or any affiliate thereof hereafter
taken, including any review of the affairs of Aspen or Borrower shall be deemed
to constitute any representation or warranty by Agent to any Lender.  Each
Lender represents to Agent that it has, independently and without reliance upon
Agent or any other Person, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of Aspen and Borrower and made its own decision
to make its purchases hereunder and enter into this Agreement.  Each Lender also
represents that it will, independently and without reliance upon Agent or any
other Person, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of Aspen and Borrower.  Except for notices, reports, and other
documents expressly required to be furnished by Agent hereunder, Agent shall not
have any duty or responsibility to provide Borrower or any Lender with any
credit or other information concerning the business, operations, assets,
property, financial or other conditions, prospects or creditworthiness of Aspen
or Borrower which may come into the possession of Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

SECTION 10.12     Patriot Act Notice. Each Lender and the Agent (for itself and
not on behalf of any other party) hereby notifies each of the other parties to
this Agreement that, pursuant to the requirements of the Patriot Act, such
Lender and the Agent are required to obtain, verify and record information that
identifies the parties to this Agreement, which information includes the name
and address of such other parties and other information that will allow such
Lender or the Agent, as applicable, to identify such other parties in accordance
with the Patriot Act.  The Borrower shall provide, to the extent commercially
reasonable,

46


--------------------------------------------------------------------------------


 

such information and take such actions as are reasonably requested by the Agent
or a Lender in order to assist the Agent or such Lender in maintaining
compliance with the Patriot Act.

ARTICLE XI

ASSIGNMENT OF LOANS

SECTION 11.01     Restrictions on Assignments.

(a)           Neither the Borrower nor the Servicer may assign its rights, or
delegate its duties, hereunder or any interest herein without the prior written
consent of the Agent.  The Agent, subject to Section 10.09, or any Lender may
assign their respective rights hereunder to any Person without the prior written
consent of the Borrower, the Servicer, the Agent or any Lender.  Each such
assignor may, in connection with such assignment, disclose to the applicable
assignee any information relating to the Borrower, the Servicer or the Pool
Receivables furnished to such assignor by or on behalf of the Borrower, the
Servicer or the Agent.

(b)           Any Lender may at any time grant to one or more banks or other
institutions participating interests or a security interest in its interest
under the Transaction Documents.  The Borrower agrees that each such Person
shall be entitled to the benefits of Section 4.02 with respect to its
participating interest. Any Lender granting any such interest may, in connection
with such grant, disclose to the applicable assignee any information relating to
the Borrower, the Servicer or the Pool Receivables furnished to such Lender by
or on behalf of the Borrower, the Servicer or the Agent, subject to a
conventional confidentiality arrangement of the type then prevailing in the
market for grants of such type and enforceable by the Borrower.

(c)           Without limiting any other rights that may be available under
applicable law, the rights of the any Lender may be enforced through it or by
its agents.

SECTION 11.02     Rights and Obligations of Assignee.  Upon the assignment by a
Lender in accordance with this Article XI, the assignee receiving such
assignment shall have all of the rights and obligations of the  Lenders with
respect to the Transaction Documents; including, without limitation, the
confidentiality obligations set forth in Section 13.07 hereof and the
requirement to provide the tax forms contemplated in Section 10.10(b).

SECTION 11.03     Evidence of Assignment.  Any assignment by the  Lenders
hereunder to any Person may be evidenced by such instruments or documents as may
be reasonably satisfactory to the  Lenders, the Agent and the assignee.

SECTION 11.04     Assignments by Liquidity Banks.  Any Liquidity Bank may assign
to one or more financial institutions (“Purchasing Liquidity Banks”), acceptable
to the Agent in its sole discretion, any portion of its Liquidity Limit as a
Liquidity Bank hereunder and Loans pursuant to a supplement hereto (a “Transfer
Supplement”) in form satisfactory to the Agent and the CP Issuer executed by the
assignee Liquidity Bank, the assignor Liquidity Bank, the CP Issuer, and the
Agent, provided that, the Liquidity Banks may not make an assignment to a
financial institution not organized under the laws of the United States.  Any
such assignment by a Liquidity Bank must be for an amount of at least $100,000. 
Each assignee Liquidity Bank shall pay to the Agent any reasonable fees and
expenses consistent with the Agent’s standard

47


--------------------------------------------------------------------------------




 

procedures with respect to such assignments. Any partial assignment will be
deemed an assignment of an identical percentage of such selling Liquidity Bank’s
share of the outstanding Loans and its Liquidity Limit as a Liquidity Bank
hereunder.  Upon the execution and delivery to the Agent of the Transfer
Supplement and payment by the assignee Liquidity Bank to the assignor Liquidity
Bank of the agreed purchase price, such assignor Liquidity Bank shall be
released from its obligations hereunder to the extent of such assignment and
such assignee Liquidity Bank shall for all purposes be a Liquidity Bank party
hereto and shall have all the rights and obligations of a Liquidity Bank
hereunder to the same extent as if it were an original party hereto with a
Liquidity Limit as a Liquidity Bank, any share in the outstanding Loans or other
amounts described in the Transfer Supplement.

SECTION 11.05     Assignment by CP Issuer.  Each party hereto agrees and
consents (i) to the CP Issuer’s assignment, participation, grant of security
interests in or other transfers of any portion of, or any of its beneficial
interest in, the Loans and (ii) to the complete assignment by the CP Issuer of
all of its rights and obligations hereunder to any Person, and upon such
assignment the CP Issuer shall be released from all obligations and duties
hereunder to the extent accruing thereafter; provided, however, that the CP
Issuer may not, without the prior consent of the Required Liquidity Banks and,
prior to the occurrence of a Termination Event, the Borrower, which consent of
the Borrower shall not be unreasonably withheld, transfer any of its rights
hereunder or under the Liquidity Agreement, unless the assignee (i) is a
Liquidity Bank, or (ii) (A) is an entity whose principal business is the
purchase or financing of assets similar to the Receivables, (B) is an Affiliate
of the initial CP Issuer, and (C)  issues commercial paper with credit ratings
substantially identical to the Ratings from at least two of the three Rating
Agencies.  The CP Issuer shall promptly notify each party hereto of any such
assignment, provided further that, the CP Issuer may not assign to a financial
institution not organized under the laws of the United States.  Upon such an
assignment of any portion of the CP Issuer’s interest in the Loans, the assignee
will have all of the rights of the CP Issuer hereunder relate to such CP Issuer.

ARTICLE XII

INDEMNIFICATION

SECTION 12.01     Indemnities by the Borrower.

(a)           General Indemnity.  Without limiting any other rights which any
such Person may have hereunder or under applicable law, the Borrower hereby
agrees to indemnify each of the Agent, each of the Lenders, each of the Funding
Parties, each of their respective Affiliates, and all successors, transferees,
participants and assigns thereof and all officers, directors, shareholders,
controlling persons, employees and agents of any of the foregoing (each an
“Indemnified Party”), forthwith on demand, from and against any and all damages,
losses, claims, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of or relating to the Transaction Documents or the transactions
contemplated thereby, excluding, however, Indemnified Amounts (i) to the extent
determined by a court of competent jurisdiction to have resulted from gross
negligence or willful misconduct on the part of any such Indemnified Party and
(ii) to the extent constituting recourse for Receivables which are uncollectible
due to the bankruptcy, insolvency

48


--------------------------------------------------------------------------------




 

or financial inability to pay of the relevant Obligor.  Without limiting the
foregoing, the Borrower shall indemnify each Indemnified Party for Indemnified
Amounts arising out of or relating to:

(i)            the transfer by the Borrower of any interest in any Pool Asset
other than the grant of a security interest to the Agent pursuant to the
Security Agreement;

(ii)           any representation or warranty made by the Borrower or the
Servicer under or in connection with any Transaction Document, any Servicer
Report, or any other information or report delivered by or on behalf of the
Borrower or the Servicer pursuant hereto, which shall have been false, incorrect
or misleading in any material respect when made or deemed made;

(iii)          the failure by the Borrower or the Servicer or any of their
affiliates to comply with any applicable law, rule or regulation with respect to
any Pool Asset or the nonconformity of any Pool Asset with any such applicable
law, rule or regulation;

(iv)          the failure of the Borrower to own or hold sufficient rights in
the software the license of which is the subject of any Pool Receivable to the
extent necessary to cause such Pool Receivable to (A) constitute a valid and
binding obligation, enforceable by Borrower against the applicable Obligor, (B)
be owned by Borrower free and clear of any Adverse Claim and (C) to be pledged
by the Borrower as contemplated in this Agreement and the Security Agreement;

(v)           the failure to grant and maintain granted in the Agent a first
priority perfected security interest in the Pool Assets free and clear of any
Adverse Claim;

(vi)          the failure to file, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Pool Asset, whether at
the time of any Loans or at any time thereafter;

(vii)         any dispute, claim, offset or defense (other than discharge in
bankruptcy of an Obligor) of an Obligor to the payment of any Receivable in, or
purporting to be in, the Receivables Pool (including, without limitation, a
defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the licensing of
software, the sale of the merchandise or services (maintenance or otherwise)
related to such Receivable or the furnishing or failure to furnish such
merchandise or services;

(viii)        any failure of Aspen, as Servicer or otherwise, to perform its
duties or obligations in accordance with the provisions of the Transaction
Documents, including, without limitation, any failure by Aspen to deliver any
“Exchange Amount” to the Agent or delivery by the Servicer of the Agent of any
“Collected FX Amount” (as each such term is defined in the Purchase and Sale
Agreement);

49


--------------------------------------------------------------------------------




 

(ix)           any failure by Aspen to originate any Receivable in accordance
with the Credit and Collection Policy or any applicable law, rule or regulation;

(x)            any claim, investigation, litigation or proceeding arising out of
or in connection with merchandise or services that are the subject of any Pool
Receivable;

(xi)           the failure of any Receivable included in the calculation of the
Net Pool Balance as an Eligible Receivable to be an Eligible Receivable;

(xii)          any tax or governmental fee or charge (but not including taxes
upon or measured by net income), all interest and penalties thereon or with
respect thereto, and all documented out-of-pocket costs and expenses, including
the reasonable fees and expenses of counsel in defending against the same, which
may arise by reason of the making of any Loans or any other interest in the Pool
Receivables;

(xiii)         the commingling by the Borrower or Aspen of Collections of Pool
Receivables at any time with other funds; or

(xiv)        any litigation or proceeding related to this Agreement or any other
Transaction Document or the use of proceeds of any Loan.

(b)           Contest of Tax Claim; After-Tax Basis.  If any Indemnified Party
shall have notice of any attempt to impose or collect any tax or governmental
fee or charge for which indemnification will be sought from the Borrower under
Section 12.01(a)(xii), such Indemnified Party shall give prompt and timely
notice of such attempt to the Borrower and the Borrower shall have the right, at
its expense, to participate in any proceedings resisting or objecting to the
imposition or collection of any such tax, governmental fee or charge. 
Indemnification hereunder shall be in an amount necessary to make the
Indemnified Party whole after taking into account any tax consequences to the
Indemnified Party of the payment of any of the aforesaid taxes and the receipt
of the indemnity provided hereunder or of any refund of any such tax previously
indemnified hereunder, including the effect of such tax or refund on the amount
of tax measured by net income or profits which is or was payable by the
Indemnified Party.

(c)           Contribution.  If for any reason the indemnification provided
above in this Section 12.01 is unavailable to an Indemnified Party or is
insufficient to hold an Indemnified Party harmless, then the Borrower shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect not only the relative benefits received by such Indemnified Party on the
one hand and the Borrower on the other hand but also the relative fault of such
Indemnified Party as well as any other relevant equitable considerations.

SECTION 12.02     Indemnities by the Servicer.  Without limiting any other
rights that any Indemnified Party may have hereunder or under applicable law,
the Servicer hereby agrees to indemnify each Indemnified Party from and against
any and all Indemnified Amounts arising out of or resulting from (whether
directly or indirectly): (a) the failure of any information contained in any
Servicer Report to be true and correct, or the failure of any other information
provided to any such Indemnified Party by the Servicer to be true and correct,
(b) the failure of any representation, warranty or statement made or deemed made
by the Servicer

50


--------------------------------------------------------------------------------




 

under or in connection with this Agreement or any other Transaction Document to
which it is a party to have been true and correct as of the date made or deemed
made, (c) the failure by the Servicer to comply with any applicable law, rule or
regulation, including with respect to any Pool Receivable or the related
Contracts, or (d) any failure of the Servicer to perform its duties or
obligations in accordance with the provisions hereof or any other Transaction
Document to which it is a party; excluding, however, Indemnified Amounts (i) to
the extent determined by a court of competent jurisdiction to have resulted from
gross negligence or willful misconduct on the part of such Indemnified Party and
(ii) to the extent constituting recourse for Receivables which are uncollectible
due to the bankruptcy, insolvency or financial inability to pay of the relevant
Obligor or otherwise due to any failure of payment on the part of an Obligor.

ARTICLE XIII

MISCELLANEOUS

SECTION 13.01     Amendments, Etc.  No amendment or waiver of any provision of
this Agreement nor consent to any departure by the Borrower or the Servicer
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Borrower, the Agent, the Servicer and each Lender, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a)           waive any condition set forth in Article V without the written
consent of the Lenders;

(b)           extend the term of this Agreement pursuant to Section 5.03 without
the written consent of the Lenders;

(c)           postpone any date fixed by this Agreement or any other Transaction
Document for any payment of principal, interest, fees or other amounts due to
the Lenders hereunder or under any other Transaction Document without the
written consent of the Lenders;

(d)           reduce the principal of, or the rate of interest specified herein
on the Loans;

(e)           change any provision of this Section or any other provision hereof
or make any determination or grant any consent hereunder, without the written
consent of the Lenders; or

(f)            provide for the release the Agent’s security interest on all or
any material portion of the Pool Assets without the consent of the Lenders.

SECTION 13.02     Notices, Etc.  All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by express
mail or courier or by certified mail, postage prepaid, or by facsimile, to the
intended party at the address or facsimile number of such party set forth below
or at such other address or facsimile number as shall be designated by such
party in a written notice to the other parties hereto.  All such notices and
communications shall be effective, (a) if personally delivered or sent by
express mail or courier

51


--------------------------------------------------------------------------------




 

or if sent by certified mail, when received, and (b) if transmitted by
facsimile, when sent, receipt confirmed by telephone or electronic means.

If to the Servicer:

Aspen Technology, Inc.
Ten Canal Park
Cambridge, Massachusetts 02141-2201
Attention:  Leo Vannoni
Telephone No.: (617) 949-1139
Facsimile No.: (617) 949-1711

If to the Borrower:

Aspen Technology Funding 2006-II LLC
c/o Aspen Technology, Inc.
Ten Canal Park
Cambridge, Massachusetts 02141-2201
Attention:  Leo Vannoni
Telephone No.: (617) 949-1139
Facsimile No.:  (617) 949-1711

If to the Agent:

Key Equipment Finance Inc.
1000 South MacCaslin Blvd.
Superior, CO  80027
Attention:  Don Davis
Telephone No.:  (720) 304-1061
Facsimile No.:   (720) 304-1470

If to the Back-Up Servicer:

Portfolio Financial Servicing Company, Inc.
2121 SW Broadway, 2nd Floor
Portland, OR  97201
Attention:  Brad A. McInnes
Telephone No.:  (503) 721-3221
Facsimile No.:   (503) 274-0439

If to any Lender:

To the address specified below such Lender’s name on the signature pages hereto.

SECTION 13.03     No Waiver; Remedies.  No failure on the part of the Agent, any
Affected Party, any Indemnified Party, or any Lenders to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial

52


--------------------------------------------------------------------------------




 

exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 13.04     Binding Effect; Survival.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, and the provisions of Section 4.02 and Article XII shall
inure to the benefit of the Affected Parties and the Indemnified Parties,
respectively, and their respective successors and assigns; provided, however,
nothing in the foregoing shall be deemed to authorize any assignment not
permitted by Section 11.01.  This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until the Final Payout Date.  The rights
and remedies with respect to any breach of any representation and warranty made
by the Borrower or the Servicer pursuant to Article VI and the indemnification
and payment provisions of Article XII and Sections 4.02, and each of Sections
13.05, 13.06, 13.07, 13.08, 13.15 and 13.16 shall be continuing and shall
survive any termination of this Agreement.

SECTION 13.05     Costs, Expenses and Taxes.  In addition to their respective
obligations under Article XII, each of the Servicer and the Borrower, jointly
and severally, agrees to pay on demand:

(a)           all reasonable documented out-of-pocket costs and expenses
incurred by the Agent and the Lenders and their respective Affiliates in
connection with the negotiation, preparation, execution and delivery, the
administration (including periodic auditing) or the enforcement of, or any
actual or claimed breach of, or any amendment, waiver or modification of, this
Agreement, the Liquidity Agreement and the other Transaction Documents,
including, without limitation (i) the reasonable fees and expenses of counsel to
any of such Persons incurred in connection with any of the foregoing or in
advising such Persons as to their respective rights and remedies under any of
the Transaction Documents or the Liquidity Agreement, and (ii) subject to
Section 7.03(g), all reasonable out-of-pocket expenses (including reasonable
fees and expenses of independent accountants), incurred in connection with any
review of the Borrower’s or the Servicer’s books and records either prior to the
execution and delivery hereof or pursuant to the provisions hereof.

(b)           all stamp and other taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of this
Agreement, the Liquidity Agreement or the other Transaction Documents, and
agrees to indemnify each Indemnified Party against any liabilities with respect
to or resulting from any delay in paying or omission to pay such taxes and fees.

SECTION 13.06     No Proceedings; Limitation on Payments.

(a)           Each of the parties hereto hereby agrees that it will not
institute against the Borrower, or join any other Person in instituting against
the Borrower, any insolvency proceeding (namely, any proceeding of the type
referred to in the definition of Insolvency Event) so long as there shall not
have elapsed one year plus one day since the last day on which the Obligations
shall have been outstanding.

53


--------------------------------------------------------------------------------




 

(b)           Notwithstanding any provisions contained in this Agreement to the
contrary, the parties hereto acknowledge and agree that all amounts payable by
the Borrower hereunder and under the other Transaction Documents from the
proceeds of the Pool Assets shall be paid in accordance with the priorities set
forth in Section 3.02(c).

(c)           This Section 13.06 shall survive termination of this Agreement.

SECTION 13.07     Confidentiality of Program Information.

(a)           Confidential Information.  Each of the Borrower and the Servicer
acknowledges that the Agent regards the structure of the transactions
contemplated by this Agreement to be proprietary, and each such party severally
agrees that:

(i)            it will not disclose without the prior written consent of the
Agent (other than to the directors, employees, auditors, counsel or affiliates
(collectively, “representatives” of such party), each of whom shall be informed
by such party of the confidential nature of the Program Information (as defined
below) and of the terms of this Section 13.07, (A) any information regarding the
pricing in, or copies of, this Agreement or any transaction contemplated hereby,
or (C) any information which is furnished by the Agent to such party and which
is not otherwise available to the general public (the information referred to in
clauses (A) and (B) is collectively referred to as the “Program Information”);
provided, however, that such party may disclose any such Program Information (I)
to any other party to the Transaction Documents for the purposes contemplated
hereby, (II) as may be required by any municipal, state, federal or other
regulatory body having or claiming to have jurisdiction over such party, (III)
in order to comply with any law, order, regulation, regulatory request or ruling
applicable to such party, (IV) subject to subsection (c), in the event such
party is legally compelled (by interrogatories, requests for information or
copies, subpoena, civil investigative demand or similar process) to disclose any
such Program Information or (V) to file copies of the Transaction Documents with
the Securities Exchange Commission to the extent required by law, rule or
regulation; provided, that the Borrower and the Servicer agree to use their
commercially reasonable efforts to maintain the confidentiality of the terms of
the Fee Letter, the interest rates hereunder or any other terms or provisions
identified by the Agent as containing confidential commercial or financial
information.

(ii)           it will use the Program Information solely for the purposes of
evaluating, administering and enforcing the transactions contemplated by this
Agreement and making any necessary business judgments with respect thereto; and

(iii)          it will, upon demand, return (and cause each of its
representatives to return) to the Agent, all documents or other written material
received from the Agent, as the case may be, in connection with (a)(i)(B) or (C)
above and all copies thereof made by such party which contain the Program
Information.

(b)           Availability of Confidential Information.  This Section 13.07
shall be inoperative as to such portions of the Program Information which are or
become generally available to the public or such party on a nonconfidential
basis from a source other than the

54


--------------------------------------------------------------------------------




 

Agent or were known to such party on a nonconfidential basis prior to its
disclosure by the Agent.

(c)           Legal Compulsion to Disclose.  In the event that any party or
anyone to whom such party or its representatives transmits the Program
Information is requested or becomes legally compelled (by interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) to disclose any of the Program Information, such party will:

(i)            provide the Agent with prompt written notice so that the Agent
may seek a protective order or other appropriate remedy and/or waive compliance
with the provisions of this Section 13.07; and

(ii)           unless the Agent waives compliance by such party with the
provisions of this Section 13.07, make a timely objection to the request or
confirmation to provide such Program Information on the basis that such Program
Information is confidential and subject to the agreements contained in this
Section 13.07.

In the event that such protective order or other remedy is not obtained, or the
Agent waives compliance with the provisions of this Section 13.07, such party
will furnish only that portion of the Program Information which (in such party’s
good faith judgment) is legally required to be furnished and will exercise
reasonable efforts to obtain reliable assurance that confidential treatment will
be accorded the Program Information.

(d)           Survival.  This Section 13.07 shall survive termination of this
Agreement.

SECTION 13.08     Confidentiality of Borrower Information.

(a)           Confidential Information.  Each party hereto acknowledges that the
Borrower and the Servicer regard certain information provided to the Agent and
the Lenders to be confidential, and each such party severally agrees that:

(i)            it will not disclose without the prior written consent of
Borrower or the Servicer (other than to the directors, employees, auditors,
counsel or affiliates (collectively, “representatives” of such party), each of
whom shall be informed by such party of the confidential nature of the Borrower
Information (as defined below) and of the terms of this Section 13.08, (A) any
non-public information regarding the Borrower, Aspen or the Servicer, or (B) any
information which is furnished by the Borrower or Servicer to such party and
which is not otherwise available to the general public (the information referred
to in clauses (A) and (B) is collectively referred to as the “Borrower
Information”); provided, however, that such party may disclose any such Borrower
Information (I) to any other party to the Transaction Documents for the purposes
contemplated hereby, (II) as may be required by any municipal, state, federal or
other regulatory body having or claiming to have jurisdiction over such party,
(III) in order to comply with any law, order, regulation, regulatory request or
ruling applicable to such party, and to the Rating Agencies or any other rating
agency that rates the commercial paper notes of the CP Issuer, (IV) to any
providers of program-wide credit enhancement for the CP Issuer and to investors
in commercial paper notes of the CP Issuer, but only to

55


--------------------------------------------------------------------------------




 

the extent of confirming the involvement of Aspen in the commercial paper notes
of the CP Issuer, upon an inquiry by such providers or investors, and any
additional disclosures regarding either the Borrower or Aspen to such providers
or investors will require the prior written consent  of the Borrower and Aspen,
and (V) to any prospective or actual successor, assignee or participant (subject
to a conventional confidentiality arrangement of a type then prevailing in the
market for assignments of such type and enforceable by the Borrower);

(ii)           it will use the Borrower Information solely for the purposes of
evaluating, administering and enforcing the transactions contemplated by this
Agreement and making any necessary business judgments with respect thereto; and

(iii)          it will, upon demand, return (and cause each of its
representatives to return) to the Borrower or the Servicer, all documents or
other written material received from the Borrower or the Servicer, as the case
may be, and all copies thereof made by such party which contain the Borrower
Information.

(b)           Availability of Confidential Information.  This Section 13.08
shall be inoperative as to such portions of the Borrower Information which are
or become generally available to the public or such party on a nonconfidential
basis from a source other than the Borrower or the Servicer or were known to
such party on a nonconfidential basis prior to its disclosure by the Borrower or
the Servicer.

(c)           Legal Compulsion to Disclose.  In the event that any party or
anyone to whom such party or its representatives transmits the Borrower
Information is requested or becomes legally compelled (by interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) to disclose any of the Borrower Information, such party will

(i)            provide the Borrower and the Servicer with prompt written notice
so that the Borrower or the Servicer may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Section 13.08; and

(ii)           unless the Borrower or the Servicer waives compliance by such
party with the provisions of this Section 13.08, make a timely objection to the
request or confirmation to provide such Borrower Information on the basis that
such Borrower Information is confidential and subject to the agreements
contained in this Section 13.08.

In the event that such protective order or other remedy is not obtained, or the
Borrower or the Servicer waives compliance with the provisions of this
Section 13.08, such party will furnish only that portion of the Borrower
Information which (in such party’s good faith judgment) is legally required to
be furnished and will exercise reasonable efforts to obtain reliable assurance
that confidential treatment will be accorded the Borrower Information.

(d)           Survival.  This Section 13.08 shall survive termination of this
Agreement.

SECTION 13.09     Captions and Cross References.  The various captions
(including, without limitation, the table of contents) in this Agreement are
provided solely for

56


--------------------------------------------------------------------------------




 

convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement.  Unless otherwise indicated, references in this
Agreement to any Section, Schedule or Exhibit are to such Section of or
Schedule or Exhibit to this Agreement, as the case may be, and references in any
Section, subsection, or clause to any subsection, clause or subclause are to
such subsection, clause or subclause of such Section, subsection or clause.

SECTION 13.10     Integration.  This Agreement, together with the other
Transaction Documents, contains a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire understanding among the parties hereto with respect
to the subject matter hereof, superseding all prior oral or written
understandings.

SECTION 13.11     Governing Law.  THIS AGREEMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE
PERFECTION OF THE SECURITY INTERESTS OF THE AGENT IN THE POOL ASSETS IS GOVERNED
BY THE LAWS OF THE JURISDICTION OTHER THAN THE STATE OF NEW YORK.

SECTION 13.12     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY EXPRESSLY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY
AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR OTHER
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT A JURY TRIAL.

SECTION 13.13     Consent To Jurisdiction.  EACH PARTY HERETO HEREBY
ACKNOWLEDGES AND AGREES THAT IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION,
FIRST, OF ANY UNITED STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION
IS NOT AVAILABLE, OF ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW
YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL COURT AND NOT
IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY
DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN SUCH JURISDICTIONS.

SECTION 13.14     Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement.

57


--------------------------------------------------------------------------------




 

SECTION 13.15     Nonrecourse Nature of Transactions.  Each of the parties
hereto agrees to limit its recourse against the CP Issuer for all amounts
payable by the CP Issuer under this Agreement as follows:

Notwithstanding anything to the contrary contained in this Agreement, the
obligations of the CP Issuer under this Agreement are solely the company
obligations of the CP Issuer and shall be payable by the CP Issuer and shall
constitute a claim (as defined in Section 101 of Title 11 of the United States
Bankruptcy Code) against the CP Issuer solely to the extent of funds received by
the CP Issuer in respect of this Agreement.  In addition, the parties hereto
agree that the CP Issuer shall have no obligation to pay any party hereto any
amounts constituting fees, a reimbursement for expenses or indemnities,
(collectively, “Expense Claims”) and such Expense Claims shall not constitute a
claim against the CP Issuer (as defined in Section 101 of Title 11 of the United
States Bankruptcy Code), unless or until the CP Issuer has received amounts
sufficient to pay such Expense Claims pursuant to this Agreement and such
amounts are not required to pay the principal or interest on the Commercial
Paper and any other debt securities of the CP Issuer, rated at the request of
the CP Issuer by an internationally recognized rating agency.  The provisions of
this Section shall survive termination of this Agreement.

SECTION 13.16     No Bankruptcy Petition Against CP Issuer.  (a) Each of the
parties hereto hereby covenants and agrees prior to the date which is one year
and one day after the payment in full of all outstanding Commercial Paper and
any other debt securities of the CP Issuer, rated at the request of the CP
Issuer by an internationally recognized rating agency, it will not institute
against, or join any other Person in instituting against the CP Issuer any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding,
or other similar proceeding under the laws of any jurisdiction.  The provisions
of this Section shall survive termination of this Agreement.

SECTION 13.17     Right of Setoff.  Following the occurrence and during the
continuance of any Event of Default at any time that any amount due and payable
by the Borrower hereunder is past due, each Secured Party is hereby authorized
(in addition to any other rights it may have) to setoff, appropriate and apply
(without presentment, demand, protest or other notice which are hereby expressly
waived) any deposits and any other indebtedness held or owing by such Secured
Party (including by any branches or agencies of such Secured Party) to, or for
the account of, the Borrower against amounts owing by the Borrower hereunder
(even if contingent or unmatured).

58


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

ASPEN TECHNOLOGY FUNDING 2006-II LLC,

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Leo S. Vannoni

 

Name:

Leo S. Vannoni

 

Title:

Treasurer

 

 

 

 

 

 

 

ASPEN TECHNOLOGY, INC.,
as Servicer

 

 

 

 

 

 

 

By:

/s/ Mark F. Fusco

 

Name:

Mark F. Fusco

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

PORTFOLIO FINANCIAL SERVICING COMPANY, INC.,

 

as Back-up Servicer

 

 

 

 

 

 

By:

s/ Jonathan Wease

 

Name:

Jonathan Wease

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

KEY EQUIPMENT FINANCE,
as Agent

 

 

 

 

 

 

By:

/s/ Steven T. Dixon

 

Name:

Steven T. Dixon

 

Title:

Senior Vice President

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION
as Lender

 

 

 

 

 

 

By:

/s/ Paul A. Larkins

 

59


--------------------------------------------------------------------------------




 

By:

/s/ Paul A. Larkins

 

Name:

Paul A. Larkins

 

Title:

Executive Vice President

 

 

 

 

Commitment:  $75,000,000

 

 

 

 

Address:

1000 South McCaslin Blvd.
Superior, Colorado 80027

 

 

 

Attention

Don Davis

 

 

 

 

 

RELATIONSHIP FUNDING COMPANY, LLC

 

CP Issuer

 

 

 

 

 

 

By:

/s/ Thomas J. Irvin

 

Name:

Thomas J. Irvin

 

Title:

Manager

 

 

 

 

Commitment:  $75,000,000

 

 

 

 

Address:

c/o The Liberty Hampshire Company
227 West Monroe
Suite 4900
Chicago, Illinois 60606

 

60


--------------------------------------------------------------------------------


 

EXHIBIT I

DEFINITIONS

Defined Terms.  As used in the Agreement, unless the context requires a
different meaning, the following terms have the meanings indicated below (such
definitions to be applicable to both the singular and plural forms of such
terms):

“Administrative Pool of Receivables” means a set of Pool Receivables in an
amount of at least $25,000,000 that has been readily identified by the Servicer,
has been sold by Aspen to Aspen Technology Funding 2006-I LLC and by Aspen
Technology Funding 2006-I LLC to the Borrower and has been pledged to the Agent
on behalf of the Lender; provided that, it is acknowledged that the Pool
Receivables sold by Aspen to the Transferor and by the Transferor to the
Borrower on the Initial Funding Date is an Administrative Pool of Receivables. 
In addition to such pool established in connection with the Initial Funding
Date, an Administrative Pool of Receivables will be established for each
calendar year in which at least $25,000,000 of receivables has been contributed
to the pool.  In the event $25,000,000 of receivables is not contributed during
a calendar year, the Administrative Pool of Receivables will be established as
of such date the $25,000,000 receivable requirement has been met.

“Accounting Authority” means any accounting board or authority (whether or not
part of a government) which is responsible for the establishment or
interpretation of national or international accounting principles, in each case
whether foreign or domestic

“Additional Pool Receivables” means additional Receivables in addition to, and
in excess of, the aggregate Outstanding Balance of all Eligible Receivables.

“Advance Rate Percentage” means the lesser of (i) eighty percent (80%), or (ii)
a fraction (expressed as a percentage) equal to 1 minus the greater of (a) the
aggregate Outstanding Balance of all the Pool Receivables (as of the relevant
determination date) of Borrower’s four (4) largest Obligors or (b) the product
of the Annualized Default Rate, multiplied by the current weighted average
remaining life of the Pool Receivables, expressed in years, multiplied by 3.0,
provided that, upon the occurrence and continuance of a Foreign Credit Excess on
a Funding Date on which the Borrower has made a Funding Request, if the Borrower
has not maintained Additional Pool Receivables in the amount of the excess of
the Outstanding Balance of Pool Receivables with Obligors located in countries
rated below Investment Grade over 10% of the aggregate Outstanding Balance of
the Pool Receivables, then the Advance Rate Percentage will be reduced as of
such Funding Date by a directly proportional percentage necessary to remedy such
Foreign Credit Excess on such Funding Date (for the avoidance of doubt, the
adjustment set forth in this proviso will only apply to Loans extended on an
applicable Funding Date and shall not apply to any Loans outstanding prior to
such Funding Date).

“Advisor” means Lease Advisory Services, Inc.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

I-1


--------------------------------------------------------------------------------




 

“Affected Party” means each Lender, the Agent, any assignee or participant of
any Lender, the Agent or any of their respective Affiliates.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person.  For the purposes of this definition, “control”, when used with
respect to any Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the term “controlled” shall have
meanings correlative to the foregoing.

“Agency Fee” has the meaning set forth in the Fee Letter.

“Agent” has the meaning set forth in the Preamble to the Agreement.

“Agent’s Office” means the office of the Agent at 1000 South MacCaslin Blvd.,
Superior, CO, 80027 Attention: Don Davis, or such other address as shall be
designated by the Agent in writing to the Borrower, the Servicer and the Lender.

“Agreement” has the meaning set forth in the preamble.

“Alternate Rate” means, for any Interest Period or other period, an annual rate
of interest equal to 1.50% plus either (a) the Federal Funds Rate or (b) LIBOR,
as selected by the Agent, in its sole discretion.

“Annualized Default Rate” means the three (3) month rolling average as of the
last day of any Collection Period of the ratio (expressed as a percentage), the
numerator of which is the product of (i) 12 and (ii) the Outstanding Balance as
of the related Reporting Date of all Receivables that became Defaulted
Receivables during such period, and the denominator of which is the Outstanding
Balance of the Receivables as of such Reporting Date.

“Applicable Laws” means all applicable laws, rules, regulations and orders of
any Governmental Authority, including, without limitation, Credit Protection
Laws.

“Aspen” shall have the meaning assigned in the Preamble to this Agreement.

“Aspen Software” means any software, computer programs, computer code and
related materials which are (i) either

(a)           owned exclusively by Aspen;

(b)           owned by one of Aspen’s wholly-owned subsidiaries and licensed to
Aspen on terms which permit the sublicensing of the same by Aspen; or

(c)           owned by a Person not affiliated with Aspen and licensed to Aspen
on terms which permit the sublicensing of the same by Aspen, and such materials
are included by Aspen in a software package otherwise comprised primarily of
Aspen Software of the type described in clauses (a) or (b) above which package
has been assembled by Aspen for license to its customers,

I-2


--------------------------------------------------------------------------------




 

and (ii) sold or licensed by Aspen in the ordinary course of its business to
Obligors, together with any accompanying documentation, manuals, upgrades,
releases, databases, enhancements, instructions and hardware security devices.

“Authorized Person” means an officer or employee of Borrower listed on Schedule
C attached hereto (as updated by Borrower, from time to time, with not less than
five days’ prior written notice).

“Availability” means, as of any determination date, an amount equal to the
positive excess (if any) of (i) the lesser of (a) the Commitment Amount, and
(b) the Borrowing Base, minus (ii) the balance of the outstanding Loans.

“Backup Servicer” means Portfolio Financial Servicing Company, Inc., a Delaware
corporation, or any successor corporation or any replacement Backup Servicer.

“Backup Servicing Fee” means an amount, payable in arrears, equal to 1/12 of
.25% of the Receivables Pool as of each Payment Date.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

“Base Rate” means for any period, an amount equal to the average 30 day CP Index
for the immediately prior calendar month.

“Borrower” has the meaning set forth in the preamble to the Agreement.

“Borrower Information” has the meaning set forth in Section 13.08.

“Borrowing Base” means, as of any date of determination, the product of:

(a)           the Net Eligible Balance of the Pool Receivables as of the
relevant date including the Net Eligible Balance of any Pool Receivables being
purchased with funds derived from the relevant Loan;

multiplied by:

(b)           the Advance Rate Percentage (for the avoidance of doubt,
adjustments to the Borrowing Base resulting from the adjustment to Advance Rate
Percentage by application of the proviso to Advance Rate Percentage will only
apply to Loans extended on an applicable Funding Date and shall not apply to any
Loans outstanding prior to such Funding Date).

“Borrowing Request” means a completed request, authenticated by the Borrower,
for a Loan under this Agreement in substantially the form of Exhibit IV to this
Agreement.

“Breakage Costs” means, on any date of determination, an amount payable by the
Borrower, equal to the CP Index for the then and any future applicable Interest
Periods on Commercial Paper as a consequence of an Excess Principal Payment,
reduced by the income

I-3


--------------------------------------------------------------------------------




actually received by CP Issuer (or an estimate of such income, if such income is
estimable) from investing such Excess Principal Payment until the repayment of
such Commercial Paper.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are not authorized or required by law or executive order to close in
New York City.

“Change of Control” means any of the following (i) the acquisition after the
date hereof by any Person, or two or more Persons acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of an amount
greater than or equal to 25% of the outstanding shares of voting stock of Aspen,
(ii) the failure at any time of the Borrower to be a wholly-owned Subsidiary of
the Transferor or (iii) the failure at any time of the Transferor to be a
wholly-owned Subsidiary of Aspen.

“Charged-Off Receivable” means a Receivable:  (i) as to which the Obligor
thereof has taken or suffered any Insolvency Event; (ii) which, consistent with
the Credit and Collection Policy, would be written off Borrower’s books as
uncollectible, (iii) which has been identified by Borrower as uncollectible or
(iv) as to which any payment, or part thereof, remains unpaid for 364 days or
more from the original due date for such payment.

“Closing Date” means the date hereof.

“Collateral Account” means (i) that certain depositary account number
359681234811 maintained by KeyBank together with the related postal lockbox at
PO Box 74323, Cleveland, Ohio 44194-4323 or (ii) any other depositary account
and related postal lockbox designated by the Agent as the “Collateral Account”.

“Collection Amount” means, for each Collection Period, the aggregate amount of
Collections for such Collection Period.

“Collections” means, with respect to any Pool Receivable, all funds which are
received by the Borrower, the Transferor, Aspen or the Servicer from or on
behalf of the related Obligor(s) in payment of any amounts owed (including,
without limitation, purchase or sale prices, principal, finance charges,
interest and all other charges) in respect of such Receivable or its related
security, or applied to such amounts owed by such Obligor(s).

“Collection Period” means, with respect to any Payment Date, the calendar month
immediately preceding the month in which such Payment Date occurs, except that,
in the case of the first Payment Date, the related Collection Period will be the
period from the Initial Funding Date through and including the last day of the
month in which the Initial Funding Date occurs.

“Commercial Paper” means short term promissory notes issued by the CP Issuer in
the ordinary course of its business having a maturity date up to 364 days from
the date of issuance.

“Commitment” means, with respect to each Lender, the amount which such Lender is
obligated, subject to the terms and conditions of this Agreement, to advance
under the Agreement on account of its Loan, as set forth below its signature to
the Agreement.

I-4


--------------------------------------------------------------------------------




 

“Commitment Amount” means $75,000,000.

“Conduit Funding Source” means any insurance company, bank or other financial
institution providing liquidity, back-up purchase or credit support for the CP
Issuer.

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

“Cost of Funds Rate” means, with respect to any Loan (or expense or other amount
payable to a Secured Party with respect to such Loan) and Interest Period or
other period, if such Loan is funded with (i) Commercial Paper, the CP Index,
and (ii) otherwise, the Alternate Rate.

“CP Index” means, for any day during an Interest Period, the weighted average
rates determined by the CP Issuer based upon a per annum money market equivalent
rate which may be paid or is payable (i) in connection with interest rate hedges
or otherwise, including any breakage costs incurred in connection with such
interest rate hedges and/or (ii) as interest or otherwise, by large issuers of
A-1/P-1 commercial paper selected by the CP Issuer in respect of Commercial
Paper issued or outstanding from time to time during such Interest Period (or
portion thereof), such rate to be determined based on quotes from at least three
nationally recognized dealers of such commercial paper selected by the CP Issuer
and assumed issuance amounts and dates selected by the CP Issuer, which rate
shall reflect and give effect to the commissions and charges of placement agents
and dealers in respect of the issuance of such Commercial Paper; provided that
if any component of such rate is a discount rate, the CP Issuer shall for such
component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum.  For the avoidance of doubt, the CP
Index shall include rates that are a result of payments received after the time
they are due.  To the extent the CP Index Rate is estimated for purposes of
Section 2.03 of this Agreement and such estimate varies from the actual rate for
the relevant Interest Period, the CP Issuer shall make an appropriate adjustment
in the next succeeding notice of the CP Index under Section 2.03.

“CP Issuer Interest Note” means a single promissory grid note, executed and
delivered by the Borrower, substantially in the form set forth on Exhibit V
hereto, with appropriate insertions, payable to the order of the Agent, as agent
for the CP Issuer.

“Credit and Collection Policy” means, collectively, (i) the Credit Authorization
Policy, (ii) the WW Collections Procedure and (iii) the Credit Line Schedule, a
copy of each of which is attached hereto as Exhibit II.

“Credit Protection Laws” means all federal, state and local laws in respect of
the business of extending credit to borrowers, including without limitation, the
Truth in Lending Act (and Regulation Z promulgated thereunder), Equal Credit
Opportunity Act, Fair Credit Reporting Act, Fair Debt Collection Practices Act,
Gramm-Leach-Bliley Financial Privacy Act, Real Estate Settlement Procedures Act,
Home Mortgage Disclosure Act, Fair Housing Act, anti-discrimination and fair
lending laws, laws relating to servicing procedures or maximum charges and rates
of interest, and other similar laws, each to the extent applicable, and all
applicable regulations in respect of any of the foregoing.

I-5


--------------------------------------------------------------------------------




 

“Debt” shall mean, with respect to any Person, (i) all indebtedness of such
Person for money borrowed (including all securitizations (whether on or
off-balance sheet) involving such Person or its consolidated subsidiaries), (ii)
all matured reimbursement obligations of such Person with respect to surety
bonds, letters of credit and bankers’ acceptances, (iii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, (iv) all
obligations of such Person to pay the deferred purchase price of property or
services (including earnouts and other similar contingent obligations,
calculated in accordance with GAAP), (v) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all capital lease obligations of
such Person, (vii) all obligations under any interest rate contract or other
interest rate protection or hedging arrangement, (viii) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any capital stock or other equity securities that, by their stated
terms (or by the terms of any equity securities issuable upon conversion thereof
or in exchange therefor), or upon the occurrence of any event, mature or are
mandatorily redeemable, or are redeemable at the option of the holder thereof,
in whole or in part, (ix) all indebtedness referred to in clauses (i) through
(viii) above secured by any lien on any property or asset owned or held by such
Person regardless of whether the indebtedness secured thereby shall have been
assumed by such Person or is nonrecourse to the credit of such Person, (x) any
contingent obligation of such Person, and (xi) all liabilities of such Person in
respect of unfunded vested benefits under plans covered by Title IV of ERISA.

“Deemed Collections” means any amount as to which the Borrower is deemed to have
received a Collection as described in Section 3.03 hereof.

“Defaulted Receivable” means any Receivable as to which any payment or portion
thereof shall have remained unpaid for more than 180 days.

“Default Rate” means, with respect to a Loan, the applicable interest rate under
Section 2.02(a) then in effect for such Loan plus 2.00% per annum.

“Delinquency Ratio” means, the ratio (expressed as a percentage) with respect to
any calendar month, equal to (i) the aggregate Outstanding Balance of all Pool
Receivables that were Delinquent Receivables as of the last day of such calendar
month divided by (ii) the Outstanding Balance of all Pool Receivables as of the
last day of such calendar month.

“Delinquent Receivable” means any Receivable as which any payment or portion
thereof shall have remained unpaid for 90 days or more from the original due
date for such payment.

“Discount Rate” means, as set as of each Reporting Date, an amount equal to the
Base Rate plus the Spread (taking into account the Backup Servicing Fee).

“Draw Rate” means the daily average LIBOR Rate

“Eligible Receivable” means, at any time, a Pool Receivable:

I-6


--------------------------------------------------------------------------------




 

(i)            the Obligor of which (a) is a corporation or other business
organization; (b) is not an Affiliate of Aspen; and (c) is not a government or a
governmental subdivision or agency;

(ii)           which is not a Charged-Off Receivable, and the Obligor of which
is not the Obligor of any Charged-Off Receivable;

(iii)          which is not a Delinquent Receivable, unless expressly identified
as being a Delinquent Receivable on the Receivables Schedule and specifically
approved by the Agent for inclusion as an Eligible Receivable;

(iv)          which by its terms is due and payable in full no later than 66
months following the Closing Date, and such Receivable has not been extended,
rewritten or otherwise modified from the original terms thereof except in
accordance with the Credit and Collection Policy and as expressly described on
the Receivables Schedule, provided that, if the term of such Receivable is
longer than 60 months, the payments resulting from any term beyond 60 months
will not be factored into the computation of the Borrowing Base;

(v)           which is an “account” or “payment intangible” within the meaning
of Section 9-102 of the UCC of all applicable jurisdictions;

(vi)          which is denominated and payable only in United States dollars in
the United States; provided that a Receivable that otherwise satisfies the
criteria for “Eligible Receivable” but for this clause (vi) may constitute an
Eligible Receivable notwithstanding this clause (vi) if the Outstanding Balance
thereof on the Initial Funding Date  or the relevant Funding Date, as
applicable, when added to the aggregate Outstanding Balance of all other
Receivables that constitute Eligible Receivables as of such date by reason of
this proviso would not exceed an amount equal to 45% of the Outstanding Balance
of the Pool Receivables on the Initial Funding Date or the relevant Funding
Date, as applicable;

(vii)         for which the Servicer has received at least one payment from the
relevant Obligor and such Receivable is not delinquent;

(viii)        at the time at which such Receivable is initially proposed to be
included in the Pool Receivables (whether on the Initial Funding Date with
respect to the initial Pool Receivables or on any Funding Date with respect to
subsequent Pool Receivables, as applicable), such Receivable has not been
rejected for inclusion in the Pool Receivables by the Agent in its sole and
absolute discretion;

(ix)           which, if the Obligor of such Receivable is rated below Baa3, the
only amount of the Obligor payments thereunder that will be factored as part of
the computation of the Borrowing Base is an amount up to 5% of the Outstanding
Balance of Pool Receivables as of such date;

(x)            which, if the Obligor of such Receivable is rated Baa-Baa3 or
above, the only amount of the Obligor payments thereunder that will be factored
into the

I-7


--------------------------------------------------------------------------------




computation of the Borrowing Base is an amount up to 10% of the Outstanding
Balance of Pool Receivables as of such date;

(xi)           which, if the Obligor of such Receivable is rated A3 or above,
the only amount of the Obligor payments thereunder that will be factored into
the computation of the Borrowing Base is an amount up to 15% of the Outstanding
Balance of Pool Receivables as of such date;

(xii)          which, if the Obligor on such Receivable is located in a country
with a long-term debt rating below Aaa (Moody’s) or AAA (S&P), such Receivable
shall be excluded from the computation of the Borrowing Base to the extent that
the total Eligible Receivables of all other Obligors located in that country
exceeds the maximum percentage of the Outstanding Balance of the Pool
Receivables set forth opposite such country’s rating below:

Nation Rating (Moody’s / S&P)

 

Maximum Percentage

 

“Aa” / “AA”

 

10%

 

“A” / “A”

 

5%

 

“Baa” / “BBB”

 

5%

 

“Ba” / “BB”

 

2.5%

 

“B” / “B”

 

1.0%

 

Not Rated

 

2%

 

The Agent may in its sole discretion agree to a request by Borrower to adjust
the maximum percentage (referenced above) permitted for a given country,
provided that, such approval must be evidenced in writing, and provided further
that, the maximum percentage (referenced above) of permitted Receivables for
India will be limited to 2.5%.

(xiii)         which arises under a Contract in substantially the form set forth
on Exhibit III hereto, which, together with such Receivable, is in full force
and effect and constitutes the legal, valid and binding obligation of the
related Obligor to make the payments required thereunder and is otherwise
enforceable against such Obligor in all material respects in accordance with its
terms;

(xiv)        which arises under a Contract which (a) does not require the
Obligor under such Contract to consent to the transfer, sale or assignment of
the rights and duties of Aspen or any of its assignees under such Contract, (b)
does not contain a confidentiality provision that purports to restrict the
ability of the Agent or the Lender to exercise its rights under this Agreement,
including, without limitation, its right to review the Contract and (c) is
otherwise freely assignable;

I-8


--------------------------------------------------------------------------------




 

(xv)         which arises under a Contract that contains an obligation to pay a
specified sum of money on such dates and in such amounts as are set forth on the
Receivables Schedule;

(xvi)        which, together with the Contract related thereto, does not
contravene any Applicable Law applicable thereto (including, without limitation,
any law, rule and regulation relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no part of the Contract related thereto
is in violation of any such Applicable Law;

(xvii)       which satisfies, in all material respects, all applicable
requirements of the Credit and Collection Policy;

(xviii)      which was generated in the ordinary course of Aspen’s business;

(xix)         which arises solely from the licensing or sale of Aspen Software
to the related Obligor by Aspen, and not by any other Person (in whole or in
part), and Aspen had full right and power to license or sell such Aspen Software
without (i) any obligation to provide notice to or obtain the consent of any
Person and (ii) any Adverse Claim arising in, to or against such Receivable in
favor of any interest holder in the Aspen Software or in favor of any other
Person;

(xx)          which is not subject to litigation, any right of rescission,
set-off, counterclaim, any other defense (including defenses arising out of
violations of usury laws) of the applicable Obligor against Aspen or any other
Adverse Claim, and the Obligor thereon holds no right as against Aspen to cause
Aspen to repurchase the Aspen Software, goods or merchandise the license or sale
of which shall have given rise to such Receivable;

(xxi)         as to which Aspen has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, other than software maintenance obligations, and no other further action
is required to be performed by any Person with respect thereto other than
payment thereon by the applicable Obligor;

(xxii)        Borrower, immediately prior to giving effect to the pledge thereof
pursuant to the Security Agreement, has good and marketable title thereto free
and clear of any Adverse Claim, and upon giving effect to the pledge thereof
pursuant to the Security Agreement, the Agent shall have a first priority
perfected security interest therein;

(xxiii)       which is a fixed payment obligation; and

(xxiv)       which relates to licensing fees exclusively and not in any way
related to performance of any services.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations

I-9


--------------------------------------------------------------------------------




thereunder, in each case as in effect from time to time.  References to sections
of ERISA also refer to any successor sections.

“ERISA Affiliate” means:  (a) any entity that is a member of the same controlled
group (within the meaning of Section 414(b) of the Internal Revenue Code) as the
Borrower or Aspen, (b) a trade or business (whether or not incorporated) under
common control (within the meaning of Section 414(c) of the Internal Revenue
Code) with the Borrower or Aspen, or (c) a member of the same affiliated service
group (within the meaning of Section 414(m) of the Internal Revenue Code) as the
Borrower or Aspen, any entity described in clause (a) or any trade or business
described in clause (b).

“Event of Default” has the meaning set forth in Section 9.01.

“Excess Principal Payment” has the meaning set forth in Section 4.03(a).

“Facility Structuring Fee” means an amount payable to the Agent as set forth in
the Fee Letter.

“Federal Funds Rate” means for any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the overnight
federal funds as in Federal Reserve Board Statistical Release H.15 (519) or any
successor or substitute publication selected by the Agent (or, if such day is
not a Business Day, for the next preceding Business Day), or if, for any reason,
such rate is not available on any day, the rate determined, in the good faith
opinion of the Agent, to be the rate at which overnight federal funds are being
offered in the national federal funds market at 9:00 a.m. (New York City time),
absent demonstrable error.

“Fee Letter” has the meaning set forth in Section 4.01.

“Final Payout Date” means the date on which the outstanding principal balance of
the Loans has been reduced to zero and all other Obligations payable by the
Borrower under the Transaction Documents shall have been paid in full.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Foreign Credit Excess” means, as of any Funding Date on which Borrower has
submitted a Borrowing Request, the amount by which the aggregate Outstanding
Balance of Eligible Receivables with Obligors located in countries rated below
Investment Grade exceeds 10% of the aggregate Outstanding Balance of the Pool
Receivables as of such date (for the avoidance of doubt, any adjustments
resulting from a Foreign Credit Excess will only apply to Loans extended on an
applicable Funding Date and shall not apply to any Loans outstanding prior to
such Funding Date).

“Funding Date” means, for each Loan, any Payment Date on which Borrower may
borrow subject to Section 1.02.

“Funding Document” means the Loan Agreement or any agreement or instrument
executed by the CP Issuer and executed by or in favor of any Liquidity Bank or
Other Conduit

I-10


--------------------------------------------------------------------------------




Funding Source or executed by any Liquidity Bank or Other Conduit Funding Source
at the request of the CP Issuer (including any program letters of credit or
liquidity agreements).

“Funding Party” means each of the Agent, the CP Issuer, the Liquidity Banks, and
each Other Conduit Funding Source

“FX Rights” means those rights granted by Aspen to the Transferor under
Section 1.6 of the Purchase and Sale Agreement.

“GAAP” means the generally accepted accounting principles and practices in the
United States consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation any court, and any Person owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing and any.

“Governmental Licenses” means all permits, licenses, franchises, approvals,
orders, consents and other authorizations.

“Indemnified Amounts” has the meaning set forth in Section 12.01.

“Indemnified Party” has the meaning set forth in Section 12.01.

“Initial Cut-Off Date” means September 1, 2006.

“Initial Funding Date” means September 29, 2006.

“Insolvency Event” means the occurrence of any of the following:  (i) a case or
other proceeding under any applicable bankruptcy, insolvency, reorganization,
debt arrangement, dissolution or other similar law now or hereafter in effect
shall be commenced by or against such Person, in any court, seeking the
liquidation, reorganization, debt arrangement, dissolution, winding up, or
composition or readjustment of debts of such Person, the appointment of a
trustee, receiver, custodian, liquidator, assignee, sequestrator or the like for
such Person or all or any substantial part of its assets, or any similar action
with respect to such Person; or (ii) such Person shall make any general
assignment for the benefit of creditors, or shall fail to, or admit in writing
its inability to, pay its debts generally as they become due; or (iii) if a
corporation, limited liability company or similar entity, its board of
directors, managing committee or controlling partners shall vote to implement
any of the foregoing.

“Interest Period” means, the period from and including each Payment Date to but
excluding the next ensuing Payment Date; provided, however, that the initial
Interest Period shall be the period from the Initial Funding Date to the first
Payment Date.  Notwithstanding the foregoing, any Interest Period that commences
before the Final Payout Date that would otherwise end after the Final Payout
Date shall end on the Final Payout Date.

I-11


--------------------------------------------------------------------------------


“Investment Grade” means an obligation with a long term debt rating of at least
“BBB” by S&P and at least “Baa2” by Moody’s.

“KeyBank” means KeyBank National Association.

“Lenders” mean the CP Issuer and each Liquidity Bank.

“Lender Expenses” means all reasonable (a) costs or expenses (including taxes,
and insurance premiums) required to be paid by Borrower under any of the
Transaction Documents that are paid, advanced, or incurred by the Lenders, (b)
fees or charges paid or incurred by Agent in connection with any Lender’s
transactions with Borrower, including, fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, and UCC searches), filing, recording,
publication, and appraisals (including, after a Termination Event, Collateral
appraisals), (c) costs and expenses incurred by Agent in the disbursement of
funds to Borrower, Servicer, Backup Servicer, any hedging counterparty and the
other members of any Lender (by wire transfer or otherwise), (d) charges paid or
incurred by Agent resulting from the dishonor of any checks, (e) reasonable
costs and expenses paid or incurred by any Lender to correct any default or
enforce any provision of the Transaction Documents, or in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) audit fees and expenses of
Agent related to audit examinations of the books to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement,
(g) reasonable costs and expenses of third party claims or any other suit paid
or incurred by any Lender in enforcing or defending the Transaction Documents or
in connection with the transactions contemplated by the Transaction Documents or
such Lender’s relationship with Borrower, (h) Agent’s and each Lender’s
reasonable costs and expenses (including attorneys’ fees) incurred in advising,
structuring, drafting, reviewing, administering, syndicating, or amending the
Transaction Documents subject to any agreed upon limitation between Agent and
Borrower, and (i) Agent’s and each Lender’s reasonable costs and expenses
(including attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Event concerning Borrower or any
of its Affiliates or in exercising rights or remedies under the Transaction
Documents), or defending the Transaction Documents, irrespective of whether suit
is brought, or in taking any action concerning the Collateral.

“LIBOR Rate” means, with respect to any Interest Period or other time period,
the rate per annum (rounded upwards, if necessary, to the next higher one
hundred-thousandth of a percentage point) for deposits in Dollars for a period
equal to such Interest Period or other period, which appears on Page 3750 of the
Telerate Service (or any successor page or successor service that displays the
British Bankers’ Association Interest Settlement Rates for Dollar deposits) as
of 11:00 a.m. (London, England time) two Business Days before the commencement
of such Interest Period or other period.  If for any Interest Period, no such
displayed rate is available (or, for any other period, if such displayed rate is
not available or the need to calculate LIBOR is not notified to the Agent at
least three Business Days before the commencement of the period for which it is
to be determined), the Agent shall determine such rate based on the rates
KeyBank is offered deposits of such duration in the London interbank market.

I-12


--------------------------------------------------------------------------------




 

“Liquidity Agreement” means the Liquidity Agreement, dated as of September 27,
2006, among the CP Issuer, the Liquidity Banks from time to time parties
thereto, and the Agent.

“Liquidity Bank” or “Liquidity Provider” means each of the financial
institution(s) listed on the signature pages to the Liquidity Agreement under
the heading “Liquidity Institutions” (which consist, initially, of the Initial
Liquidity Bank) and such other financial institutions which from time to time
may become a party thereto in accordance with Section 4.5 of the Liquidity
Agreement.

“Liquidity Bank Note” means, with respect to each Liquidity Bank, a single
promissory grid note, executed and delivered by the Borrower, substantially in
the form set forth on Exhibit VI hereto, with appropriate insertions, payable to
the order of the Agent, as agent for such Liquidity Bank.

“Liquidity Limit” means, with respect to any Liquidity Bank, the maximum
principal amount of Loans that may at any time be outstanding under the
Liquidity Bank Note of such Liquidity Bank, as set forth under such Liquidity
Bank’s signature to this Agreement or the agreement by which such Liquidity Bank
became a party to this Agreement, as modified from time to time in accordance
with Section 11.04 (Assignments by Liquidity Banks) of this Agreement.

“Liquidity Percentage” means, with respect to any Liquidity Bank at any time,
the quotient of the Liquidity Limit of such Liquidity Bank divided by the
Facility Limit.

“Liquidity Reserve Account” is the account by that name established and
maintained pursuant to Section 3.07.

“Loan” has the meaning set forth in Section 1.01.

“Margin Stock” has the meaning set forth in Regulation U of the Federal Reserve
Board.

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:

(i)            the business, assets, operations or condition (financial or
otherwise) of the Borrower, the Transferor, or Aspen;

(ii)           the ability of Aspen, the Transferor or the Borrower to perform
its respective obligations under the Transaction Documents;

(iii)          the validity or enforceability of this Agreement or any other
Transaction Document, or the validity, enforceability or collectibility of a
material portion of the Receivables or the related Contracts;

(iv)          the existence, perfection, priority or enforceability of Agent’s
security interest in a material portion of the Pool Assets; or

(v)           the collectibility of the Pool Receivables;

I-13


--------------------------------------------------------------------------------




 

provided that, notwithstanding the foregoing, the matters disclosed in the
Form 10-K with respect to the Servicer to be filed on or about September 28,
2006 shall not constitute a Material Adverse Effect.

“Net Eligible Balance” means an amount equal to the Outstanding Balance of the
Eligible Receivables, discounted at the Discount Rate, minus the Outstanding
Balance of Defaulted Receivables, discounted at the Discount Rate.

“Non-USD Collections” has the meaning set forth in Section 8.02(i).

“Notes” means, collectively, the CP Issuer Note and the Liquidity Bank Note.

“Obligations” means all obligations (monetary or otherwise) of each of the
Borrower and the Servicer (as the case may be) to the Secured Parties and their
respective successors, transferees and assigns arising under or in connection
with the Transaction Documents, in each case however created, arising or
evidenced, whether direct to indirect, absolute or contingent, now or hereafter
existing, or due or to become due.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Other Conduit Funding Source” means any insurance company, bank, or other
financial institution providing liquidity, back-up purchase, or credit support
(such as a program letter of credit) for the CP Issuer, excluding the Liquidity
Banks.

“Outstanding Balance” means, in respect of any Receivable at any date of
determination, the then outstanding principal amount thereof.

“Payment Date” means the thirteenth (13th) day of each calendar month (or, if
such day is not a Business Day, the immediately succeeding Business Day).

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which Aspen or the Borrower
or any corporation, trade or business that is, along with Aspen or the Borrower,
a member of a controlled group of corporations or a controlled group of trades
or businesses, as described in Sections 414(b) and 414(c), respectively, of the
Internal Revenue Code of 1986, as amended, or Section 4001 of ERISA may have any
liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.

“Permitted Investments” means:

(i)            marketable obligations issued or directly and fully guaranteed or
insured as to full and timely payment by the United States government or any
agency or instrumentality thereof when such marketable obligations are backed by
the full faith and credit of the United States government, but excluding any
securities which are derivatives of such obligations or any such obligations
that are subject to a call or prepayment prior to their maturity;

I-14


--------------------------------------------------------------------------------




 

(ii)           time deposits, bankers’ acceptances and certificates of deposit
of any domestic commercial bank or any United States branch or agency of a
foreign commercial bank which (x) has capital, surplus and undivided profits in
excess of $100,000,000 and which has a commercial paper or certificate of
deposit rating meeting the requirements specified in clause (iii) below (or
equivalent long-term rating) or (y) is set forth in a list (which may be updated
from time to time) (A) approved by the Agent;

(iii)          commercial paper which is rated at least as high as by A-1 by
Standard & Poor’s;

(iv)          secured repurchase obligations for underlying securities of the
types described in clauses (i) and (ii) above entered into with any bank of the
type described in clause (ii) above; and

(v)           freely redeemable shares in money market funds which invest solely
in obligations, bankers’ acceptances, time deposits, certificates of deposit,
repurchase agreements and commercial paper of the types described in clauses (i)
through (iv) above, without regard to the limitations as to the maturity of such
obligations, bankers’ acceptances, time deposits, certificates of deposit,
repurchase agreements or commercial paper, which money market funds are rated
“AAAm” or “AAAm-g” by Standard & Poor’s;

and, in any such case, the applicable investment shall mature by not later than
one Business Day prior to the next succeeding Payment Date.

“Person” means an individual, partnership, corporation (including a business or
statutory trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company, government or any agency or political
subdivision thereof or any other entity.

“Pool Assets” means (i) all then outstanding Pool Receivables, (ii) all right,
title and interest of the Borrower in, to and under all Related Security with
respect to such Pool Receivables, (iii) all of the Borrower’s right, title and
interest in, to and under the Collateral Account, and (iv) all Collections with
respect to, and other proceeds of, the foregoing.

“Pool Receivable” means a Receivable in the Receivables Pool.

“Pro Rata Share” means, at any time with respect to (i) an allocation of
payments among the CP Issuer and each Liquidity Bank, (a) the unpaid principal
balance of all Loans then funded by the CP Issuer or such Liquidity Bank which
have not been repaid, divided by (b) the aggregate outstanding principal amount
of the Loans, and (ii) any Loans to be made by the Liquidity Banks or payments
to be allocated exclusively among the Liquidity Banks, the meaning set forth in
the Liquidity Agreement

“Program Information” has the meaning set forth in Section 13.07.

“Purchase and Resale Agreement” means that certain Purchase and Resale
Agreement, dated as of the date hereof, between the Transferor, as seller
thereunder, and the Borrower, as

I-15


--------------------------------------------------------------------------------




purchaser thereunder, as such agreement may be amended, restated, supplemented
or otherwise modified from time to time.

“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement,
dated as of the date hereof, between Aspen, as seller thereunder, and the
Transferor, as purchaser thereunder, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.

“Rating Agency” means Moody’s, Standard & Poor’s and Fitch.

“Ratings” means the ratings by the Rating Agencies of the indebtedness for
borrowed money of the CP Issuer or the Affiliate thereof from which the CP
Issuer obtains funds

“Receivable” means all indebtedness and other obligations owed to Aspen and
identified on Schedule B hereto, whether, in any case constituting an account,
chattel paper, instrument or general intangible, and including, without
limitation, the obligation to pay any Finance Charges with respect thereto.

“Receivables Pool” means at any time all then outstanding Receivables of the
Borrower.

“Receivables Schedule” has the meaning assigned to such term in the Purchase and
Sale Agreement.

“Related Security” means, with respect to any Pool Receivable:

(i)            all of Borrower’s right, title and interest in, to and under all
Contracts that relate to such Pool Receivable to the extent such right, title
and interest relates to the payment obligation of the Obligor in respect of such
Pool Receivable;

(ii)           all of Borrower’s claims against the applicable Obligor for or in
connection with the termination of the related Contracts;

(iii)          all security deposits and other security interests or liens and
property purporting to secure payment of such Pool Receivable, whether pursuant
to the Contract related to such Pool Receivable or otherwise;

(iv)          all UCC financing statements covering the collateral securing
payment of such Pool Receivable;

(v)           all guarantees, letters of credit and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Pool Receivable whether pursuant to the Contract related to such
Pool Receivable or otherwise;

(vi)          all books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) relating to such Receivable, any
Related Security therefor and the related Obligor;

I-16


--------------------------------------------------------------------------------




 

(vii)         all of Borrower’s right, title and interest in, to and under the
Purchase and Sale Agreement and the Purchase and Resale Agreement, including,
without limitation, the FX Rights thereunder; and

(viii)        all proceeds of the Receivables and of any of the foregoing.

“Replaced Receivable” shall have the meaning assigned to such term in
Section 3.04(b) hereof.

“Reporting Date” means, in respect of any calendar month, the seventh Business
Day following the last day of such calendar month.

“Required Liquidity Banks” means the Liquidity Banks that, as of the date of
determination, hold not less than a majority of the outstanding principal
balances of all Liquidity Banks.

“Required Liquidity Reserve Amount” means, as of any Payment Date, an amount
equal to an estimate of the interest expenses for the next two succeeding
Collection Periods, which shall be calculated by the Agent based on the interest
rate used in the Servicer Report for the most recent Reporting Date and
principal will be equal to the ending balance set forth in the Servicer Report
for the most recent Reporting Date.

“Requirements of Law” means, to any Person, any law, statute rule, treaty,
regulation or determination of an arbitrator, court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
properties or to which such Person or any of its properties may be bound or
affected.

“Reserve Percentage” means, on any day, the maximum percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor Governmental
Authority) for determining the reserve requirements (including any basic,
supplemental, marginal, or emergency reserves) that are in effect on such date
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities”) of Agent, but so long as Agent is not required or directed under
applicable regulations to maintain such reserves, the Reserve Percentage shall
be zero.

“Restricted Person” has the meaning set forth in Section 8.02(K)

“Revolving Period” means the three (3) year period beginning on the Closing Date
and ending on the third anniversary of the Closing Date which date may be
extended for an additional 364 day period upon the agreement of the Borrower and
the Lender; provided, that, the Revolving Period shall end immediately upon the
occurrence of a Termination Event.

“S&R Date” shall have the meaning assigned to such term in Section 3.04(b)
hereof.

“S&R Notice” shall have the meaning assigned to such term in Section 3.04(b)
hereof.

“Secured Parties” means the Lender, the CP Issuer, the Agent, the and the
Liquidity Banks.

I-17


--------------------------------------------------------------------------------




 

“Security Agreement” means the Security Agreement, dated as of the Closing Date,
between the Borrower and the Agent, as the same may be amended, supplemented or
otherwise modified from time to time.

“Servicer” has the meaning set forth in the preamble to the Agreement.

“Servicer Report” means, in respect of any calendar month, a report prepared by
the Servicer and setting forth, in such detail as may be reasonably requested by
the Agent, a summary of all payments received by Aspen or the Servicer and other
activity in respect of the Pool Receivables during the calendar month then most
recently ended.

“Servicer Termination Event” means any of the following:

(i)            The occurrence of any Material Adverse Effect; or

(ii)           Any Termination Event.

“Servicer’s Fee” means an amount, payable monthly in arrears, equal to 1/12 of
.75% of the Receivables Pool as of each Payment Date.

“Spread” means 3.5%.

 Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.

“Subsequent Cut-Off Date” means, with respect to each Funding Date on which
Receivables are transferred to the Borrower pursuant to the Purchase and Resale
Agreement, the date specified in the receivable Schedule with respect to such
Receivables.

“Subsidiary” means, as to any Person, any other entity of which shares of stock
of each class or other equity interests having ordinary voting power (other than
stock or other equity interests having such power only be reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such entity are at the time owned, or management of which is
otherwise controlled: (a) by such Person, (b) by one or more Subsidiaries of
such Person or (c) by such Person and one or more Subsidiaries of such Person.

“Successor Servicer Notice” has the meaning set forth in Section 8.01(b).

“Supersede-and-Replace” shall have the meaning assigned to such term in
Section 3.04(a) hereof.

“Superseding Receivable” shall have the meaning assigned to such term in
Section 3.04(a) hereof.

“Taxes” means, with respect to any Person, any taxes, levies, imposts,
deductions, charges, withholdings and liabilities, now or hereafter imposed,
levied, collected, withheld or assessed by any country (or any political
subdivision thereof), excluding income or franchise taxes imposed on it by (i)
the jurisdiction under the laws of which such Person is organized (or

I-18


--------------------------------------------------------------------------------




by any political subdivision thereof), (ii) any jurisdiction in which an office
of such Person may be located or (iii) any jurisdiction in which such Person is
already subject to tax.

“Termination Event” means the occurrence of any of the following events or
conditions:  (i) an Event of Default; (ii) at any time the Delinquency Ratio
exceeds eight percent (8%) at the end of any Collection Period; (iii) at any
time, the Annualized Default Amount exceeds four percent (4%) at the end of any
Collection Period and/or (iv) Agent ceases to have a valid and enforceable
perfected first priority security interest in the Pool Receivables for any
reason.

“Transaction Documents” means the Agreement, all control agreements related to
the Collateral Account, the Purchase and Sale Agreement, the Purchase and Resale
Agreement, the Fee Letter, the Security Agreement, and all other instruments,
documents and agreements executed or delivered under or in connection with the
Agreement, in each case as the same may be amended, supplemented or otherwise
modified from time to time.  For avoidance of doubt, the Liquidity Agreement is
not a Transaction Document.

“Transferor” means “Aspen Technology Funding 2006-I LLC”, a limited liability
company organized under the laws of Delaware.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unmatured Event of Default” means any event which, with the giving of notice or
lapse of time, or both, would become or constitute an Event of Default.

B.            Other Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles. 
All terms used in Article 9 of the UCC in the applicable jurisdiction, and not
specifically defined herein, are used herein as defined in such Article 9. 
Unless the context otherwise requires, “or” means “and/or”, and “including” (and
with correlative meaning “include” and “includes”) means including without
limiting the generality of any description preceding such term.

C.            Computation of Time Periods.  Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding”.

D.            References.  Each reference in this Exhibit I to any Section or
Exhibit refers to such Section of or Exhibit to this Agreement.

I-19


--------------------------------------------------------------------------------


 

EXHIBIT II

Credit and Collection Policy

 

II-1


--------------------------------------------------------------------------------


 

EXHIBIT III

Form of Contract

 

III-1


--------------------------------------------------------------------------------


 

EXHIBIT IV

FORM OF BORROWING REQUEST

                               ,      

KEY EQUIPMENT FINANCE INC., as Agent

Lease Advisory Services

19100 Von Karman Avenue, Suite 250

Irvine, CA 92612

Attention: Steven T. Dixon, Managing Director

 

Re:                               Aspen Technology Funding 2006-II LLC Loan
Agreement

Ladies and Gentlemen:

The undersigned is an Officer of Aspen Technology Funding 2006-II LLC (the
“Borrower”), and is authorized to execute and deliver this Borrowing Request on
behalf of the Borrower pursuant to the Loan Agreement, dated as of September 27,
2006 (the “Loan Agreement”), among, the Borrower, Aspen Technology, Inc. (the
“Servicer”), Portfolio Financial Servicing Company, Inc., as the Back-up
Servicer, Key Equipment Finance Inc., as agent (in such capacity, the “Agent”),
Relationship Funding Company, LLC, as CP Issuer (the “CP Issuer”) and [KeyBank
National Association and such other liquidity banks as may from time to time be
parties thereto] (the “Liquidity Banks”).  Capitalized terms not otherwise
defined herein have the meanings ascribed thereto in the Loan Agreement.  The
Borrower hereby requests that a Loan be made under the Loan Agreement on
                  ,      in the amount of $                 . In connection with
the foregoing, the undersigned hereby certifies, on behalf of the Borrower and
solely in the capacity as an officer of the Borrower, as follows:

(i)            The Loan Agreement and the other Transaction Documents are still
effective and legally binding on Borrower and the other Persons that are parties
to the Loan Agreement or any of the other Transaction Documents.

(ii)           the representations and warranties contained in the Loan
Agreement and the other Transaction Documents are true and correct in all
material respects on and as of the date hereof, as though made on and as of the
date hereof (except to the extent that such representations and warranties
relate solely to an earlier date).

(iii)          No Termination Event has occurred and is occurring. No
Termination Event will exist as a result of making the requested Loan.

(iv)          No injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, the extending of such
credit has been issued by any Governmental Authority against the Borrower or any
of its Affiliates.

IV-1


--------------------------------------------------------------------------------




 

(v)           Attached hereto as Schedule I is a copy of the Receivables
Schedule (and the Supplemental Receivables Schedule delivered pursuant to the
Purchase and Sale Agreement) identifying each Pool Receivable (which is being
funded by a Loan on this Funding Date), as well as the payment terms, frequency
of payments, maturity date of the relevant Contract, the Obligor thereon and the
Outstanding Balance thereof as of the applicable Subsequent Cut-Off Date.

(vi)          The applicable Servicer Report has been delivered to the Agent.

(vii)         No Material Adverse Effect has occurred.

(viii)        The Borrower has delivered to the Agent this Borrowing Request
together with copies of all required documentation.

(ix)           The Borrower has not commenced any Insolvency Event.

(x)            The amount of the aggregate principal amount of Loans outstanding
is less than the amount of the Borrowing Base as of the date hereof (after
application of the Collection Amount related to such Payment Date pursuant to
Section 3.02 of the Loan Agreement).

(xi)           To the best of Borrower’s knowledge, no Requirements of Law to
any Secured Party are being violated as a result of this Borrowing Request.

(xii)          As of the date hereof, each Receivable included in the
calculation of the Borrowing Base is an Eligible Receivable (except for item
(viii) of the definition thereof).

(xiii)         As of the date hereof, the Agent has received payment of all
unpaid fees due to it and all expenses of the Agent, including the reasonable
fees and disbursements of its counsel.

(xiv)        [TO THE EXTENT THERE IS A FOREIGN CREDIT EXCESS CONTINUING ON THE
APPLICABLE FUNDING DATE] [As of the date hereof, either, (i) Additional Pool
Receivables have been maintained in the amount of the excess of the Outstanding
Balance of Pool Receivables with Obligors located in countries rated below
Investment Grade over 10% of the aggregate Outstanding Balance of the Pool
Receivables or (ii) the Agent has adjusted the Advance Rate Percentage in
accordance with the proviso to the definition of Advance Rate Percentage.]

ASPEN TECHNOLOGY FUNDING 2006-II LLC

By:                                                                                         

      Name:

      Title:

IV-2


--------------------------------------------------------------------------------




 

SERVICER’S REVIEW ACKNOWLEDGMENT

The Servicer certifies that no Servicer Termination Event exists as of the date
hereof.

ASPEN TECHNOLOGY, INC.,

as Servicer

By:                                                                                         

      Name:

      Title:

IV-3


--------------------------------------------------------------------------------


EXHIBIT V

CP ISSUER NOTE

$75,000,000.00

September 27, 2006

 

FOR VALUE RECEIVED, the undersigned, ASPEN TECHNOLOGY FUNDING 2006-II LLC, a
Delaware limited liability company (the “Borrower”), promises to pay to the
order of KEY EQUIPMENT FINANCE INC., as agent (in such capacity, the “Agent”)
for the benefit of RELATIONSHIP FUNDING COMPANY, LLC (the “CP Issuer”), the
principal amount of SEVENTY-FIVE MILLION DOLLARS ($75,000,000) or, if less, the
aggregate unpaid principal amount of all Loans made by the CP Issuer to the
Borrower pursuant to the Loan Agreement (hereinafter defined), whether to fund
acquisitions of Pool Receivables or to continue outstanding Loans or otherwise
in accordance with the Loan Agreement, in installments in such amounts and on
such dates as are determined pursuant to the Loan Agreement.

This promissory note is a CP Issuer Note referred to in, and evidences
indebtedness incurred under, the Loan Agreement, dated as of September 27, 2006
(as Amended, restated, extended, and supplemented from time to time, the “Loan
Agreement”), among the Borrower, Aspen Technology Inc. (as servicer), the Agent,
the CP Issuer, and the Liquidity Banks from time to time party thereto. 
Capitalized terms not otherwise defined herein have the meanings ascribed
thereto in Exhibit A to the Loan Agreement.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date each Loan is made until payment in
full thereof at the rates and on the dates (whether as installments or at the
time of acceleration or otherwise) set forth in the Loan Agreement.

Payments of both principal and interest are to be made in lawful money of the
United States of America in immediately available funds to the account within
the United States designated by the CP Issuer pursuant to the Loan Agreement.

The Agent shall (i) record on its books and records the date and amount of each
Loan made by the CP Issuer to the Borrower hereunder and each payment or
prepayment thereon (including reductions in the principal balance of this
promissory note in the principal amount of proceeds of Loans made by the
Liquidity Banks to continue to fund Loans no longer being funded by the CP
Issuer), as well as the interest rates applicable from time to time thereto, and
either endorse such information on the schedule attached hereto, any
continuation hereof, or in its business records, and (ii) prior to any transfer
of this promissory note (or at the discretion of the Agent, at any other time),
endorse such information on the schedule attached hereto or any continuation
hereof, or otherwise provide evidence of such information contained in its
business records.  The failure of the Agent to make any such recordation on this
promissory note shall not affect the obligations of the Borrower under this
promissory note or the Loan Agreement.

Reference is made to the Loan Agreement for a description of the security for
this promissory note and for a statement of the terms and conditions on which
the Borrower is permitted and required to make prepayments and repayments of
principal of the indebtedness evidenced by this

V-1


--------------------------------------------------------------------------------


promissory note and on which such indebtedness may be declared to be immediately
due and payable.

Except as may otherwise expressly be provided in the Loan Agreement, the
Borrower hereby expressly waives demand, protest, notice of dishonor and all
other notices of any kind.

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

ASPEN TECHNOLOGY FUNDING 2006-II LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

V-2


--------------------------------------------------------------------------------


 

Date of
Loan

Amount of
Loan

Date of Payment/
Prepayment

Amount of
Payment/
Prepayment

Unpaid
Balance

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V-3


--------------------------------------------------------------------------------


 

EXHIBIT VI

LIQUIDITY BANK NOTE

$75,000,000.00

September 27, 2006

 

FOR VALUE RECEIVED, the undersigned, ASPEN TECHNOLOGY FUNDING 2006-II LLC, a
Delaware limited liability company (the “Borrower”), promises to pay to the
order of KEY EQUIPMENT FINANCE INC., as agent (in such capacity, the “Agent”)
for the benefit of KEYBANK NATIONAL ASSOCIATION (the “Liquidity Bank”), the
principal amount of SEVENTY-FIVE MILLION DOLLARS ($75,000,000) or, if less, the
aggregate unpaid principal amount of all Loans made by the Liquidity Bank to the
Borrower pursuant to the Loan Agreement (hereinafter defined), whether to fund
acquisitions of Pool Receivables or to continue outstanding Loans originally
funded by the CP Issuer, or otherwise in accordance with the Loan Agreement, in
installments in such amounts and on such dates as are determined pursuant to the
Loan Agreement.

This promissory note is a Liquidity Bank Note referred to in, and evidences
indebtedness incurred under, the Loan Agreement, dated as of September 27, 2006
(as amended, restated, extended, and supplemented from time to time, the “Loan
Agreement”), among the Borrower, Aspen Technology, Inc. (as servicer), the
Agent, Relationship Funding Company, LLC, and the Liquidity Banks from time to
time party thereto. Capitalized terms not otherwise defined herein have the
meanings ascribed thereto in Exhibit A to the Loan Agreement.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date each Loan is made until payment in
full thereof at the rates and on the dates (whether as installments or at the
time of acceleration or otherwise) set forth in the Loan Agreement.

Payments of both principal and interest are to be made in lawful money of the
United States of America in immediately available funds to the account within
the United States designated by the Liquidity Bank pursuant to the Loan
Agreement.

The Agent shall (i) record on its. books and records the date and amount of each
Loan made by the Liquidity Bank to the Borrower hereunder (including Loans made
to continue to fund Loans formerly funded by the CP Issuer) and each payment and
prepayment thereon, as well as the interest rates applicable from time to time
thereto, and either endorse such information on the schedule attached hereto,
any continuation hereof, or in its business records, and (ii) prior to any
transfer of this promissory note (or at the discretion of the Agent, at any
other time), endorse such information on the schedule attached hereto or any
continuation hereof, or otherwise provide evidence of such information contained
in its business records. The failure of the Agent to make any such recordation
on this promissory note shall not affect the obligations of the Borrower under
this promissory note or the Loan Agreement.

Reference is made to the Loan Agreement for a description of the security for
this promissory note and for a statement of the terms and conditions on which
the Borrower is permitted and required to make prepayments and repayments of
principal of the indebtedness evidenced by this

VI-1


--------------------------------------------------------------------------------


promissory note and on which such indebtedness may be declared to be immediately
due and payable.

Except as may otherwise expressly be provided in the Loan Agreement, the
Borrower hereby expressly waives demand, protest, notice of dishonor and all
other notices of any kind.

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

ASPEN TECHNOLOGY FUNDING 2006-II LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

VI-2


--------------------------------------------------------------------------------


 

Date of
Loan

Amount of
Loan

Date of Payment/
Prepayment

Amount of
Payment/
Prepayment

Unpaid
Balance

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI-3


--------------------------------------------------------------------------------


SCHEDULE A

Offices Where Records are Kept

Aspen Technology, Inc.
Ten Canal Park
Cambridge, Massachusetts 02141-2201

Aspen Technology Funding II LLC
Ten Canal Park
Cambridge, Massachusetts 02141-2201

 

A-1


--------------------------------------------------------------------------------


 

SCHEDULE B

Schedule of Pool Receivables

 

B-1


--------------------------------------------------------------------------------


 

SCHEDULE C

Authorized Officers

Mark E. Fusco

—

President

 

 

 

Brian E. LeClair

—

Vice President

 

 

 

Leo S. Vannoni

—

Treasurer and Secretary

 

C-1


--------------------------------------------------------------------------------